Execution Copy

 

__________________________________________________

MFRI, INC., MIDWESCO FILTER RESOURCES, INC.,

PERMA-PIPE, INC., THERMAL CARE, INC. AND

TDC FILTER MANUFACTURING, INC., AS BORROWERS

__________________________________________________

__________________________________________________

__________________________________________________

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Dated: December 15, 2006

$38,000,000

__________________________________________________

__________________________________________________

__________________________________________________

BANK OF AMERICA, N.A.

Individually and as Agent for any Lender which is

or becomes a Party hereto

__________________________________________________

 

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

 

 

SECTION 1.

CREDIT FACILITY

1

 

1.1

Loans

1

 

1.2

Letters of Credit; LC Guaranties

3

 

1.3

Term Loan

4

 

1.4

Equipment Loans

4

SECTION 2.

INTEREST, FEES AND CHARGES

5

 

2.1

Interest

5

 

2.2

Computation of Interest and Fees

6

 

2.3

Amendment Fee

6

 

2.4

Letter of Credit and LC Guaranty Fees

6

 

2.5

Unused Line Fee

7

 

2.6

Prepayment Fee

7

 

2.7

Audit Fees

7

 

2.8

Reimbursement of Expenses

7

 

2.9

Bank Charges

8

 

2.10

Collateral Protection Expenses; Appraisals

8

 

2.11

Payment of Charges

8

 

2.12

No Deductions

8

SECTION 3.

LOAN ADMINISTRATION

9

 

3.1

Manner of Borrowing Revolving Credit Loans/LIBOR Option

9

 

3.2

Payments

12

 

3.3

Mandatory and Optional Prepayments

13

 

3.4

Application of Payments and Collections

15

 

3.5

All Loans to Constitute One Obligation

16

 

3.6

Loan Account

16

 

3.7

Statements of Account

16

 

3.8

Increased Costs

16

 

3.9

Basis for Determining Interest Rate Inadequate

17

 

3.10

Sharing of Payments, Etc

18

SECTION 4.

TERM AND TERMINATION

18

 

4.1

Term of Agreement

18

 

4.2

Termination

18

SECTION 5.

SECURITY INTERESTS

19

 

5.1

Security Interest in Collateral

19

 

5.2

Other Collateral

21

 

5.3

Lien Perfection; Further Assurances

21

 

5.4

Lien on Realty

22

SECTION 6.

COLLATERAL ADMINISTRATION

22

 

 

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

6.1

General

22

 

6.2

Administration of Accounts

23

 

6.3

Administration of Inventory

25

 

6.4

Administration of Equipment

25

 

6.5

Payment of Charges

25

SECTION 7.

REPRESENTATIONS AND WARRANTIES

25

 

7.1

General Representations and Warranties

25

 

7.2

Continuous Nature of Representations and Warranties

32

 

7.3

Survival of Representations and Warranties

32

SECTION 8.

COVENANTS AND CONTINUING AGREEMENTS

32

 

8.1

Affirmative Covenants

32

 

8.2

Negative Covenants

35

 

8.3

Specific Financial Covenants

41

SECTION 9.

CONDITIONS PRECEDENT

41

 

9.1

Documentation

41

 

9.2

No Default

42

 

9.3

Other Conditions

42

SECTION 10.

EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

42

 

10.1

Events of Default

42

 

10.2

Acceleration of the Obligations

44

 

10.3

Other Remedies

45

 

10.4

Set Off and Sharing of Payments

46

 

10.5

Remedies Cumulative; No Waiver

46

SECTION 11.

AGENT

47

 

11.1

Authorization and Action

47

 

11.2

Agent’s Reliance, Etc

47

 

11.3

Bank of America and Affiliates

48

 

11.4

Lender Credit Decision

49

 

11.5

Indemnification

49

 

11.6

Rights and Remedies to be Exercised by Agent Only

49

 

11.7

Agency Provisions Relating to Collateral

49

 

11.8

Agent’s Right to Purchase Commitments

50

 

11.9

Right of Sale, Assignment, Participations

50

 

11.10

Amendment

52

 

11.11

Resignation of Agent; Appointment of Successor

52

 

11.12

Audit and Examination Reports; Disclaimer by Lenders

53

SECTION 12.

MISCELLANEOUS

54

 

12.1

Power of Attorney

54

 

 

ii

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

12.2

Indemnity

55

 

12.3

Sale of Interest

55

 

12.4

Severability

55

 

12.5

Successors and Assigns

55

 

12.6

Cumulative Effect; Conflict of Terms

55

 

12.7

Execution in Counterparts

56

 

12.8

Notice

56

 

12.9

Consent

57

 

12.10

Credit Inquiries

57

 

12.11

Time of Essence

57

 

12.12

Entire Agreement

57

 

12.13

Interpretation

57

 

12.14

Confidentiality

57

 

12.15

GOVERNING LAW; CONSENT TO FORUM

58

 

12.16

WAIVERS BY BORROWERS

59

 

12.17

Advertisement

59

 

12.18

Reimbursement

59

 

12.19

Effect of Amendment and Restatement

60

 

iii

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT is made as of this 15th day of December, 2006,
by and among BANK OF AMERICA, N.A., a national banking association (“Bank of
America”) with an office at One South Wacker Drive, Suite 3400, Chicago,
Illinois 60606, individually as a Lender and as Agent (“Agent”) for itself and
any other financial institution which is or becomes a party hereto (each such
financial institution, including Bank of America, is referred to hereinafter
individually as a “Lender” and collectively as the “Lenders”), the LENDERS and
MFRI, INC., a Delaware corporation (“MFRI”), MIDWESCO FILTER RESOURCES, INC., a
Delaware corporation (“Midwesco”), PERMA-PIPE, INC., a Delaware corporation
(“Perma-Pipe”), THERMAL CARE, INC., a Delaware corporation (“Thermal Care”) and
TDC FILTER MANUFACTURING, INC., a Delaware corporation (“TDC”). Capitalized
terms used in this Agreement have the meanings assigned to them in Appendix A,
General Definitions. Accounting terms not otherwise specifically defined herein
shall be construed in accordance with GAAP consistently applied. MFRI, Midwesco,
Perma-Pipe, Thermal Care, and TDC are sometimes hereinafter referred to
individually as a “Borrower” and collectively as “Borrowers”.

WHEREAS, Borrower, Fleet Capital Corporation, the successor-in-interest to
Agent, and the Lender signatories thereto hereto entered into that certain Loan
and Security Agreement dated July 11, 2002 (said Loan and Security Agreement, as
amended from time to time, the “Original Loan Agreement”); and

WHEREAS, Borrower, Agent and Lenders desire to amend and restate the Original
Loan Agreement as provided herein;

NOW, THEREFORE, in consideration of the following terms and conditions, the
parties agreed as follows:

SECTION 1. CREDIT FACILITY

Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a Total Credit Facility of up to Thirty-Eight Million Dollars
($38,000,000) available upon Borrowers’ request therefor, as follows:

 

1.1

Loans.

1.1.1       Revolving Credit Loans. Each Lender agrees, severally and not
jointly, for so long as no Default or Event of Default exists, to make Revolving
Credit Loans to Borrowers from time to time during the period from the date
hereof to, but not including, the last day of the Term, as requested by MFRI, on
its own behalf and on behalf of all Borrowers, in the manner set forth in
subsection 3.1.1 hereof, up to a maximum principal amount at any time
outstanding equal to the lesser of (i) such Lender’s Revolving Loan Commitment
minus the product of such Lender’s Revolving Loan Percentage and the LC Amount
minus the product of such Lender’s Revolving Loan Percentage and reserves, if
any and (ii) the product of such Lender’s Revolving Loan Percentage and an
amount equal to the Borrowing Base at such time minus the LC Amount minus
reserves, if any. Agent shall have the right to establish reserves in

 

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

such amounts, and with respect to such matters, as Agent shall deem necessary or
appropriate in its sole judgment, exercised in a commercially reasonable manner,
against the amount of Revolving Credit Loans which Borrowers may otherwise
request under this subsection 1.1.1, including without limitation, with respect
to (i) price adjustments, damages, unearned discounts, returned products or
other matters for which credit memoranda are issued in the ordinary course of
any Borrower’s business; (ii) potential dilution related to Accounts;
(iii) shrinkage, spoilage and obsolescence of any Borrower’s Inventory;
(iv) slow-moving Inventory; (v) other sums chargeable against Borrowers’ Loan
Account as Revolving Credit Loans under any section of this Agreement;
(vi) amounts owing by any Borrower to any Person to the extent secured by a Lien
on, or trust over, any Property of any Borrower; (vii) amounts owing by any
Borrower in connection with Product Obligations; and (viii) such other specific
events, conditions or contingencies as to which Agent, in its sole judgment,
exercised in a commercially reasonable manner, determines reserves should be
established from time to time hereunder. The Revolving Credit Loans shall be
repayable in accordance with the terms of the Revolving Notes and shall be
secured by all of the Collateral.

1.1.2        Overadvances. Insofar as Borrowers may request and Agent or
Majority Lenders (as provided below) may be willing in their sole and absolute
discretion to make Revolving Credit Loans to Borrowers at a time when the unpaid
balance of Revolving Credit Loans plus the sum of the LC Amount plus the amount
of LC Obligations that have not been reimbursed by Borrowers or funded with a
Revolving Credit Loan, plus reserves, exceeds, or would exceed with the making
of any such Revolving Credit Loan, the Borrowing Base (and such Loan or Loans
being herein referred to individually as an “Overadvance” and collectively, as
“Overadvances”), Agent shall enter such Overadvances as debits in the Loan
Account. All Overadvances shall be repaid on demand, shall be secured by the
Collateral and shall bear interest as provided in this Agreement for Revolving
Credit Loans generally. Any Overadvance made pursuant to the terms hereof shall
be made by all Lenders ratably in accordance with their respective Revolving
Loan Percentages. Overadvances in the aggregate amount of $500,000 or less may,
unless a Default or Event of Default has occurred and is continuing, be made in
the sole and absolute discretion of Agent. Overadvances in an aggregate amount
of more than $500,000 but less than $1,000,000 may, unless a Default or an Event
of Default has occurred and is continuing, be made in the sole and absolute
discretion of the Majority Lenders. Overadvances in an aggregate amount of
$1,000,000 or more and Overadvances to be made after the occurrence and during
the continuation of a Default or an Event of Default shall require the consent
of all Lenders. The foregoing notwithstanding, in no event, unless otherwise
consented to by all Lenders, (w) shall any Overadvances be outstanding for more
than sixty (60) consecutive days, (x) after all outstanding Overadvances have
been repaid, shall Agent or Lenders make any additional Overadvances unless
sixty (60) days or more have expired since the last date on which any
Overadvances were outstanding, (y) shall Overadvances be outstanding on more
than ninety (90) days within any one hundred eighty day (180) period or
(z) shall Agent make Revolving Credit Loans on behalf of Lenders under this
subsection 1.1.2 to the extent such Revolving Credit Loans would cause a
Lender’s share of the Revolving Credit Loans to exceed such Lender’s Revolving
Loan Commitment minus such Lender’s Revolving Loan Percentage of the LC Amount.

 

2

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

1.1.3       Use of Proceeds. The Revolving Credit Loans shall be used solely for
(i) Borrowers’ general operating capital needs in a manner consistent with the
provisions of this Agreement and all applicable laws, and (ii) other purposes
permitted under this Agreement.

1.1.4       Agent Loans. Upon the occurrence and during the continuance of an
Event of Default, Agent, in its sole discretion, may make Revolving Credit Loans
on behalf of Lenders, in an aggregate amount not to exceed One Million Dollars
($1,000,000), if Agent, in its reasonable business judgment, deems that such
Revolving Credit Loans are necessary or desirable (i) to protect all or any
portion of the Collateral, (ii) to enhance the likelihood, or maximize the
amount of, repayment of the Loans and the other Obligations, or (iii) to pay any
other amount chargeable to any Borrower pursuant to this Agreement, including
without limitation costs, fees and expenses as described in Sections 2.8 and 2.9
(hereinafter, “Agent Loans”); provided, that in no event shall (a) the maximum
principal amount of the Revolving Credit Loans exceed the aggregate Revolving
Loan Commitments and (b) Majority Lenders may at any time revoke Agent’s
authorization to make Agent Loans. Any such revocation must be in writing and
shall become effective prospectively upon Agent’s receipt thereof. Each Lender
shall be obligated to advance its Revolving Loan Percentage of each Agent Loan.
If Agent Loans are made pursuant to the preceding sentence, then (a) the
Borrowing Base shall be deemed increased by the amount of such permitted Agent
Loans, but only for so long as Agent allows such Agent Loans to be outstanding,
and (b) all Lenders that have committed to make Revolving Credit Loans shall be
bound to make, or permit to remain outstanding, such Agent Loans based upon
their Revolving Loan Percentages in accordance with the terms of this Agreement.

1.2          Letters of Credit; LC Guaranties. Agent agrees, for so long as no
Default or Event of Default exists and if requested by MFRI, on its own behalf
and on behalf of all other Borrowers, to (i) issue its, or cause to be issued by
Bank or another Affiliate of Agent, on the date requested by MFRI, on its own
behalf and on behalf of all other Borrowers, Letters of Credit for the account
of Borrowers or (ii) execute LC Guaranties by which Agent, Bank, or another
Affiliate of Agent, on the date so requested by MFRI, shall guaranty the payment
or performance by Borrowers of their reimbursement obligations with respect to
letters of credit; provided that the LC Amount shall not exceed Seven Million
Dollars ($7,000,000) at any time. No Letter of Credit or LC Guaranty may have an
expiration date after the last day of the Term. Notwithstanding anything to the
contrary contained herein, Borrowers, Agent and Lenders hereby agree that all LC
Obligations and all obligations of Borrowers relating thereto shall be satisfied
by the prompt issuance of one or more Revolving Credit Loans that are Base Rate
Portions, which Borrowers hereby acknowledge are requested and Lenders hereby
agree to fund. In the event that Revolving Credit Loans are not, for any reason,
promptly made to satisfy all then existing LC Obligations, each Lender hereby
agrees to pay to Agent, on demand, an amount equal to such LC Obligations
multiplied by such Lender’s Revolving Loan Percentage, and until so paid, such
amount shall be secured by the Collateral and shall bear interest and be payable
at the same rate and in the same manner as Base Rate Portions. Immediately upon
the issuance of a Letter of Credit or an LC Guaranty under this Agreement, each
Lender shall be deemed to have irrevocably and unconditionally purchased and
received from Agent, without recourse or warranty, an undivided interest and
participation therein equal to such LC Obligations multiplied by such Lender’s
Revolving Loan Percentage.

 

3

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

1.3          Term Loan. On or about March 28, 2005, each Lender made a term loan
(collectively, the “Term Loan”) to Borrower in the aggregate principal amount of
$4,300,000, which Term Loan is repayable in accordance with the terms of the
Term Loan Notes and shall be secured by all of the Collateral. The proceeds of
the Term Loan were used solely for the repayment of Indebtedness outstanding
under the Term Loan Documents and for the purposes for which the proceeds of the
Revolving Credit Loans are authorized to be used.

1.4          Equipment Loans. Each Lender agrees, severally and not jointly, for
so long as no Default or Event of Default exists, to make Equipment Loans from
time to time to Borrower as requested by Borrower in the manner set forth in
subsection 3.1.1 hereof, up to a maximum principal amount equal to the product
of such Lender’s Equipment Loan Percentage multiplied by $1,000,000. The
Equipment Loans shall be repayable in accordance with the terms of the Equipment
Loan Notes and shall be secured by all of the Collateral. No repayment in
respect of any Equipment Loan may be reborrowed. Each Lender will make Equipment
Loans only if each of the following conditions is satisfied:

(a)          Borrowers shall have provided evidence to Agent, in form and
substance reasonably satisfactory to Agent, that Borrowers will use the proceeds
of each requested Equipment Loan to purchase new production Equipment (i) in a
Borrower’s business operations, (ii) to be located at a location in compliance
with this Agreement, and (iii) subject to no Liens other than those in favor of
Agent;

(b)          Agent shall have received the invoice from the seller of the
Equipment evidencing the cost of the Equipment, the applicable Borrower proposes
to purchase with the proceeds of each Equipment Loan, and such invoice discloses
that the original principal amount of such requested Equipment Loan does not
exceed seventy-five percent (75%) of the cost thereof, exclusive of
transportation, installation, taxes, perishable tooling and other soft costs (as
determined by Agent in its reasonable credit judgment) pertaining thereto;

(c)          Agent shall have received, in form and substance reasonably
satisfactory to Agent, evidence of insurance covering the Equipment, the
applicable Borrower proposes to purchase with the proceeds of each Equipment
Loan;

(d)          the requested Equipment Loan is in a minimum original principal
amount of $300,000;

(e)          the requested Equipment Loan would be the only Equipment Loan
funded by Lenders during Borrowers’ then existing fiscal quarter;

(f)           the original principal amount of the requested Equipment Loan,
together with the original principal amounts of all other Equipment Loans funded
by Lenders during Borrowers’ then existing fiscal year, does not exceed
$1,000,000;

(g)          Borrowers shall have delivered or caused to be delivered to Agent
and each Lender any and all documents, agreements and instruments deemed
reasonably necessary by Agent or any Lender in connection with the making of
such Equipment Loan;

 

4

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(h)          Borrowers shall not be permitted to request more than two Equipment
Loans within any twelve consecutive month period; and

(i)           with respect to the first requested Equipment Loan only, average
Availability for the 30-day period immediately prior to the date of the
requested Equipment Loan, equals or exceeds $3,000,000.

The proceeds of the Equipment Loans shall be used solely for the purposes
specified in this subsection 1.4.

SECTION 2. INTEREST, FEES AND CHARGES

 

2.1

Interest.

2.1.1       Rates of Interest. Interest shall accrue on the principal amount of
the Base Rate Revolving Portion outstanding at the end of each day at a
fluctuating rate per annum equal to the Applicable Margin then in effect plus
the Base Rate. Interest shall accrue on the principal amount of the Base Rate
Term Portion outstanding at the end of each day at a fluctuating rate per annum
equal to the Applicable Margin then in effect plus the Base Rate. Interest shall
accrue in the principal amount of the Base Rate Equipment Portion outstanding at
the end of each day at a fluctuating rate per annum equal to the Applicable
Margin then in effect plus the Base Rate. Said rate of interest shall increase
or decrease by an amount equal to any increase or decrease in the Base Rate,
effective as of the opening of business on the day that any such change in the
Base Rate occurs. If MFRI, on its own behalf and on behalf of all other
Borrowers, exercises its LIBOR Option as provided in Section 3.1, (i) interest
shall accrue on the principal amount of the LIBOR Revolving Portions outstanding
at the end of each day at a rate per annum equal to the Applicable Margin then
in effect plus the LIBOR applicable to each LIBOR Portion for the corresponding
Interest Period, (ii) interest shall accrue on the principal amount of the LIBOR
Term Portions outstanding at the end of each day at a per annum rate equal to
the Applicable Margin then in effect plus the LIBOR applicable to each LIBOR
Portion for the corresponding Interest Period and (iii) interest shall accrue on
the principal amount of the LIBOR Equipment Portions outstanding at the end of
each day at a per annum rate equal to the Applicable Margin then in effect plus
the LIBOR applicable to each LIBOR Portion for the corresponding Interest
Period.”

2.1.2       Default Rate of Interest. At the option of Agent, upon and after the
occurrence of an Event of Default, and during the continuation thereof, the
principal amount of all Loans shall bear interest at a rate per annum equal to
2.0% plus the interest rate otherwise applicable thereto (the “Default Rate”).

2.1.3        Maximum Interest. In no event whatsoever shall the aggregate of all
amounts deemed interest hereunder or under the Notes and charged or collected
pursuant to the terms of this Agreement or pursuant to the Notes exceed the
highest rate permissible under any law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. If any provisions of
this Agreement or the Notes are in contravention of any such law, such
provisions shall be deemed amended to conform thereto (the “Maximum Rate”). If
at any time, the amount of interest paid hereunder is limited by the Maximum
Rate, and the amount at

 

5

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

which interest accrues hereunder is subsequently below the Maximum Rate, the
rate at which interest accrues hereunder shall remain at the Maximum Rate, until
such time as the aggregate interest paid hereunder equals the amount of interest
that would have been paid had the Maximum Rate not applied.

2.2          Computation of Interest and Fees. Interest, Letter of Credit and LC
Guaranty fees and Unused Line Fees hereunder shall be calculated daily and shall
be computed on the actual number of days elapsed over a year of 360 days. For
the purpose of computing interest hereunder, all items of payment received by
Agent shall be deemed applied by Agent on account of the Obligations (subject to
final payment of such items) on the first Business Day after receipt by Agent of
such items in Agent’s account located in Hartford, Connecticut.

2.3          Amendment Fee. On the Closing Date, Borrowers shall pay to Agent
for the ratable benefit of Lenders an amendment fee in the amount of Fifty
Thousand Dollars ($50,000.00).

 

2.4

Letter of Credit and LC Guaranty Fees. Borrowers shall pay to Agent:

(i)           for standby Letters of Credit and LC Guaranties of standby letters
of credit, for the ratable benefit of Lenders a per annum fee equal to the
Applicable Margin of the aggregate face amount of such Letters of Credit and LC
Guaranties outstanding from time to time during the term of this Agreement, plus
all normal and customary charges associated with the issuance thereof, which
fees and charges shall be deemed fully earned upon issuance of each such Letter
of Credit or LC Guaranty, shall be due and payable on the first Business Day of
each month and shall not be subject to rebate or proration upon the termination
of this Agreement for any reason;

(ii)          for documentary Letters of Credit and LC Guaranties of documentary
letters of credit, for the ratable benefit of Lenders, a per annum fee equal to
the Applicable Margin of the face amount of each such Letter of Credit or LC
Guaranty, payable upon the issuance of such Letter of Credit or execution of
such LC Guaranty and an additional fee equal to the Applicable Margin per annum
of the face amount of such Letters of Credit or LC Guaranty payable upon each
renewal thereof and each extension thereof plus all normal and customary charges
associated with the issuance and administration of each such Letter of Credit or
LC Guaranty (which fees and charges shall be fully earned upon issuance, renewal
or extension (as the case may be) of each such Letter of Credit or LC Guaranty,
shall be due and payable on the first Business Day of each month, and shall not
be subject to rebate or proration upon the termination of this Agreement for any
reason); and

(iii)        with respect to all Letters of Credit and LC Guaranties, for the
account of Agent only, a per annum fronting fee equal to one-quarter of one
percent (¼%) of the aggregate face amount of such Letters of Credit and LC
Guaranties outstanding from time to time during the term of this Agreement,
which fronting fees shall be payable monthly in arrears on the first Business
Day of each month and shall not be subject to rebate or proration upon the
termination of this Agreement for any reason.

 

6

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

2.5          Unused Line Fee. Borrowers shall pay to Agent, for the ratable
benefit of Lenders, a fee (the “Unused Line Fee”) equal to the Applicable Margin
per annum multiplied by the average daily amount by which Revolving Credit
Maximum Amount exceeds the sum of (i) the outstanding principal balance of the
Revolving Credit Loans plus (ii) the LC Amount. The Unused Line Fee shall be
payable monthly in arrears on the first day of each month hereafter.

2.6          Prepayment Fee. At the effective date of termination of this
Agreement for any reason, Borrowers shall pay to Agent, for the ratable benefit
of Lenders (in addition to the then outstanding principal, accrued interest and
other charges owing under the terms of this Agreement and any of the other Loan
Documents) and any amounts owing pursuant to subsection 3.2.5, as liquidated
damages for the loss of the bargain and not as a penalty, an amount equal to
one-quarter of one percent (¼%) of the Total Credit Facility if termination
occurs during the period from December 15, 2006 to and including March 1, 2008.
If termination occurs on or after March 2, 2008, no termination charge shall be
payable.

2.7          Audit Fees. Borrowers shall pay to Agent audit fees in accordance
with Agent’s current schedule of fees payable by borrowers of Agent generally in
effect from time to time in connection with audits of the books and records and
Properties of Borrowers and their Subsidiaries and such other matters as Agent
shall deem appropriate in its sole judgment, plus all reasonable out-of-pocket
expenses incurred by Agent in connection with such audits, whether such audits
are conducted by employees of Agent or by third parties hired by Agent. Such
audit fees and out-of-pocket expenses shall be payable on the first day of the
month following the date of issuance by Agent of a request for payment thereof
to Borrowers immediately upon demand therefor by Agent from time to time. Agent
may, in its discretion, provide for the payment of such amounts by making
appropriate Revolving Credit Loans to Borrowers and charging Borrowers’ Loan
Account therefor.

2.8          Reimbursement of Expenses. If, at any time or times regardless of
whether or not an Event of Default then exists, (i) Agent incurs legal or
accounting expenses or any other costs or out-of-pocket expenses in connection
with (1) the negotiation and preparation of this Agreement or any of the other
Loan Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or any syndication or attempted syndication of the
Obligations (including, without limitation, printing and distribution of
materials to prospective Lenders and all costs associated with bank meetings,
but excluding any closing fees paid to Lenders in connection therewith) or
(2) the administration of this Agreement or any of the other Loan Documents and
the transactions contemplated hereby and thereby; or (ii) Agent or any Lender
incurs legal or accounting expenses or any other costs or out-of-pocket expenses
in connection with (1) any litigation, contest, dispute, suit, proceeding or
action (whether instituted by Agent, any Lender, any Borrower or any other
Person) relating to the Collateral, this Agreement or any of the other Loan
Documents or any Borrower’s, any of its Subsidiaries’ or any Guarantor’s
affairs; (2) any attempt to enforce any rights of Agent or any Lender against
any Borrower or any other Person which may be obligated to Agent or any Lender
by virtue of this Agreement or any of the other Loan Documents, including,
without limitation, the Account Debtors; or (3) any attempt to inspect, verify,
protect, preserve, restore, collect, sell, liquidate or otherwise dispose of or
realize upon the Collateral; then all such legal and accounting expenses, other
costs and out of pocket expenses of Agent or any Lender, as applicable, shall be
charged to

 

7

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Borrowers; provided, that Borrowers shall not be responsible for such costs and
out-of-pocket expenses to the extent incurred because of the gross negligence or
willful misconduct of Agent or any Lender. All amounts chargeable to Borrowers
under this Section 2.8 shall be Obligations secured by all of the Collateral,
shall be payable on demand to Agent or such Lender, as the case may be, and
shall bear interest from the date such demand is made until paid in full at the
rate applicable to Base Rate Revolving Portions from time to time. Borrowers
shall also reimburse Agent for expenses incurred by Agent in its administration
of the Collateral to the extent and in the manner provided in Sections 2.9 and
2.10 hereof.

2.9          Bank Charges. Borrowers shall pay to Agent, on demand, any and all
fees, costs or expenses which Agent or any Lender pays to a bank or other
similar institution arising out of or in connection with (i) the forwarding to
any Borrower or any other Person on behalf of any Borrower, by Agent or any
Lender, of proceeds of Loans made to Borrowers pursuant to this Agreement and
(ii) the depositing for collection by Agent or any Lender of any check or item
of payment received or delivered to Agent or any Lender on account of the
Obligations.

2.10       Collateral Protection Expenses; Appraisals. All out-of-pocket
expenses incurred in protecting, storing, warehousing, insuring, handling,
maintaining and shipping the Collateral, and any and all excise, property,
sales, and use taxes imposed by any state, federal, or local authority on any of
the Collateral or in respect of the sale thereof shall be borne and paid by
Borrowers. If Borrowers fail to promptly pay any portion thereof when due, Agent
may, at its option, but shall not be required to, pay the same and charge
Borrowers therefor. Additionally, from time to time, if Agent or any Lender
determines that obtaining appraisals is necessary in order for it to comply with
applicable laws or regulations, and at any time if a Default or an Event of
Default shall have occurred and be continuing, Agent may, at Borrowers’ expense,
obtain appraisals from appraisers (who may be personnel of Agent), stating the
then current fair market value of all or any portion of the real estate or
personal property of any Borrower or any of its Subsidiaries, including without
limitation the Inventory of Borrowers and their Subsidiaries.

2.11       Payment of Charges. All amounts chargeable to Borrowers under this
Agreement shall be Obligations secured by all of the Collateral, shall be,
unless specifically otherwise provided, payable on demand and shall bear
interest from the date demand was made or such amount is due, as applicable,
until paid in full at the rate applicable to the Base Rate Revolving Portion
from time to time.

2.12       No Deductions. Any and all payments or reimbursements made hereunder
shall be made free and clear of and without deduction for any and all taxes,
levies, imposts, deductions, charges or withholdings, and all liabilities with
respect thereto; excluding, however, the following: taxes imposed on the income
of Agent or any Lender or franchise taxes by the jurisdiction under the laws of
which Agent or any Lender is organized or doing business or any political
subdivision thereof and taxes imposed on its income by the jurisdiction of
Agent’s or such Lender’s applicable lending office or any political subdivision
thereof or franchise taxes (all such taxes, levies, imposts, deductions, charges
or withholdings and all liabilities with respect thereto excluding such taxes
imposed on net income, herein “Tax Liabilities”). If any Borrower shall be
required by law to deduct any such Tax Liabilities from or in respect of any sum
payable hereunder to Agent or any Lender, then the sum payable hereunder shall
be increased as may be

 

8

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

necessary so that, after all required deductions are made, Agent or such Lender
receives an amount equal to the sum it would have received had no such
deductions been made.

SECTION 3. LOAN ADMINISTRATION

3.1          Manner of Borrowing Revolving Credit Loans/LIBOR Option. Borrowings
under the credit facility established pursuant to Section 1 hereof shall be as
follows:

3.1.1        Manner of Borrowing Revolving Credit Loans and Equipment
Loans/LIBOR Option. Borrowings under the credit facility established pursuant to
Section 1 hereof shall be as follows:

 

3.1.2

Loan Requests.

(i)           Revolving Credit Loans. A request for a Revolving Credit Loan
shall be made, or shall be deemed to be made, in the following manner: (a) MFRI,
on its own behalf and on behalf of all other Borrowers, may give Agent notice of
Borrowers’ intention to borrow a Revolving Credit Loan, in which notice MFRI
shall specify the amount of the proposed borrowing of a Revolving Credit Loan
and the proposed borrowing date, which shall be a Business Day, no later than
11:00 a.m. (Chicago, Illinois time) on the proposed borrowing date (or in
accordance with subsection 3.1.7, 3.1.8 or 3.1.9, as applicable, in the case of
a request for a LIBOR Revolving Portion), provided, however, that no such
request may be made at a time when there exists a Default or an Event of
Default; and (b) the becoming due of any amount required to be paid under this
Agreement, or the Notes, whether as interest or for any other Obligation, shall
be deemed irrevocably to be a request for a Revolving Credit Loan on the due
date in the amount required to pay such interest or other Obligation.

(ii)          Equipment Loans. A request for an Equipment Loan shall be made in
the following manner: MFRI, on its behalf and on behalf of each other Lender,
may give Agent notice of Borrowers’ intention to borrow an Equipment Loan, in
which MFRI shall specify the amount of the proposed borrowing (consistent with
Section 1.4) and the proposed borrowing date, which shall be a Business Day, no
later than 11:00 a.m. (Chicago, Illinois time) on the date 2 Business Days prior
to such proposed borrowing date (or in accordance with subsection 3.1.7, 3.1.8
or 3.1.9, as applicable, in the case of a request for a LIBOR Equipment
Portion); provided, however, that no such request may be made at a time when
there exists a Default or an Event of Default. In addition, Borrowers shall also
comply with the requirements of Section 1.4 with respect to such Equipment Loan.

3.1.3       Disbursement. Borrowers hereby irrevocably authorize Agent to
disburse the proceeds of each Loan requested, or deemed to be requested,
pursuant to subsection 3.1.1 as follows: (i) the proceeds of each Revolving
Credit Loan requested under subsection 3.1.1(a) shall be disbursed by Agent in
lawful money of the United States of America in immediately available funds, in
the case of the initial borrowing, in accordance with the terms of the written
disbursement letter from MFRI, on its own behalf and on behalf of all other
Borrowers, and in the case of each subsequent borrowing, by wire transfer to
Borrowers’ main disbursement

 

9

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

account or such other bank account as Agent in its discretion may agree to from
time to time; (ii) the proceeds of each Revolving Credit Loan deemed requested
under subsection 3.1.1(i)(b) shall be disbursed by Agent by way of direct
payment of the relevant interest or other Obligation; and (iii) the proceeds of
each Equipment Loan required under subsection 3.1.1(ii) shall be disbursed by
Agent in lawful month of the United States of America in immediately available
funds as directed by MFRI in writing with respect to such Equipment Loans. If at
any time any Loan is funded by Agent or Lenders in excess of the amount
requested or deemed requested by MFRI, on its own behalf and on behalf of all
other Borrowers, Borrowers agree to repay the excess to Agent immediately upon
the earlier to occur of (a) any Borrower’s discovery of the error and (b) notice
thereof to Borrowers from Agent or any Lender.

3.1.4        Payment by Lenders. Agent shall give to each Lender prompt written
notice by facsimile, telex or cable of the receipt by Agent from MFRI of any
request for an Equipment Loan or a Revolving Credit Loan. Each such notice shall
specify the requested date and amount of such Equipment Loan or Revolving Credit
Loan, whether such Equipment Loan or Revolving Credit Loan shall be subject to
the LIBOR Option, and the amount of each Lender’s advance thereunder (in
accordance with its applicable Equipment Loan Percentage or Revolving Loan
Percentage, as applicable. Each Lender shall, not later than 12:00 p.m. (Chicago
time) on such requested date, wire to a bank designated by Agent the amount of
that Lender’s Revolving Loan Percentage or Equipment Loan Percentage of the
requested Revolving Credit Loan or Equipment Loan, as applicable. The failure of
any Lender to make the Revolving Credit Loans or Equipment Loans to be made by
it shall not release any other Lender of its obligations hereunder to make its
Revolving Credit Loan or Equipment Loan, as applicable. Neither Agent nor any
other Lender shall be responsible for the failure of any other Lender to make
the Revolving Credit Loan or Equipment Loan to be made by such other Lender. The
foregoing notwithstanding, Agent, in its sole discretion, may from its own funds
make a Revolving Credit Loan on behalf of any Lender. In such event, the Lender
on behalf of whom Agent made the Revolving Credit Loan shall reimburse Agent for
the amount of such Revolving Credit Loan made on its behalf, on a weekly (or
more frequent, as determined by Agent in its sole discretion) basis. On each
such settlement date, Agent will pay to each Lender the net amount owing to such
Lender in connection with such settlement, including without limitation amounts
relating to Loans, fees, interest and other amounts payable hereunder. The
entire amount of interest attributable to such Revolving Credit Loan for the
period from the date on which such Revolving Credit Loan was made by Agent on
such Lender’s behalf until Agent is reimbursed by such Lender, shall be paid to
Agent for its own account.”

3.1.5        Method of Making Requests. As an accommodation to Borrowers, unless
a Default or an Event of Default is then in existence, (i) Agent shall permit
telephonic or electronic requests for Revolving Credit Loans to Agents,
(ii) Agent and Bank may, in their discretion, permit electronic transmittal of
requests for Letters of Credit and LC Guaranties to them, and (iii) Agent may,
in Agent’s discretion, permit electronic transmittal of instructions,
authorizations, agreements or reports to Agent. Unless MFRI, on its own behalf
and on behalf of all other Borrowers, specifically directs Agent or Bank in
writing not to accept or act upon telephonic or electronic communications from
any Borrower, neither Agent nor Bank shall have any liability to Borrowers for
any loss or damage suffered by any Borrower as a result of Agent’s or Bank’s
honoring of any requests, execution of any instructions, authorizations or
agreements or reliance on any reports communicated to it telephonically or
electronically and purporting to

 

10

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

have been sent to Agent or Bank by any Borrower, and neither Agent nor Bank
shall have any duty to verify the origin of any such communication or the
authority of the Person sending it. Each telephonic request for a Revolving
Credit Loan, Letter of Credit or LC Guaranty accepted by Agent and Bank, if
applicable, hereunder shall be promptly followed by a written confirmation of
such request from MFRI, on its own behalf and on behalf of all other Borrowers,
to Agent and Bank, if applicable.

3.1.6       LIBOR Portions. Provided that as of both the date of the LIBOR
Request and the first day of the Interest Period, no Default or Event of Default
exists, in the event Borrowers desire to obtain a LIBOR Portion, MFRI, on its
own behalf and on behalf of all other Borrowers, shall give Agent a LIBOR
Request no later than 11:00 a.m. (Chicago, Illinois time) on the third Business
Day prior to the requested borrowing date. Each LIBOR Request shall be
irrevocable and binding on all Borrowers. In no event shall Borrowers be
permitted to have outstanding at any one time LIBOR Portions with more than five
(5) different Interest Periods. LIBOR Portions shall be included within the
definition of LIBOR Revolving Credit Portion, LIBOR Equipment Portion or LIBOR
Term Portion as determined by the definitions of such terms.”

3.1.7        Conversion of Base Rate Portions. Provided that as of both the date
of the LIBOR Request and the first day of the Interest Period, no Default or
Event of Default exists, Borrowers may, on any Business Day, convert any Base
Rate Portion into a LIBOR Portion. If Borrowers desire to convert a Base Rate
Portion, MFRI, on its own behalf and on behalf of all other Borrowers, shall
give Agent a LIBOR Request no later then 11:00 a.m. (Chicago, Illinois time) on
the third Business Day prior to the requested conversion date. After giving
effect to any conversion of Base Rate Portions to LIBOR Portions, Borrowers
shall not be permitted to have outstanding at any one time LIBOR Portions with
more than five (5) different Interest Periods.

3.1.8        Continuation of LIBOR Portions. Provided that as of both the date
of the LIBOR Request and the first day of the Interest Period, no Default or
Event of Default exists, Borrowers may, on any Business Day, continue any LIBOR
Portions into a subsequent Interest Period of the same or a different permitted
duration. If Borrowers desire to continue a LIBOR Portion, MFRI, on its own
behalf and on behalf of all other Borrowers, shall give Agent a LIBOR Request no
later than 11:00 a.m. (Chicago, Illinois time) on the third Business Day prior
to the requested continuation date. After giving effect to any continuation of
LIBOR Portions, Borrowers shall not be permitted to have outstanding at any one
time LIBOR Portions with more than five (5) different Interest Periods. If MFRI
shall fail to give timely notice of its election to continue any LIBOR Portion
or portion thereof as provided above, or if such continuation shall not be
permitted, such LIBOR Portion or portion thereof, unless such LIBOR Portion
shall be repaid, shall automatically be converted into a Base Rate Portion at
the end of the Interest Period then in effect with respect to such LIBOR
Portion.

3.1.9        Inability to Make LIBOR Portions. Notwithstanding any other
provision hereof, if any applicable law, treaty, regulation or directive, or any
change therein or in the interpretation or application thereof, shall make it
unlawful for any Lender (for purposes of this subsection 3.1.10, the term
“Lender” shall include the office or branch where such Lender or any corporation
or bank then controlling such Lender makes or maintains any LIBOR Portions) to
make or maintain its LIBOR Portions, or if with respect to any Interest Period,
Agent is unable to

 

11

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

determine the LIBOR relating thereto, or adverse or unusual conditions in, or
changes in applicable law relating to, the London interbank market make it, in
the reasonable judgment of Agent, impracticable to fund therein any of the LIBOR
Portions, or make the projected LIBOR unreflective of the actual costs of funds
therefor to any Lender, the obligation of Agent and Lenders to make or continue
LIBOR Portions or convert Base Rate Portions to LIBOR Portions hereunder shall
forthwith be suspended during the pendency of such circumstances and Borrowers
shall, if any affected LIBOR Portions are then outstanding, promptly upon
request from Agent, convert such affected LIBOR Portions into Base Rate
Portions.

3.2          Payments. Except where evidenced by notes or other instruments
issued or made by Borrowers to any Lender and accepted by such Lender
specifically containing payment instructions that are in conflict with this
Section 3.2 (in which case the conflicting provisions of said notes or other
instruments shall govern and control), the Obligations shall be payable as
follows:

 

3.2.1

Principal.

(i)           Revolving Credit Loans. Principal on account of Revolving Credit
Loans shall be payable by Borrowers to Agent for the ratable benefit of Lenders
immediately upon the earliest of (i) the receipt by Agent or any Borrower of any
proceeds of any of the Collateral (except as otherwise provided herein),
including without limitation pursuant to subsections 3.3.1 and 6.2.4, to the
extent of said proceeds, subject to Borrowers’ rights to reborrow such amounts
in compliance with subsection 1.1.1 hereof; (ii) the occurrence of an Event of
Default in consequence of which Agent or Majority Lenders elect to accelerate
the maturity and payment of the Obligations, or (iii) termination of this
Agreement pursuant to Section 4 hereof; provided, however, that, if an
Overadvance shall exist at any time, Borrowers shall, on demand, repay the
Overadvance. Each payment (including principal prepayment) by Borrowers on
account of principal of the Revolving Credit Loans shall be applied first to the
Base Rate Portion, and second to LIBOR Portions.

(ii)          Term Loan. Principal payable on account of the Term Loan shall be
payable by Borrowers in accordance with the terms of the Term Notes.

(iii)        Equipment Loans. Principal payable on account of the Equipment
Loans shall be payable by Borrowers in accordance with the terms of the
Equipment Loan Notes.

 

3.2.2

Interest.

(i)           Base Rate Portion. Interest accrued on the Base Rate Portion shall
be due and payable on the earliest of (1) the first calendar day of each month
(for the immediately preceding month), computed through the last calendar day of
the preceding month, (2) the occurrence of an Event of Default in consequence of
which Agent or Majority Lenders elect to accelerate the maturity and payment of
the Obligations or (3) termination of this Agreement pursuant to Section 4
hereof.

 

12

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(ii)          LIBOR Portion. Interest accrued on each LIBOR Portion shall be due
and payable on each LIBOR Interest Payment Date and on the earlier of (1) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations or
(2) termination of this Agreement pursuant to Section 4 hereof.

3.2.3        Costs, Fees and Charges. Costs, fees and charges payable pursuant
to this Agreement shall be payable by Borrowers to Agent, as and when provided
in Section 2 or Section 3 hereof, as applicable to Agent or a Lender, as
applicable, or to any other Person designated by Agent or such Lender in
writing.

3.2.4        Other Obligations. The balance of the Obligations requiring the
payment of money, if any, shall be payable by Borrowers to Agent for
distribution to Lenders, as appropriate, as and when provided in this Agreement,
the Other Agreements or the Security Documents, or on demand, whichever is
later.

3.2.5        Prepayment of/Failure to Borrow LIBOR Portions. Borrowers may
prepay a LIBOR Portion only upon at least three (3) Business Days prior written
notice to Agent (which notice shall be irrevocable). Borrowers shall pay to each
Lender, upon request of such Lender, such amount or amounts as shall be
sufficient (in the reasonable opinion of such Lender) to compensate such Lender
for any loss, cost, or expense incurred as a result of: (i) any payment of a
LIBOR Portion on a date other than the last day of the Interest Period for such
LIBOR Portion; (ii) any failure by Borrowers to borrow a LIBOR Portion on the
date specified by Borrowers’ LIBOR Request; or (iii) any failure by Borrowers to
pay a LIBOR Portion on the date for payment specified in Borrowers’ written
notice. Without limiting the foregoing, Borrowers shall pay to each Lender a
“yield maintenance fee” in an amount computed as follows: the current rate for
United States Treasury securities (bills on a discounted basis shall be
converted to a bond equivalent) with a maturity date closest to the Interest
Period chosen pursuant to the LIBOR Portion as to which the prepayment is made,
shall be subtracted from the LIBOR in effect at the time of prepayment. If the
result is zero or a negative number, there shall be no yield maintenance fee. If
the result is a positive number, then the resulting percentage shall be
multiplied by the amount of the principal balance being prepaid. The resulting
amount shall be divided by 360 and multiplied by the number of days remaining in
the Interest Period chosen pursuant to the LIBOR Portion as to which the
prepayment is made. Said amount shall be reduced to present value calculated by
using the above referenced United States Treasury securities rate and the number
of days remaining in the term chosen pursuant to the LIBOR Portion as to which
prepayment is made. The resulting amount shall be the yield maintenance fee due
to the applicable Lender upon the prepayment of a LIBOR Portion. If by reason of
an Event of Default, Agent or Majority Lenders elect to declare the Obligations
to be immediately due and payable, then any yield maintenance fee with respect
to a LIBOR Portion shall become due and payable in the same manner as though
Borrowers had exercised such right of prepayment.

 

3.3

Mandatory and Optional Prepayments.

3.3.1        Proceeds of Sale, Loss, Destruction or Condemnation of Collateral.
Except as provided in subsections 6.4.2 and 8.2.9, if any Borrower or any of its
Subsidiaries sells

 

13

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

any of the Collateral or if any of the Collateral is lost or destroyed or taken
by condemnation, such Borrowers shall, unless otherwise agreed by Majority
Lenders, pay to Agent for the ratable benefit of Lenders as and when received by
such Borrowers or such Subsidiary and as a mandatory prepayment of the Loans, as
herein provided, a sum equal to the proceeds (including insurance payments but
net of costs and taxes incurred in connection with such sale or event) received
by such Borrower or such Subsidiary from such sale, loss, destruction or
condemnation. To the extent that the Collateral sold, lost, destroyed or
condemned consists of Equipment (other than Equipment that was financed with the
proceeds of Equipment Loans), real Property, or other Property other than
Accounts or Inventory, the applicable prepayment shall be applied first to the
installments of principal due under the Term Notes ratably, to be applied to
future installment payments in inverse order of maturity/on a ratable basis
until paid in full, second to the installments of principal due under the
Equipment Loan Notes ratably, to be applied to future installment payments in
inverse order of maturity, and third to repay outstanding principal of Revolving
Credit Loans and to reduce the Revolving Loan Commitments on a ratable basis. To
the extent that Collateral sold, lost, destroyed or condemned consists of
Equipment that was financed with the proceeds of Equipment Loans, the applicable
prepayment shall be applied first to the installments of principal due under the
applicable Equipment Loan Notes, ratably, to be applied to future installment
payments in inverse order of maturity until paid in full, second to installments
of principal due under the other Equipment Loan Notes, ratably, to be applied to
future installment payments in inverse order of maturity, third to installments
of principal due under the Term Notes, ratably, to be applied to future
installment payments in inverse order of maturity, and fourth to repay
outstanding principal of Revolving Credit Loans and to reduce the Revolving Loan
Commitments on a pro rata basis. To the extent that the Collateral sold, lost,
destroyed or condemned consists of Accounts or Inventory, the applicable
prepayment shall be applied to reduce the outstanding principal balance of the
Revolving Credit Loans, but shall not permanently reduce the Revolving Loan
Commitments. Notwithstanding the foregoing, if the proceeds of insurance (net of
costs and taxes incurred) with respect to any loss or destruction of Equipment,
Inventory or real Property (i) are less than $500,000, unless an Event of
Default is then in existence, Agent shall remit such proceeds to Borrowers for
use in replacing or repairing the damaged Collateral or (ii) are equal to or
greater than $500,000 and Borrowers have requested that Agent agree to permit
Borrowers or the applicable Subsidiary to repair or replace the damaged
Collateral, such amounts shall be provisionally applied to reduce the
outstanding principal balance of the Revolving Credit Loans until the earlier of
Agent’s decision with respect thereto or the expiration of 90 days from such
request. If Agent agrees, in its reasonable judgment, to permit such repair or
replacement under such clause (ii), such amount shall, unless an Event of
Default is in existence, be remitted to Borrowers for use in replacing or
repairing the damaged Collateral; if Agent declines to permit such repair or
replacement or does not respond to Borrowers within such 90 day period, such
amount shall be applied to the Loans in the manner specified in the second or
third sentence of this subsection 3.3.1, as applicable, until payment thereof in
full.

3.3.2        Proceeds from Issuance of Additional Indebtedness or Equity. If,
after the Closing Date, any Borrower issues any additional Indebtedness or
obtains any additional equity in a manner permitted under this Agreement, then,
except as otherwise provided in Section 8.2.6, such Borrower shall pay to Agent
for the ratable benefit of Lenders, when and as received by such Borrower and as
a mandatory prepayment of the Obligations, a sum equal to one hundred percent
(100%) of the net proceeds to such Borrower of the issuance of such

 

14

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Indebtedness or equity. Any such prepayment shall be applied to the Loans in the
manner specified in the second sentence of subsection 3.3.1 until payment
thereof in full. Any Revolving Credit repaid pursuant to this Section 3.3.2
shall be subject to Borrowers’ right to reborrow such funds pursuant to
Section 1.1.1.

3.3.3       LIBOR Portions. If the application of any payment made in accordance
with the provisions of this Section 3.3 at a time when no Event of Default has
occurred and is continuing would result in termination of a LIBOR Portion prior
to the last day of the Interest Period for such LIBOR Portion, the amount of
such prepayment shall not be applied to such LIBOR Portion, but will, at
Borrowers’ option, be held by Agent in a non-interest bearing account at a
Lender or another bank satisfactory to Agent in its discretion, which account is
in the name of Agent and from which account only Agent can make any withdrawal,
in each case to be applied as such amount would otherwise have been applied
under this Section 3.3 at the earlier to occur of (i) the last day of the
relevant Interest Period or (ii) the occurrence of a Default or an Event of
Default.

3.3.4        Optional Prepayments. Borrowers may, at their option from time to
time upon not less than 3 days prior written notice to Agent, prepay
installments of the Equipment Notes or the Term Notes; provided that the amount
of any such prepayment is at least $500,000 and in integral multiples of
$100,000 above $500,000, that such prepayments are made ratably with respect to
all Equipment Notes and Term Notes. Each such prepayment shall be applied to the
installments or principal due under the Equipment Notes and/or Term Notes in the
inverse order of maturity. Except for charges under Section 2.6 applicable to
the termination of the Total Credit Facility, such prepayments shall be without
premium or penalty.

 

3.4

Application of Payments and Collections.

3.4.1        Collections. All items of payment received by Agent by 12:00 noon,
Chicago, Illinois, time, on any Business Day shall be deemed received on that
Business Day. All items of payment received after 12:00 noon, Chicago, Illinois,
time, on any Business Day shall be deemed received on the following Business
Day. If as the result of collections of Accounts as authorized by
subsection 6.2.4 hereof or otherwise, a credit balance exists in the Loan
Account, such credit balance shall not accrue interest in favor of Borrowers,
but shall be disbursed to Borrowers or otherwise at MFRI’s direction in the
manner set forth in subsection 3.1.2, upon Borrowers’ request at any time, so
long as no Default or Event of Default then exists. Agent may at its option,
offset such credit balance against any of the Obligations upon and during the
continuance of an Event of Default.

3.4.2       Apportionment, Application and Reversal of Payments. Principal and
interest payments shall be apportioned ratably among Lenders (according to the
unpaid principal balance of the Loans to which such payments relate held by each
Lender). All payments shall be remitted to Agent and all such payments not
relating to principal or interest of specific Loans, or not constituting payment
of specific fees, and all proceeds of Accounts, or, except as provided in
subsection 3.3.1, other Collateral received by Agent, shall be applied, ratably,
subject to the provisions of this Agreement, first, to pay any fees,
indemnities, or expense reimbursements (other than amounts related to Product
Obligations) then due to Agent or Lenders from Borrowers; second, to pay
interest due from Borrowers in respect of all Loans, including Agent

 

15

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Loans; third, to pay or prepay principal of Agent Loans; fourth, to pay or
prepay principal of the Revolving Credit Loans (other than Agent Loans) and
unpaid reimbursement obligations in respect of Letters of Credit; fifth, to pay
an amount to Agent equal to all outstanding Letter of Credit Obligations to be
held as cash Collateral for such Obligations; sixth, to the payment of any other
Obligation (other than amounts related to Product Obligations) due to Agent or
any Lender by Borrowers; and seventh, to pay any fees, indemnities or expense
reimbursements related to Product Obligations. After the occurrence and during
the continuance of an Event of Default, Agent shall have the continuing
exclusive right to apply and reapply any and all such payments and collections
received at any time or times hereafter by Agent or its agent against the
Obligations, in such manner as Agent may deem advisable, notwithstanding any
entry by Agent or any Lender upon any of its books and records.

3.5          All Loans to Constitute One Obligation. The Loans and LC Guarantees
shall constitute one general Obligation of Borrowers, and shall be secured by
Agent’s Lien upon all of the Collateral.

3.6          Loan Account. Agent shall enter all Loans as debits to a loan
account (the “Loan Account”) and shall also record in the Loan Account all
payments made by any Borrower on any Obligations and all proceeds of Collateral
which are finally paid to Agent, and may record therein, in accordance with
customary accounting practice, other debits and credits, including interest and
all charges and expenses properly chargeable to Borrowers.

3.7          Statements of Account. Agent will account to Borrowers monthly with
a statement of Loans, charges and payments made pursuant to this Agreement
during the immediately preceding month, and such account rendered by Agent shall
be deemed final, binding and conclusive upon Borrowers absent demonstrable error
unless Agent is notified by MFRI, on its own behalf and on behalf of all other
Borrowers, in writing to the contrary within 30 days of the date each accounting
is received by Borrowers. Such notice shall only be deemed an objection to those
items specifically objected to therein.

3.8          Increased Costs. If any law or any governmental or
quasi-governmental rule, regulation, policy, guideline or directive (whether or
not having the force of law) adopted or implemented after the date of this
Agreement and having general applicability to all banks or finance companies
within the jurisdiction in which any Lender operates (excluding, for the
avoidance of doubt, the effect of and phasing in of capital requirements or
other regulations or guidelines passed prior to the date of this Agreement), or
any interpretation or application thereof by any governmental authority charged
with the interpretation or application thereof, or the compliance of such Lender
therewith, shall:

(i)           (1)       subject such Lender to any tax with respect to this
Agreement (other than (a) any tax based on or measured by net income or
otherwise in the nature of a net income tax, including, without limitation, any
franchise tax or any similar tax based on capital, net worth or comparable basis
for measurement and (b) any tax collected by a withholding on payments and which
neither is computed by reference to the net income of the payee nor is in the
nature of an advance collection of a tax based on or measured by the net income
of the payee) or (2) change the basis of taxation of payments to such Lender of
principal, fees, interest or any other amount payable

 

16

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

hereunder or under any Loan Documents (other than in respect of (a) any tax
based on or measured by net income or otherwise in the nature of a net income
tax, including, without limitation, any franchise tax or any similar tax based
on capital, net worth or comparable basis for measurement and (b) any tax
collected by a withholding on payments and which neither is computed by
reference to the net income of the payee nor is in the nature of an advance
collection of a tax based on or measured by the net income of the payee);

(ii)          impose, modify or hold applicable any reserve (except any reserve
taken into account in the determination of the applicable LIBOR), special
deposit, assessment or similar requirement against assets held by, or deposits
in or for the account of, advances or loans by, or other credit extended by, any
office of such Lender, including (without limitation) pursuant to Regulation D
of the Board of Governors of the Federal Reserve System; or

(iii)        impose on such Lender or the London interbank market any other
condition with respect to any Loan Document;

and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Loans, then, in any such case, Borrowers
shall pay such Lender, upon demand and certification not later than sixty (60)
days following its receipt of notice of the imposition of such increased costs,
such additional amount as will compensate such Lender for such additional cost
or such reduction, as the case may be, to the extent such Lender has not
otherwise been compensated, with respect to a particular Loan, for such
increased cost as a result of an increase in the Base Rate or the LIBOR. An
officer of the applicable Lender shall determine the amount of such additional
cost or reduced amount using reasonable averaging and attribution methods and
shall certify the amount of such additional cost or reduced amount to Borrowers,
which certification shall include a written explanation of such additional cost
or reduction to Borrowers. Such certification shall be conclusive absent
manifest error. If a Lender claims any additional cost or reduced amount
pursuant to this Section 3.8, then such Lender shall use reasonable efforts
(consistent with legal and regulatory restrictions) to designate a different
lending office or to file any certificate or document reasonably requested by
Borrowers if the making of such designation or filing would avoid the need for,
or reduce the amount of, any such additional cost or reduced amount and would
not, in the sole discretion of such Lender, be otherwise disadvantageous to such
Lender.

3.9          Basis for Determining Interest Rate Inadequate. In the event that
Agent or any Lender shall have determined that:

(i)           reasonable means do not exist for ascertaining the LIBOR for any
Interest Period; or

(ii)          Dollar deposits in the relevant amount and for the relevant
maturity are not available in the London interbank market with respect to a
proposed

 

17

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

LIBOR Portion, or a proposed conversion of a Base Rate Portion into a LIBOR
Portion; then

Agent or such Lender shall give Borrowers prompt written, telephonic or
electronic notice of the determination of such effect. If such notice is given,
(i) any such requested LIBOR Portion shall be made as a Base Rate Portion,
unless MFRI, on its own behalf and on behalf of all other Borrowers, shall
notify Agent no later than 10:00 a.m. (Chicago, Illinois time) three
(3) Business Days prior to the date of such proposed borrowing that the request
for such borrowing shall be canceled or made as an unaffected type of LIBOR
Portion, and (ii) any Base Rate Portion which was to have been converted to an
affected type of LIBOR Portion shall be continued as or converted into a Base
Rate Portion, or, if MFRI, on its own behalf and on behalf of all other
Borrowers, shall notify Agent, no later than 10:00 a.m. (Chicago, Illinois time)
three (3) Business Days prior to the proposed conversion, shall be maintained as
an unaffected type of LIBOR Portion.

3.10       Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Loan made by it in excess of its ratable share
of payments on account of Loans made by all Lenders, such Lender shall forthwith
purchase from each other Lender such participation in such Loan as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each other Lender; provided, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lenders the purchase price to the extent of such recovery, together with an
amount equal to such Lender’s ratable share (according to the proportion of
(i) the amount of such Lender’s required repayment to (ii) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 3.10 may, to the fullest extent permitted by
law, exercise all its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of Borrowers in the amount of such participation. Notwithstanding
anything to the contrary contained herein, all purchases and repayments to be
made under this Section 3.10 shall be made through Agent.

SECTION 4. TERM AND TERMINATION

4.1          Term of Agreement. Subject to the right of Lenders to cease making
Loans to Borrowers during the continuance of any Default or Event of Default,
this Agreement shall be in effect for a period through and including November
13, 2010 (the “Term”), unless terminated as provided in Section 4.2 hereof.

 

4.2

Termination.

4.2.1       Termination by Lenders. Agent may, and at the direction of Majority
Lenders shall, terminate this Agreement without notice upon or after the
occurrence and during the continuance of an Event of Default.

 

18

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

4.2.2       Termination by Borrowers. Upon at least thirty (30) days prior
written notice to Agent and Lenders, Borrowers may, at their option, terminate
this Agreement; provided, however, no such termination shall be effective until
Borrowers have paid or collateralized to Agent’s satisfaction all of the
Obligations in immediately available funds, all Letters of Credit and LC
Guaranties have expired, terminated or have been cash collateralized to Agent’s
satisfaction and Borrowers have complied with Section 2.6 and subsection 3.2.5.
Any notice of termination given by Borrowers shall be irrevocable unless all
Lenders otherwise agree in writing and no Lender shall have any obligation to
make any Loans or issue or procure any Letters of Credit or LC Guaranties on or
after the termination date stated in such notice. Borrowers may elect to
terminate this Agreement in its entirety only. No section of this Agreement or
type of Loan available hereunder may be terminated singly.

4.2.3       Effect of Termination. All of the Obligations shall be immediately
due and payable upon the termination date stated in any notice of termination of
this Agreement. All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Loan Documents shall survive any
such termination and Agent shall retain its Liens in the Collateral and Agent
and each Lender shall retain all of its rights and remedies under the Loan
Documents notwithstanding such termination until all Obligations have been
discharged or paid, in full, in immediately available funds, including, without
limitation, all Obligations under Section 2.6 and subsection 3.2.5 resulting
from such termination. Notwithstanding the foregoing or the payment in full of
the Obligations, Agent shall not be required to terminate its Liens in the
Collateral unless, with respect to any loss or damage Agent may incur as a
result of dishonored checks or other items of payment received by Agent from any
Borrower or any Account Debtor and applied to the Obligations, Agent shall, at
its option, (i) have received a written agreement satisfactory to Agent,
executed by Borrowers and by any Person whose loans or other advances to
Borrowers are used in whole or in part to satisfy the Obligations, indemnifying
Agent and each Lender from any such loss or damage or (ii) have retained cash
Collateral or other Collateral for such period of time as Agent, in its
discretion, may deem necessary to protect Agent and each Lender from any such
loss or damage.

SECTION 5. SECURITY INTERESTS

5.1          Security Interest in Collateral. To secure the prompt payment and
performance to Agent and each Lender of the Obligations, each Borrower hereby
grants to Agent for the benefit of itself and each Lender a continuing Lien upon
all of each such Borrower’s assets, including all of the following Property and
interests in Property of each such Borrower, whether now owned or existing or
hereafter created, acquired or arising and wheresoever located:

 

(i)

Accounts;

 

 

(ii)

Certificated Securities;

 

(iii)

Chattel Paper;

 

(iv)         Computer Hardware and Software and all rights with respect thereto,
including, any and all licenses, options, warranties, service contracts, program
services, test rights, maintenance rights, support rights, improvement rights,
renewal

 

19

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

rights and indemnifications, and any substitutions, replacements, additions or
model conversions of any of the foregoing;

 

(v)

Contract Rights;

 

 

(vi)

Deposit Accounts;

 

(vii)

Documents;

 

 

(viii)

Equipment;

 

 

(ix)

Financial Assets;

 

(x)          Fixtures, other than Fixtures which secure Existing Mortgage
Indebtedness;

 

(xi)

General Intangibles, including Payment Intangibles and Software;

(xii)       Goods (including all of its Equipment, Fixtures and Inventory), and
all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

 

(xiii)

Instruments;

 

 

(xiv)

Intellectual Property;

 

 

(xv)

Inventory;

 

 

(xvi)

Investment Property;

 

 

(xvii)

money (of every jurisdiction whatsoever);

 

(xviii)

Letter-of-Credit Rights;

 

 

(xix)

Payment Intangibles;

 

 

(xx)

Security Entitlements;

 

 

(xxi)

Software;

 

 

(xxii)

Supporting Obligations;

 

 

(xxiii)

Uncertificated Securities; and

 

(xxiv)    to the extent not included in the foregoing, all other personal
property of any kind or description;

together with all books, records, writings, data bases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of

 

20

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

the foregoing, and all Proceeds, products, offspring, rents, issues, profits and
returns of and from any of the foregoing; provided that to the extent that the
provisions of any lease or license of Computer Hardware and Software or
Intellectual Property expressly prohibit (which prohibition is enforceable under
applicable law) any assignment thereof, and the grant of a security interest
therein, Agent will not enforce its security interest in any Borrower’s rights
under such lease or license (other than in respect of the Proceeds thereof) for
so long as such prohibition continues, it being understood that upon request of
Agent, the applicable Borrower will in good faith use reasonable efforts to
obtain consent for the creation of a security interest in favor of Agent (and to
Agent’s enforcement of such security interest) in Agent’s rights under such
lease or license.

 

5.2

Other Collateral.

5.2.1        Commercial Tort Claims. Borrowers shall promptly notify Agent in
writing upon any Borrower incurring or otherwise obtaining a Commercial Tort
Claim after the Closing Date against any third party and, upon request of Agent,
promptly enter into an amendment to this Agreement and do such other acts or
things deemed appropriate by Agent to give Agent a security interest in any such
Commercial Tort Claim. Borrowers represent and warrant that as of the date of
this Agreement, to their knowledge, no Borrower possesses any Commercial Tort
Claims.

5.2.2        Other Collateral. Borrowers shall promptly notify Agent in writing
upon any Borrower acquiring or otherwise obtaining any Collateral after the date
hereof consisting of Deposit Accounts, Investment Property, Letter-of-Credit
Rights or Electronic Chattel Paper and, upon the request of Agent, promptly
execute such other documents, and do such other acts or things deemed
appropriate by Agent to deliver to Agent control with respect to such
Collateral; promptly notify Agent in writing upon acquiring or otherwise
obtaining any Collateral after the date hereof consisting of Documents or
Instruments and, upon the request of Agent, will promptly execute such other
documents, and do such other acts or things deemed appropriate by Agent to
deliver to Agent possession of such Documents which are negotiable and
Instruments, and, with respect to nonnegotiable Documents, to have such
nonnegotiable Documents issued in the name of Agent; and with respect to
Collateral in the possession of a third party, other than Certificated
Securities and Goods covered by a Document, obtain an acknowledgement from the
third party that it is holding the Collateral for the benefit of Agent.

5.3          Lien Perfection; Further Assurances. Each Borrower shall execute
such UCC-1 financing statements as are required by the UCC and such other
instruments, assignments or documents as are necessary to perfect Agent’s Lien
upon any of the Collateral and shall take such other action as may be required
to perfect or to continue the perfection of Agent’s Lien upon the Collateral.
Unless prohibited by applicable law, each Borrower hereby authorizes Agent to
execute and file any such financing statement, including, without limitation,
financing statements that indicate the Collateral (i) as all assets of such
Borrower or words of similar effect, or (ii) as being of an equal or lesser
scope, or with greater or lesser detail, than as set forth in Section 5.1, on
such Borrower’s behalf. Each Borrower also hereby ratifies its authorization for
Agent to have filed in any jurisdiction any like financing statements or
amendments thereto if filed prior to the date hereof. The parties agree that a
carbon, photographic or other reproduction of this Agreement shall be sufficient
as a financing statement and may be filed in any appropriate office in lieu
thereof. At Agent’s request, each Borrower shall also promptly execute or cause
to

 

21

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

be executed and shall deliver to Agent any and all documents, instruments and
agreements deemed necessary by Agent, to give effect to or carry out the terms
or intent of the Loan Documents.

5.4          Lien on Realty. The due and punctual payment and performance of the
Obligations shall also be secured by the Lien created by the Mortgage upon all
real Property of Perma-Pipe described therein. If any Borrower shall acquire at
any time or times hereafter any fee simple interest in other real Property
(other than leasehold interests in sales offices or warehouses), such Borrower
agrees promptly to execute and deliver to Agent, for its benefit and the ratable
benefit of Lenders, as additional security and Collateral for the Obligations,
deeds of trust, security deeds, mortgages or other collateral assignments
reasonably satisfactory in form and substance to Agent and its counsel (herein
collectively referred to as “New Mortgages”) covering such real Property. The
Mortgages and each New Mortgage shall be duly recorded (at Borrowers’ expense)
in each office where such recording is required to constitute a valid Lien on
the real Property covered thereby. In respect to any Mortgage or any New
Mortgage, the applicable Borrower shall deliver to Agent, at Borrowers’ expense,
mortgagee title insurance policies issued by a title insurance company
reasonably satisfactory to Agent, which policies shall be in form and substance
reasonably satisfactory to Agent and shall insure a valid Lien in favor of Agent
for the benefit of itself and each Lender on the Property covered thereby,
subject only to Permitted Liens and those other exceptions reasonably acceptable
to Agent and its counsel. Borrowers shall also deliver to Agent such other usual
and customary documents, including, without limitation, ALTA Surveys of the real
Property described in the Mortgage or any New Mortgage, as Agent and its counsel
may reasonably request relating to the real Property subject to the Mortgage or
the New Mortgages.

SECTION 6. COLLATERAL ADMINISTRATION

 

6.1

General.

6.1.1       Location of Collateral. All Collateral, other than Inventory in
transit, motor vehicles and Collateral having an aggregate value of not more
than Five Hundred Thousand Dollars ($500,000), will at all times be kept by
Borrowers and their Subsidiaries at one or more of the business locations set
forth in Exhibit 6.1.1 hereto, as updated by Borrowers providing prior written
notice to Agent of any new location.

6.1.2        Insurance of Collateral. Borrowers shall maintain and pay for
insurance upon all Collateral wherever located and with respect to the business
of Borrowers and each of their Subsidiaries, covering casualty, hazard, public
liability, workers’ compensation and such other risks in such amounts and with
such insurance companies as are reasonably satisfactory to Agent. Borrowers
shall deliver certified copies of such policies to Agent as promptly as
practicable, with satisfactory lender’s loss payable endorsements, naming Agent
as a loss payee, assignee or additional insured, as appropriate, as its interest
may appear, and showing only such other loss payees, assignees and additional
insureds as are satisfactory to Agent. Each policy of insurance or endorsement
shall contain a clause requiring the insurer to give not less than 10 days’
prior written notice to Agent in the event of cancellation of the policy for
nonpayment of premium and not less than 30 days’ prior written notice to Agent
in the event of cancellation of the policy for any other reason whatsoever and a
clause specifying that the interest of Agent shall

 

22

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

not be impaired or invalidated by any act or neglect of any Borrower, any of its
Subsidiaries or the owner of the Property or by the occupation of the premises
for purposes more hazardous than are permitted by said policy. Borrowers agree
to deliver to Agent, promptly as rendered, true copies of all reports made in
any reporting forms to insurance companies. All proceeds of business
interruption insurance (if any) of any Borrower and its Subsidiaries shall be
remitted to Agent for application to the outstanding balance of the Revolving
Credit Loans.

Unless Borrowers provide Agent with evidence of the insurance coverage required
by this Agreement, Agent may purchase insurance at Borrowers’ expense to protect
Agent’s interests in the Properties of Borrowers and their Subsidiaries. This
insurance may, but need not, protect the interests of Borrowers and their
Subsidiaries. The coverage that Agent purchases may not pay any claim that any
Borrower or any Subsidiary makes or any claim that is made against any Borrower
or any such Subsidiary in connection with said Property. Borrowers may later
cancel any insurance purchased by Agent, but only after providing Agent with
evidence that Borrowers and their Subsidiaries have obtained insurance as
required by this Agreement. If Agent purchases insurance, Borrowers will be
responsible for the costs of that insurance, including interest and any other
charges Agent may impose in connection with the placement of insurance, until
the effective date of the cancellation or expiration of the insurance. The costs
of the insurance may be added to the Obligations. The costs of the insurance may
be more than the cost of insurance that Borrowers and their Subsidiaries may be
able to obtain on their own.

6.1.3        Protection of Collateral. Neither Agent nor any Lender shall be
liable or responsible in any way for the safekeeping of any of the Collateral or
for any loss or damage thereto (except for reasonable care in the custody
thereof while any Collateral is in Agent’s or any Lender’s actual possession) or
for any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency, or other person whomsoever, but the
same shall be at Borrowers’ sole risk.

 

6.2

Administration of Accounts.

6.2.1       Records, Schedules and Assignments of Accounts. Borrowers shall keep
accurate and complete records of their Accounts and all payments and collections
thereon and shall submit to Agent on such periodic basis as Agent shall request
a sales and collections report for the preceding period, in form acceptable to
Agent. Concurrently with the delivery of each Borrowing Case Certificate
described in subsection 8.1.4, or more frequently as requested by Agent, from
and after the date hereof, Borrowers shall deliver to Agent a detailed aged
trial balance of all of their Accounts, specifying the names, addresses, face
values, dates of invoices and due dates for each Account Debtor obligated on an
Account so listed (“Schedule of Accounts”), and upon Agent’s request therefor,
copies of proof of delivery and the original copy of all documents, including,
without limitation, repayment histories and present status reports relating to
the Accounts so scheduled and such other matters and information relating to the
status of then existing Accounts as Agent shall request. If requested by Agent,
Borrowers shall execute and deliver to Agent formal written assignments of all
of their Accounts weekly or daily, which shall include all Accounts that have
been created since the date of the last assignment, together with copies of
invoices or invoice registers related thereto.

 

23

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

6.2.2       Discounts, Allowances, Disputes. If any Borrower grants any
discounts, allowances or credits that are not shown on the face of the invoice
for the Account involved, Borrowers shall report such discounts, allowances or
credits, as the case may be, to Agent as part of the next required Schedule of
Accounts.

6.2.3       Account Verification. Any of Agent’s officers, employees or agents
shall have the right, at any time or times hereafter, in the name of Agent, any
designee of Agent or any Borrower, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, electronic communication or
otherwise. Each Borrower shall cooperate fully with Agent in an effort to
facilitate and promptly conclude any such verification process.

6.2.4        Maintenance of Dominion Account. Borrowers shall maintain a
Dominion Account or Accounts pursuant to lockbox and blocked account
arrangements acceptable to Agent with Bank. Borrowers shall issue to Bank an
irrevocable letter of instruction directing Bank to deposit all payments or
other remittances received in the lockbox and blocked accounts to the Dominion
Account for application on account of the Obligations as provided in
subsection 3.2.1. All funds deposited in any Dominion Account shall immediately
become the property of Agent, for the ratable benefit of Lenders, and Borrowers
shall obtain the agreement by Bank in favor of Agent to waive any recoupment,
setoff rights, and any security interest in, or against, the funds so deposited.
Agent assumes no responsibility for such lockbox and blocked account
arrangements, including, without limitation, any claim of accord and
satisfaction or release with respect to deposits accepted by any bank
thereunder.

6.2.5        Collection of Accounts, Proceeds of Collateral. Each Borrower
agrees that all invoices rendered and other requests made by any Borrower for
payment in respect of Accounts shall contain a written statement directing
payment in respect of such Accounts to be paid to a lockbox established pursuant
to subsection 6.2.4. To expedite collection, each Borrower shall endeavor in the
first instance to make collection of its Accounts for Agent. All remittances
received by any Borrower on account of Accounts, together with the proceeds of
any other Collateral, shall be held as Agent’s property, for its benefit and the
benefit of Lenders, by such Borrower as trustee of an express trust for Agent’s
benefit and each Borrower shall immediately deposit same in kind in the Dominion
Account. Agent retains the right at all times after the occurrence and during
the continuance of a Default or an Event of Default to notify Account Debtors
that any Borrower’s Accounts have been assigned to Agent and to collect
Borrowers’ Accounts directly in its own name, or in the name of Agent’s agent,
and to charge the collection costs and expenses, including attorneys’ fees, to
Borrowers.

6.2.6       Taxes. If an Account includes a charge for any tax payable to any
governmental taxing authority, Agent is authorized, in its sole discretion, to
pay the amount thereof to the proper taxing authority for the account of
Borrowers and to charge Borrowers therefor, except for taxes that (i) are being
actively contested in good faith and by appropriate proceedings and with respect
to which Borrowers maintain reasonable reserves on their books therefor and
(ii) would not reasonably be expected to result in any Lien other than a
Permitted Lien. In no event shall Agent or any Lender be liable for any taxes to
any governmental taxing authority that may be due by any Borrower.

 

24

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

6.3          Administration of Inventory. Each Borrower shall keep records of
its Inventory which records shall be complete and accurate in all material
respects. Borrowers shall furnish to Agent Inventory reports concurrently with
the delivery of each Borrowing Base Certificate described in subsection 8.1.4 or
more frequently as requested by Agent, which reports will be in such other
format and detail as Agent shall request and shall include a current list of all
locations of each Borrower’s Inventory. Borrowers shall conduct a physical
inventory no less frequently than annually and shall provide to Agent a report
based on each such physical inventory promptly thereafter, together with such
supporting information as Agent shall reasonably request.

 

6.4

Administration of Equipment.

6.4.1       Records and Schedules of Equipment. Each Borrower shall keep records
of its Equipment which shall be complete and accurate in all material respects
itemizing and describing the kind, type, quality, quantity and book value of its
Equipment and all dispositions made in accordance with subsection 6.4.2 hereof,
and Borrowers shall, and shall cause each of their Subsidiaries to, furnish
Agent with a current schedule containing the foregoing information on at least
an annual basis and more often if requested by Agent. Promptly after the request
therefor by Agent, Borrowers shall deliver to Agent any and all evidence of
ownership, if any, of any of their Equipment.

6.4.2       Dispositions of Equipment. Borrowers shall not, and shall not permit
any of their Subsidiaries to, sell, lease or otherwise dispose of or transfer
any of their respective Equipment or other fixed assets or any part thereof
without the prior written consent of Agent; provided, however, that the
foregoing restriction shall not apply, for so long as no Default or Event of
Default exists and is continuing, to (i) dispositions of Equipment and other
fixed assets which, in the aggregate during any consecutive twelve-month period,
have a fair market value or a book value, whichever is less, of One Million
($1,000,000) or less, provided that all proceeds thereof are remitted to Agent
for application to the Loans as provided in subsection 3.3.1, or
(ii) replacements of Equipment or other fixed assets that are substantially
worn, damaged or obsolete with Equipment or other fixed assets of like kind,
function and value which are useful in the business of any Borrower or one of
its Subsidiaries, provided that the replacement Equipment or other fixed assets
shall be acquired within ninety (90) days after any disposition of the Equipment
or other fixed assets that are to be replaced and the replacement Equipment or
other fixed assets shall be free and clear of Liens other than Permitted Liens
that are not Purchase Money Liens.

6.5          Payment of Charges. All amounts chargeable to Borrowers under
Section 6 hereof shall be Obligations secured by all of the Collateral, shall be
payable on demand and shall bear interest from the date such advance was made
until paid in full at the rate applicable to Base Rate Revolving Portions from
time to time.

SECTION 7. REPRESENTATIONS AND WARRANTIES

7.1          General Representations and Warranties. To induce Agent and each
Lender to enter into this Agreement and to make advances hereunder, Borrowers
warrant, represent and covenant to Agent and each Lender, on a joint and several
basis, that:

 

25

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

7.1.1        Qualification. Each Borrower and each of its Subsidiaries is a
corporation, limited partnership or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization. Each Borrower and each of its Subsidiaries is
duly qualified and is authorized to do business and is in good standing as a
foreign limited liability company, limited partnership or corporation, as
applicable, in each state or jurisdiction listed on Exhibit 7.1.1 hereto and in
all other states and jurisdictions in which the failure of any Borrower or any
of its Subsidiaries to be so qualified could reasonably be expected to have a
Material Adverse Effect.

7.1.2        Power and Authority. Each Borrower and each of its Subsidiaries
executing this Agreement is duly authorized and empowered to enter into,
execute, deliver and perform this Agreement and each of the other Loan Documents
to which it is a party. The execution, delivery and performance of this
Agreement and each of the other Loan Documents have been duly authorized by all
necessary corporate or other relevant action and do not and will not:
(i) require any consent or approval of the shareholders or members of any
Borrower or any of the shareholders, partners or members, as the case may be, of
any Subsidiary of any Borrower; (ii) contravene any Borrower’s or any of its
Subsidiaries’ charter, articles or certificate of incorporation, partnership
agreement, certificate of formation, by-laws, limited liability agreement,
operating agreement or other organizational documents (as the case may be);
(iii) violate, or cause any Borrower or any of its Subsidiaries to be in default
under, any provision of any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award in effect having applicability to any
Borrower or any of its Subsidiaries, the violation of which could reasonably be
expected to have a Material Adverse Effect; (iv) result in a breach of or
constitute a default under any indenture or loan or credit agreement or any
other agreement, lease or instrument to which any Borrower or any of its
Subsidiaries is a party or by which it or its Properties may be bound or
affected, the breach of or default under which could reasonably be expected to
have a Material Adverse Effect; or (v) result in, or require, the creation or
imposition of any Lien (other than Permitted Liens) upon or with respect to any
of the Properties now owned or hereafter acquired by any Borrower or any of its
Subsidiaries.

7.1.3       Legally Enforceable Agreement. This Agreement is, and each of the
other Loan Documents when delivered under this Agreement will be, a legal, valid
and binding obligation of each Borrower and each of its Subsidiaries party
thereto, enforceable against it in accordance with its respective terms.

7.1.4        Capital Structure. Exhibit 7.1.4 hereto states, as of the date
hereof, (i) the correct name of each of the Subsidiaries of each Borrower, its
jurisdiction of incorporation or organization and the percentage of its Voting
Stock owned by each Borrower, (ii) the name of each Borrower’s and each of its
Subsidiaries’ corporate or joint venture relationships and the nature of the
relationship, (iii) the number, nature and holder of all outstanding Securities
of each Borrower and the holder of Securities of each Subsidiary of each
Borrower (other than MFRI) and (iv) the number of authorized, issued and
treasury Securities of each Borrower. Each Borrower has good title to all of the
Securities it purports to own of each of such Subsidiaries, free and clear in
each case of any Lien other than Permitted Liens. All such Securities have been
duly issued and are fully paid and non-assessable. As of the date hereof, there
are no outstanding options to purchase, or any rights or warrants to subscribe
for, or any commitments or agreements to issue or sell, any Securities or
obligations convertible into, or any powers of

 

26

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

attorney relating to, any Securities of any Borrower or any of its Subsidiaries.
Except as set forth on Exhibit 7.1.4, as of the date hereof, there are no
outstanding agreements or instruments binding upon any of any Borrower’s or any
of its Subsidiaries’ partners, members or shareholders, as the case may be,
relating to the ownership of its Securities.

7.1.5        Names; Organization. Since June 1, 1997, neither any Borrower nor
any of its Subsidiaries has been known as or has used any legal, fictitious or
trade names except those listed on Exhibit 7.1.5 hereto. Except as set forth on
Exhibit 7.1.5, neither any Borrower nor any of its Subsidiaries has been the
surviving entity of a merger or consolidation or has acquired all or
substantially all of the assets of any Person since June 1, 1997. Each of each
Borrower’s and each of its Subsidiaries’ state(s) of incorporation or
organization, Type of Organization and Organizational I.D. Number is set forth
on Exhibit 7.1.5. The exact legal name of each Borrower and each of its
Subsidiaries is set forth on Exhibit 7.1.5.

7.1.6       Business Locations; Agent for Process. Each of each Borrower’s and
each of its Subsidiary’s chief executive office, location of books and records
and other places of business are as listed on Exhibit 6.1.1 hereto, as updated
from time to time by Borrowers in accordance with the provisions of
subsection 6.1.1. During the preceding one-year period, neither any Borrower nor
any of its Subsidiaries has had an office, place of business or agent for
service of process, other than as listed on Exhibit 6.1.1. All tangible
Collateral is and will at all times be kept by Borrowers and their Subsidiaries
in accordance with subsection 6.1.1. Except as shown on Exhibit 6.1.1, as of the
date hereof, no Inventory is stored with a bailee, distributor, warehouseman or
similar party, nor is any Inventory consigned to any Person.

7.1.7       Title to Properties; Priority of Liens. Each Borrower and each of
its Subsidiaries has good, indefeasible and marketable title to and fee simple
ownership of, or valid and subsisting leasehold interests in, all of its real
Property, and good title to all of the Collateral and all of its other Property,
in each case, free and clear of all Liens except Permitted Liens. Each Borrower
and each of its Subsidiaries has paid or discharged all lawful claims which, if
unpaid, might become a Lien against any of any Borrower’s or such Subsidiary’s
Properties that is not a Permitted Lien. The Liens granted to Agent under
Section 5 hereof are first priority Liens, subject only to Permitted Liens.

7.1.8       Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by any Borrower with
respect to any Account or Accounts. With respect to each of each Borrower’s
Accounts, whether or not such Account is an Eligible Account, unless otherwise
disclosed to Agent in writing:

(i)           It is genuine and in all respects what it purports to be, and it
is not evidenced by a judgment;

(ii)          It arises out of a completed, bona fide sale and delivery of goods
or rendition of services by a Borrower, in the ordinary course of its business
and in accordance with the terms and conditions of all purchase orders,
contracts or other documents relating thereto and forming a part of the contract
between such Borrower and the Account Debtor;

 

27

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(iii)        It is for a liquidated amount maturing as stated in the duplicate
invoice covering such sale or rendition of services, a copy of which has been
furnished or is available to Agent;

(iv)         There are no facts, events or occurrences which in any way impair
the validity or enforceability of any Accounts or tend to materially reduce the
amount payable thereunder from the face amount of the invoice and statements
delivered or made available to Agent with respect thereto;

(v)          To the best of each Borrower’s knowledge, the Account Debtor
thereunder (1) had the capacity to contract at the time any contract or other
document giving rise to the Account was executed and (2) such Account Debtor is
Solvent; and

(vi)         To the best of each Borrower’s knowledge, there are no proceedings
or actions which are threatened or pending against the Account Debtor thereunder
which might result in any material adverse change in such Account Debtor’s
financial condition or the collectibility of such Account.

7.1.9       Equipment. The Equipment of Borrowers and their Subsidiaries is in
good operating condition and repair, and all necessary replacements of and
repairs thereto shall be made so that the operating efficiency thereof shall be
maintained and preserved, reasonable wear and tear excepted. Neither any
Borrower nor any of its Subsidiaries will permit any Equipment to become affixed
to any real Property leased to any Borrower or any of its Subsidiaries so that
an interest arises therein under the real estate laws of the applicable
jurisdiction unless the landlord of such real Property has executed a landlord
waiver or leasehold mortgage in favor of and in form reasonably acceptable to
Agent, and no Borrower will permit any of the Equipment of any Borrower or any
of its Subsidiaries to become an accession to any personal Property other than
Equipment that is subject to first priority (except for Permitted Liens) Liens
in favor of Agent.

7.1.10     Financial Statements; Fiscal Year. The Consolidated and consolidating
balance sheets of MFRI and its Subsidiaries (including the accounts of all
Subsidiaries of MFRI and their respective Subsidiaries for the respective
periods during which a Subsidiary relationship existed) as of January 31, 2006,
and the related statements of income, changes in shareholder’s equity, and
changes in financial position for the periods ended on such dates, have been
prepared in accordance with GAAP, and present fairly in all material respects
the financial positions of MFRI and such Persons, taken as a whole, at such
dates and the results of MFRI’s and such Persons’ operations, taken as a whole,
for such periods. As of the date hereof, since January 31, 2006, there has been
no material adverse change in the financial position of MFRI and such other
Persons, taken as a whole, as reflected in the Consolidated balance sheet as of
such date. As of the date hereof, the fiscal year of MFRI and each of its
Subsidiaries ends on January 31 of each year.

7.1.11     Full Disclosure. The financial statements referred to in
subsection 7.1.10 hereof do not, nor does this Agreement or any other written
statement of any Borrower to Agent or any Lender contain any untrue statement of
a material fact or omit a material fact necessary to make the statements
contained therein or herein not misleading. There is no fact which any

 

28

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Borrower has failed to disclose to Agent or any Lender in writing which could
reasonably be expected to have a Material Adverse Effect.

7.1.12     Solvent Financial Condition. Each Borrower and each of its
Subsidiaries, is now and, after giving effect to the initial Loans to be made
and the initial Letters of Credit and LC Guaranties to be issued hereunder and
all related transactions, will be, Solvent.

7.1.13     Surety Obligations. Except as set forth on Exhibit 7.1.13, as of the
date hereof, neither any Borrower nor any of its Subsidiaries is obligated as
surety or indemnitor under any surety or similar bond or other contract or has
issued or entered into any agreement to assure payment, performance or
completion of performance of any undertaking or obligation of any Person.

7.1.14     Taxes. MFRI’s federal tax identification number is 36-3922969. The
federal tax identification number of each Subsidiary of MFRI is shown on
Exhibit 7.1.14 hereto. Each Borrower and each of its Subsidiaries has filed all
federal, state and local tax returns and other reports relating to taxes it is
required by law to file, and has paid, or made provision for the payment of, all
taxes, assessments, fees, levies and other governmental charges upon it, its
income and Properties as and when such taxes, assessments, fees, levies and
charges are due and payable, unless and to the extent any thereof are being
actively contested in good faith and by appropriate proceedings and each
Borrower and each of its Subsidiaries maintains reasonable reserves on its books
therefor. The provision for taxes on the books of each Borrower and its
Subsidiaries is adequate for all years not closed by applicable statutes, and
for the current fiscal year.

7.1.15     Brokers. Except as shown on Exhibit 7.1.15 hereto, there are no
claims for brokerage commissions, finder’s fees or investment banking fees in
connection with the transactions contemplated by this Agreement.

7.1.16     Patents, Trademarks, Copyrights and Licenses. Each Borrower and each
of its Subsidiaries owns, possesses or licenses or has the right to use all the
patents, trademarks, service marks, trade names, copyrights, licenses and other
Intellectual Property necessary for the present and planned future conduct of
its business without any known conflict with the rights of others, except for
such conflicts as could not reasonably be expected to have a Material Adverse
Effect. All such patents, trademarks, service marks, trade names, copyrights,
licenses, and other similar rights are listed on Exhibit 7.1.16 hereto. No claim
has been asserted to any Borrower or any of its Subsidiaries which is currently
pending that their use of their Intellectual Property or the conduct of their
business does or may infringe upon the Intellectual Property rights of any third
party. To the knowledge of Borrowers and except as set forth on Exhibit 7.1.16
hereto, as of the date hereof, no Person is engaging in any activity that
infringes in any material respect upon any Borrower’s or any of its
Subsidiaries’ material Intellectual Property. Except as set forth on
Exhibit 7.1.16, each Borrower’s and each of its Subsidiaries’ (i) material
trademarks, service marks, and copyrights are registered with the U.S. Patent
and Trademark Office or in the U.S. Copyright Office, as applicable and
(ii) material license agreements and similar arrangements relating to its
Inventory (1) permits, and does not restrict, the assignment by any Borrower or
any of its Subsidiaries to Agent, or any other Person designated by Agent, of
all of any Borrower’s or such Subsidiary’s, as applicable, rights, title and
interest pertaining to such

 

29

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

license agreement or such similar arrangement and (2) would permit the continued
use by any Borrower or such Subsidiary, or Agent or its assignee, of such
license agreement or such similar arrangement and the right to sell Inventory
subject to such license agreement for a period of no less than 6 months after a
default or breach of such agreement or arrangement. The consummation and
performance of the transactions and actions contemplated by this Agreement and
the other Loan Document, including without limitation, the exercise by Agent of
any of its rights or remedies under Section 10, will not result in the
termination or impairment of any of any Borrower’s or any of its Subsidiaries’
ownership or rights relating to its Intellectual Property, except for such
Intellectual Property rights the loss or impairment of which could not
reasonably be expected to have a Material Adverse Effect. Except as listed on
Exhibit 7.1.16 and except as could not reasonably be expected to have a Material
Adverse Effect, (i) neither any Borrower nor any of its Subsidiaries is in
breach of, or default under, any term of any license or sublicense with respect
to any of its Intellectual Property and (ii) to the knowledge of any Borrower,
no other party to such license or sublicense is in breach thereof or default
thereunder, and such license is valid and enforceable.

7.1.17     Governmental Consents. Each Borrower and each of its Subsidiaries
has, and is in good standing with respect to, all governmental consents,
approvals, licenses, authorizations, permits, certificates, inspections and
franchises necessary to continue to conduct its business as heretofore or
proposed to be conducted by it and to own or lease and operate its Properties as
now owned or leased by it, except where the failure to possess or so maintain
such rights could not reasonably be expected to have a Material Adverse Effect.

7.1.18     Compliance with Laws. Each Borrower and each of its Subsidiaries has
duly complied, and its Properties, business operations and leaseholds are in
compliance with, the provisions of all federal, state and local laws, rules and
regulations applicable to such Borrower or such Subsidiary, as applicable, its
Properties or the conduct of its business, except for such non-compliance as
could not reasonably be expected to have a Material Adverse Effect, and there
have been no citations, notices or orders of noncompliance issued to any
Borrower or any of its Subsidiaries under any such law, rule or regulation,
except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect. Each Borrower and each of its Subsidiaries has
established and maintains an adequate monitoring system to insure that it
remains in compliance in all material respects with all federal, state and local
rules, laws and regulations applicable to it. No Inventory has been produced in
violation of the Fair Labor Standards Act (29 U.S.C. §201 et seq.), as amended.

7.1.19     Restrictions. Neither any Borrower nor any of its Subsidiaries is a
party or subject to any contract or agreement which restricts its right or
ability to incur Indebtedness, other than as set forth on Exhibit 7.1.19 hereto,
none of which prohibit the execution of or compliance with this Agreement or the
other Loan Documents by any Borrower or any of its Subsidiaries, as applicable.

7.1.20     Litigation. Except as set forth on Exhibit 7.1.20 hereto, there are
no actions, suits, proceedings or investigations pending, or to the knowledge of
any Borrower, threatened, against or affecting any Borrower or any of its
Subsidiaries, or the business, operations, Properties, prospects, profits or
condition of any Borrower or any of its Subsidiaries which, singly or in the
aggregate, could reasonably be expected to have a Material Adverse

 

30

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Effect. Neither any Borrower nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, judgment, decree or rule of any court,
governmental authority or arbitration board or tribunal, which, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

7.1.21     No Defaults. Except as set forth on Exhibit 7.1.21 attached hereto,
no event has occurred and no condition exists which would, upon or after the
execution and delivery of this Agreement or any Borrower’s performance
hereunder, constitute a Default or an Event of Default. Neither any Borrower nor
any of its Subsidiaries is in default in (and no event has occurred and no
condition exists which constitutes, or which the passage of time or the giving
of notice or both would constitute, a default in) the payment of any
Indebtedness to any Person for Money Borrowed in excess of One Million Dollars
($1,000,000).

7.1.22     Leases. Exhibit 7.1.22 hereto is a complete listing of all
capitalized and operating personal property leases of each Borrower and its
Subsidiaries and all real property leases of each Borrower and its Subsidiaries.
Each Borrower and each of its Subsidiaries is in full compliance with all of the
terms of each of its respective capitalized and operating leases, except where
the failure to so comply could not reasonably be expected to have a Material
Adverse Effect.

7.1.23     Pension Plans. Except as disclosed on Exhibit 7.1.23 hereto, neither
any Borrower nor any of its Subsidiaries has any Plan. Each Borrower and each of
its Subsidiaries is in compliance with the requirements of ERISA and the
regulations promulgated thereunder with respect to each Plan, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. No fact or situation that could reasonably be expected to result in a
material adverse change in the financial condition of any Borrower and its
Subsidiaries exists in connection with any Plan. Neither any Borrower nor any of
its Subsidiaries has any withdrawal liability in connection with a Multiemployer
Plan.

7.1.24     Trade Relations. There exists no actual or, to any Borrower’s
knowledge, threatened termination, cancellation or limitation of, or any
modification or change in, the business relationship between any Borrower or any
of its Subsidiaries and any customer or any group of customers whose purchases
individually or in the aggregate are material to the business of any Borrower
and its Subsidiaries, or with any material supplier, except in each case, where
the same could not reasonably be expected to have a Material Adverse Effect, and
there exists no present condition or state of facts or circumstances which would
prevent any Borrower or any of its Subsidiaries from conducting such business
after the consummation of the transactions contemplated by this Agreement in
substantially the same manner in which it has heretofore been conducted.

7.1.25     Labor Relations. Except as described on Exhibit 7.1.25 hereto, as of
the date hereof, neither any Borrower nor any of its Subsidiaries is a party to
any collective bargaining agreement. There are no material grievances, disputes
or controversies with any union or any other organization of any Borrower’s or
any of its Subsidiaries’ employees, or threats of strikes, work stoppages or any
asserted pending demands for collective bargaining by any union or organization,
except those that could not reasonably be expected to have a Material Adverse
Effect.

 

31

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

7.2          Continuous Nature of Representations and Warranties. Each
representation and warranty contained in this Agreement and the other Loan
Documents shall be continuous in nature and shall remain accurate, complete and
not misleading at all times during the term of this Agreement, except for
changes in the nature of any Borrower’s or one of Borrower’s Subsidiary’s
business or operations that would render the information in any exhibit attached
hereto or to any other Loan Document either inaccurate, incomplete or
misleading, so long as Majority Lenders have consented to such changes or such
changes are expressly permitted by this Agreement. Without limiting the
generality of the foregoing, each Loan request made or deemed made pursuant to
subsection 3.1.1 hereof shall constitute Borrowers’ reaffirmation, as of the
date of each such loan request, of each representation, warranty or other
statement made or furnished to Agent or any Lender by or on behalf of any
Borrower, any Subsidiary of any Borrower, or any Guarantor in this Agreement,
any of the other Loan Documents, or any instrument, certificate or financial
statement furnished in compliance with or in reference thereto. The foregoing
notwithstanding, the Exhibits delivered by Borrowers with respect to the
Original Loan Agreement shall be deemed to be the Exhibits to this Agreement;
provided that Borrowers covenant to provide Agent and Lenders with updates to
such Exhibits within [30] days of the Closing Date which updates shall not
evidence any Material Adverse Effect.

7.3          Survival of Representations and Warranties. All representations and
warranties of Borrowers contained in this Agreement or any of the other Loan
Documents shall survive the execution, delivery and acceptance thereof by Agent
and each Lender and the parties thereto and the closing of the transactions
described therein or related thereto.

SECTION 8. COVENANTS AND CONTINUING AGREEMENTS

8.1          Affirmative Covenants. During the Term, and thereafter for so long
as there are any Obligations outstanding, Borrowers covenant that, unless
otherwise consented to by Majority Lenders, in writing, they shall:

8.1.1       Visits and Inspections; Lender Meeting. Permit (i) representatives
of Agent, and during the continuation of any Default or Event of Default any
Lender, from time to time, as often as may be reasonably requested, but only
during normal business hours, to visit and inspect the Properties of each
Borrower and each of its Subsidiaries, inspect, audit and make extracts from its
books and records, and discuss with its officers, its employees and its
independent accountants, each Borrower’s and each of its Subsidiaries’ business,
assets, liabilities, financial condition, business prospects and results of
operations and (ii) appraisers engaged pursuant to Section 2.10 (whether or not
personnel of Agent), from time to time, as often as may be reasonably requested,
but only during normal business hours, to visit and inspect the Properties of
each Borrower and each of its Subsidiaries, for the purpose of completing
appraisals pursuant to Section 2.10. Agent, if no Default or Event of Default
then exists, shall give Borrowers reasonable prior notice of any such inspection
or audit. Without limiting the foregoing, Borrowers will participate and will
cause their key management personnel to participate in a meeting with Agent and
Lenders periodically during each year (except that during the continuation of an
Event of Default such meetings may be held more frequently as requested by Agent
or Majority Lenders), which meeting(s) shall be held at such times and such
places as may be reasonably requested by Agent.

 

32

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

8.1.2        Notices. Promptly notify Agent in writing of the occurrence of any
event or the existence of any fact which renders any representation or warranty
in this Agreement or any of the other Loan Documents inaccurate, incomplete or
misleading in any material respect as of the date made or remade. In addition,
each Borrower agrees to provide Agent with prompt written notice of any change
in the information disclosed in any Exhibit hereto, in each case after giving
effect to the materiality limits and Material Adverse Effect qualifications
contained therein.

8.1.3        Financial Statements. Keep, and cause each of its Subsidiaries to
keep, adequate records and books of account with respect to its business
activities in which proper entries are made in accordance with customary
accounting practices reflecting all its financial transactions; and cause to be
prepared and furnished to Agent and each Lender, the following, all to be
prepared in accordance with GAAP applied on a consistent basis, unless MFRI’s
certified public accountants concur in any change therein and such change is
disclosed to Agent and is consistent with GAAP:

(i)           not later than 90 days after the close of each fiscal year of
MFRI, unqualified (except for a qualification for a change in accounting
principles with which the accountant concurs) audited financial statements of
MFRI and its Subsidiaries as of the end of such year, on a Consolidated and
consolidating basis, certified by a firm of independent certified public
accountants of recognized standing selected by MFRI but acceptable to Agent and,
within a reasonable time thereafter permit Agent to review a copy of any
management letter issued in connection therewith;

(ii)          not later than 30 days (40 days with respect to each January and
February within the Term) after the end of each month hereafter, including the
last month of MFRI’s fiscal year, unaudited interim financial statements of MFRI
and its Subsidiaries as of the end of such month and of the portion of the
fiscal year then elapsed, on a Consolidated and consolidating basis, certified
by the principal financial officer of MFRI as prepared in accordance with GAAP
and fairly presenting in all material respects the financial position and
results of operations of MFRI and its Subsidiaries for such month and period
subject only to changes from audit and year-end adjustments and except that such
statements need not contain notes;

(iii)        together with each delivery of financial statements pursuant to
clauses (i) and (ii) of this subsection 8.1.3, a management report (1) setting
forth in comparative form the corresponding figures for the corresponding
periods of the previous fiscal year and the corresponding figures from the most
recent Projections for the current fiscal year delivered pursuant to
subsection 8.1.7 and (2) identifying the reasons for any significant variations.
The information above shall be presented in reasonable detail and shall be
certified by the chief financial officer of MFRI to the effect that such
information fairly presents in all material respects the results of operation
and financial condition of MFRI and its Subsidiaries as at the dates and for the
periods indicated;

(iv)         promptly after the sending or filing thereof, as the case may be,
copies of any proxy statements, financial statements or reports which MFRI has
made available to its Securities holders and copies of any regular, periodic and
special reports

 

33

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

or registration statements which MFRI or any of its Subsidiaries files with the
Securities and Exchange Commission or any governmental authority which may be
substituted therefor, or any national securities exchange;

(v)          upon request of Agent, copies of any annual report to be filed with
ERISA in connection with each Plan;

(vi)         within forty-five (45) days after the end of each fiscal quarter
hereafter, a certificate in form and substance reasonably acceptable to Agent,
evidencing that Borrowers are in compliance with the financial covenants
contained in the Term Loan Documents; and

(vii)       such other data and information (financial and otherwise) as Agent
or any Lender, from time to time, may reasonably request, bearing upon or
related to the Collateral or any Borrower’s or any of its Subsidiaries’
financial condition or results of operations.

Promptly after the receipt of the financial statements by MFRI described in
clause (i) of this subsection 8.1.3, MFRI shall permit Agent to review the
accountants’ letter to MFRI’s management that is prepared in connection with
such financial statements and also shall cause to be prepared and shall furnish
to Agent a certificate of the aforesaid certified public accountants certifying
to Agent that, based upon their examination of the financial statements of MFRI
and its Subsidiaries performed in connection with their examination of said
financial statements, they are not aware of any Default or Event of Default, or,
if they are aware of such Default or Event of Default, specifying the nature
thereof. Concurrently with the delivery of the financial statements described in
paragraph (i) and (ii) of this subsection 8.1.3, or more frequently if
reasonably requested by Agent, MFRI shall cause to be prepared and furnished to
Agent a Compliance Certificate in the form of Exhibit 8.1.3 hereto executed by
the Chief Financial Officer of MFRI (a “Compliance Certificate”).

8.1.4       Borrowing Base Certificates. On or before the third Business Day of
each week from and after the date hereof, Borrowers shall deliver to Agent, in
form acceptable to Agent, a Borrowing Base Certificate (on a Consolidated and
consolidating basis) as of the last day of the immediately preceding week, with
such supporting materials as Agent shall reasonably request. If Borrowers deem
it advisable, or Agent shall request, Borrowers shall execute and deliver to
Agent Borrowing Base Certificates more frequently than weekly.

8.1.5       Landlord, Processor and Storage Agreements. Provide Agent with
copies of all agreements between any Borrower or any of its Subsidiaries and any
landlord, warehouseman, processor, distributor or consignee which owns or is the
lessee of any premises at which any Collateral may, from time to time, be kept.
With respect to any lease (other than leases for sales offices), warehousing
agreement or any processing agreement in any case entered into after the Closing
Date, Borrowers shall provide Agent with landlord waivers, bailee letters or
processor letters with respect to such premises. Such landlord waivers, bailee
letters or processor letters shall be in a form supplied by Agent to Borrowers
with such reasonable revisions as are customarily accepted by Agent or by
similar financial institutions in similar financial transactions.

 

34

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

8.1.6        Projections. No later than the first day of each fiscal year of
MFRI, deliver to Agent projections of sales and gross margins of MFRI and each
of its Subsidiaries for such fiscal year, month by month. No later than
February 28 of each fiscal year of MFRI, deliver to Agent Projections of MFRI
and each of its Subsidiaries for the then current fiscal year month by month
with respect to income statements and quarter by quarter with respect to balance
sheets and statements of cash flows.

8.1.7        Subsidiaries. Cause each Subsidiary of each Borrower that is not a
Borrower, whether now or hereafter in existence, promptly upon Agent’s request
therefor, to execute and deliver to Agent a Guaranty Agreement and a security
agreement pursuant to which such Subsidiary guaranties the payment of all
Obligations and grants to Agent a first priority Lien (subject only to Permitted
Liens) on all of its Properties of the types described in Section 5.1; provided,
however, that with respect to existing Subsidiaries, no such Guaranty Agreement
and/or security agreement shall be required to be executed or delivered by any
such Subsidiary if such Subsidiary is prohibited from executing any such
document or agreement by the terms of any statute, law, contract, agreement,
instrument or document existing as of the Closing Date evidencing such
Subsidiary’s Money Borrowed. Additionally, the applicable Borrower shall execute
and deliver to Agent a pledge agreement pursuant to which such Borrower grants
to Agent a first priority Lien (subject only to Permitted Liens) with respect to
all of the issued and outstanding Securities of each such Subsidiary.

8.1.8       Deposit and Brokerage Accounts. For each deposit account or
brokerage account that any Borrower at any time opens or maintains, such
Borrower shall, at Agent’s request and option, pursuant to an agreement in form
and substance reasonably satisfactory to Agent, cause the depository bank or
securities intermediary, as applicable, to agree to comply at any time with
instructions from Agent to such depository bank or securities intermediary, as
applicable, directing the disposition of funds from time to time credited to
such deposit or brokerage account, without further consent of the applicable
Borrower.

8.1.9        Cash Management Services. Borrower shall maintain mutually
agreeable cash management agreements with Bank, to the extent Bank offers such
services at competitive rates.

8.2          Negative Covenants. During the Term, and thereafter for so long as
there are any Obligations outstanding, Borrowers covenant that, unless otherwise
consented to by Majority Lenders, in writing, it shall not:

8.2.1        Mergers; Consolidations; Acquisitions; Structural Changes. Merge or
consolidate, or permit any Subsidiary of any Borrower to merge or consolidate,
with any Person; nor change its or any of its Subsidiaries’ state of
incorporation or organization, Type of Organization or Organizational
I.D. Number; nor change its or any of its Subsidiaries’ legal name; nor acquire,
nor permit any of its Subsidiaries to acquire, all or any substantial part of
the Properties of any Person, except for:

(i)           mergers of any Subsidiary of any Borrower into another Borrower or
another wholly-owned Subsidiary of another Borrower; and

 

35

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(ii)          acquisitions of assets consisting of fixed assets or real property
that constitute Capital Expenditures permitted under subsection 8.2.8.

8.2.2       Loans. Make, or permit any Subsidiary of any Borrower to make, any
loans or other advances of money to any Person, other than (i) for salary,
travel advances, advances against commissions and other similar advances to
employees in the ordinary course of business, (ii) extensions of trade credit in
the ordinary course of business, (iii) deposits with financial institutions
permitted under this Agreement, (iv) intercompany advances (and repayments
thereof) in the ordinary course of business by MFRI to its Subsidiaries for such
Subsidiaries’ working capital needs and (v) prepaid expenses.

8.2.3       Total Indebtedness. Create, incur, assume, or suffer to exist, or
permit any Subsidiary of any Borrower to create, incur or suffer to exist, any
Indebtedness, except:

(i)           Obligations owing to Agent or any Lender under this Agreement or
any of the other Loan Documents;

(ii)          Indebtedness, including without limitation Subordinated Debt,
existing on the date of this Agreement and listed on Exhibit 8.2.3;

 

(iii)

Permitted Purchase Money Indebtedness;

(iv)         contingent liabilities arising out of endorsements of checks and
other negotiable instruments for deposit or collection in the ordinary course of
business;

 

(v)

Guaranties of any Indebtedness permitted hereunder;

(vi)         Indebtedness in respect of intercompany advances permitted by
Section 8.2.2(iv);

 

(vii)

obligations to pay Rentals permitted by subsection 8.2.18;

 

(viii)

Intentionally Omitted;

 

 

(ix)

IRB Indebtedness;

 

 

(x)

Existing Mortgage Indebtedness;

 

 

(xi)

Intentionally Omitted;

 

(xii)       Indebtedness incurred pursuant to the Perma-Pipe Equipment Loan;

(xiii)      to the extent not included above, trade payables, accruals and
accounts payable in the ordinary course of business (in each case to the extent
not overdue) not for Money Borrowed; and

 

36

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(xiv)      Money Borrowed incurred by foreign Subsidiaries of Borrowers and
other Indebtedness not included in paragraphs (i) through (xiii) above which
does not exceed at any time, in the aggregate, the sum of Eleven Million Dollars
($11,000,000).

8.2.4       Affiliate Transactions. Enter into, or be a party to, or permit any
Subsidiary of any Borrower to enter into or be a party to, any transaction with
any Affiliate of any Borrower or any holder of any Securities of any Borrower or
any Subsidiary of any Borrower, including without limitation any management,
consulting or similar fees, except in the ordinary course of and pursuant to the
reasonable requirements of the applicable Borrower’s or such Subsidiary’s
business and upon fair and reasonable terms which are fully disclosed to Agent
and are no less favorable to such Borrower or such Subsidiary than would be
obtained in a comparable arms-length transaction with a Person not an Affiliate
or Security holder of Borrower. Agent acknowledges the Management Services
Agreement dated December 30, 1996 between MFRI, Inc. and Midwesco Illinois,
Inc., as amended prior to the Closing Date, meets the requirements of, and is
permissible under, this Section 8.2.4. Borrowers covenant that true and correct
copies of such Services Agreement and all amendments thereto have been delivered
to Agent.

8.2.5       Limitation on Liens. Create or suffer to exist, or permit any
Subsidiary of any Borrower to create or suffer to exist, any Lien upon any of
its Property, income or profits, whether now owned or hereafter acquired,
except:

(i)           Liens at any time granted in favor of Agent for the benefit of
Lenders;

(ii)          Liens for taxes, assessments or governmental charges (excluding
any Lien imposed pursuant to any of the provisions of ERISA) not yet due, or
being contested in the manner described in subsection 7.1.14 hereto, but only if
in Agent’s judgment such Lien would not reasonably be expected to adversely
effect Agent’s rights or the priority of Agent’s lien on any Collateral;

(iii)        Liens arising in the ordinary course of the business of any
Borrower or any of its Subsidiaries by operation of law or regulation, but only
if payment in respect of any such Lien is not at the time required and such
Liens do not, in the aggregate, materially detract from the value of the
Property of any Borrower or any of its Subsidiaries or materially impair the use
thereof in the operation of the business of any Borrower or any of its
Subsidiaries;

(iv)         Purchase Money Liens securing Permitted Purchase Money
Indebtedness;

 

(v)

such other Liens as appear on Exhibit 8.2.5 hereto;

(vi)         Liens incurred or deposits made in the ordinary course of business
in connection with (1) worker’s compensation, social security, unemployment
insurance and other like laws or (2) sales contracts, leases, statutory
obligations, work in progress advances and other similar obligations not
incurred in connection with the borrowing of money or the payment of the
deferred purchase price of property;

 

37

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(vii)       reservations, covenants, zoning and other land use regulations,
title exceptions or encumbrances granted in the ordinary course of business,
affecting real Property owned or leased by any Borrower or one of its
Subsidiaries; provided that such exceptions do not in the aggregate materially
interfere with the use of such Property in the ordinary course of such
Borrower’s or such Subsidiary’s business;

(viii)      judgment Liens that do not give rise to an Event of Default under
subsection 10.1.15;

(ix)         Liens securing Indebtedness outstanding under the Term Loan
Documents;

 

(x)

Liens securing the IRB Indebtedness;

(xi)         Liens on a Borrower’s or Guarantor’s real Property, improvements,
and Fixtures securing the Existing Mortgage Indebtedness;

(xii)       Liens on the real Property of Midwesco’s Danish Subsidiaries
securing Money Borrowed of such Danish Subsidiaries;

 

(xiii)

Intentionally Omitted;

(xiv)      Liens incurred in connection with the Computer Sale and Leaseback;

(xv)        Liens incurred in connection with the Perma-Pipe Equipment Loan on
the Equipment described on Exhibit 8.2.5; and

(xvi)      such other Liens as Majority Lenders may hereafter approve in
writing.

8.2.6        Payments and Amendments of Certain Debt. Make or permit any
Subsidiary of any Borrower to (i) prepay or repurchase, directly or indirectly,
any portion of (x) the Existing Mortgage Indebtedness or (y) the IRB
Indebtedness or (ii) amend or modify (x) any agreement, instrument, or document
evidencing or relating to Existing Mortgage Indebtedness or (z) any agreement,
instrument or document relating to the IRB Indebtedness, in either case in a
manner materially adverse to Borrowers or Agent and Lenders.

8.2.7       Distributions. Except as otherwise provided for in Section 8.2.6,
declare or make, or permit any Subsidiary of any Borrower to declare or make,
any Distributions, except for:

(i)           Distributions by any Subsidiary of a Borrower to another Borrower;

(ii)          Distributions paid solely in Securities of a Borrower or any of
its Subsidiaries;

 

38

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(iii)        Distributions by MFRI in amounts necessary to permit MFRI to
repurchase Securities of MFRI from employees of MFRI or any of its Subsidiaries
upon the termination of their employment, so long as no Default or Event of
Default exists at the time of or would be caused by the making of such
Distributions and the aggregate cash amount of such Distributions, measured at
the time when made, does not exceed Fifty Thousand Dollars ($50,000) in any
fiscal year of MFRI; and

(iv)         Repurchases by MFRI of outstanding shares of its publicly owned
common stock provided that after giving effect to any such repurchase, each of
the following conditions precedent is satisfied: (1) no Default of Event of
Default has occurred and is continuing; and (2) Availability equals or exceeds
Five Million Dollars ($5,000,000).

 

8.2.8

INTENTIONALLY OMITTED.

8.2.9       Disposition of Assets. Sell, lease or otherwise dispose of any of,
or permit any Subsidiary of any Borrower to sell, lease or otherwise dispose of
any of, its Properties, including any disposition of Property as part of a sale
and leaseback transaction, to or in favor of any Person, except for:

 

(i)

sales of Inventory in the ordinary course of business;

 

 

(ii)

transfers of Property to a Borrower by a Subsidiary of a Borrower;

(iii)         dispositions of Property that is substantially worn, damaged,
uneconomic or obsolete (subject to subsection 6.4.2 hereof);

(iv)         dispositions of investments described in paragraphs (iv), (v), (vi)
and (vii) of the definition of the term “Restricted Investments” and

 

(v)

other dispositions expressly authorized by this Agreement.

8.2.10     Securities of Subsidiaries. Permit any Subsidiaries of any Borrower
to issue any additional Securities except to a Borrower and except for
director’s qualifying Securities.

8.2.11     Bill-and-Hold Sales, Etc. Make, or permit any Subsidiary of any
Borrower to make, a sale to any customer on a bill-and-hold, guaranteed sale,
sale and return, sale on approval, repurchase or return or consignment basis;
provided, that Borrowers shall be permitted to make bill and hold sales if so
requested by a customer in writing which writing shall contain an
acknowledgement that such customer is obligated to pay for the Inventory subject
to the bill and hold sale. Borrowers, upon request by Agent, shall deliver to
Agent copies of any such written requests and acknowledgements.

 

39

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

8.2.12     Restricted Investment. Make or have, or permit any Subsidiary of any
Borrower to make or have, any Restricted Investment, except that as provided in
(a), (b) and (c) below:

(a)          Borrowers may invest up to Seven Million Dollars ($7,000,000) in
New VI Foreign Subsidiary and/or New UAE Foreign Subsidiary so long as
(x) immediately after the applicable Borrower has made such Investment, no Event
of Default has occurred and is continuing and (y) Borrowers shall have pledged
to Agent for the benefit of Lenders sixty-six and two-thirds percent (66-2/3%)
of the outstanding capital stock of New VI Foreign Subsidiary pursuant to a
pledge agreement or amendment in form and substance acceptable to Agent. So long
as Borrowers shall have complied with the provisions of the preceding sentence,
Agent and Lenders shall be deemed to have consented to the creation of New UAE
Foreign Subsidiary and New VI Foreign Subsidiary and Borrowers shall be deemed
to have complied with subsection 8.1.7 of the Loan Agreement with respect to the
New UAE Foreign Subsidiary and New VI Foreign Subsidiary.

(b)          Borrowers may invest up to Three Hundred Thousand Dollars
($300,000) in New South African Foreign Subsidiary so long as (x) immediately
after the applicable Borrower has made such Investment, no Event of Default has
occurred and is continuing and (y) Borrowers shall have pledged to Agent for the
benefit of Lenders sixty-six and two-thirds percent (66-2/3%) of the outstanding
capital stock of New South African Foreign Subsidiary pursuant to a pledge
agreement or amendment in form and substance acceptable to Agent. So long as
Borrowers shall have complied with the provisions of the preceding sentence,
Agent and Lenders shall be deemed to have consented to the creation of New South
African Foreign Subsidiary and Borrowers shall be deemed to have complied with
subsection 8.1.7 of the Loan Agreement with respect to the New South African
Foreign Subsidiary.”

8.2.13     Subsidiaries and Joint Ventures. Create, acquire or otherwise suffer
to exist, or permit any Subsidiary of any Borrower to create, acquire or
otherwise suffer to exist, any Subsidiary or joint venture arrangement not in
existence as of the date hereof.

8.2.14     Tax Consolidation. File or consent to the filing of any consolidated
income tax return with any Person other than Borrowers’ Subsidiaries.

8.2.15     Organizational Documents. Agree to, or suffer to occur, any
amendment, supplement or addition to its or any of its Subsidiaries’ charter,
articles or certificate of incorporation, certificate of formation, limited
partnership agreement, bylaws, limited liability agreement, operating agreement
or other organizational documents (as the case may be), that would reasonably be
expected to have a Material Adverse Effect.

8.2.16     Fiscal Year End. Change, or permit any Subsidiary of any Borrower to
change, its fiscal year end.

8.2.17     Negative Pledges. Enter into any agreement limiting the ability of
any Borrower or any of its Subsidiaries to voluntarily create Liens upon any of
its Property.

 

40

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

8.2.18     Leases. Become, or permit any of its Subsidiaries to become, a lessee
under any operating lease (other than a lease under which any Borrower or any of
its Subsidiaries is lessor) of Property if the aggregate Rentals payable during
any current or future period of twelve (12) consecutive months under the lease
in question and all other leases under which Borrowers or any of their
Subsidiaries is then lessee would exceed Two Million Two Hundred Thousand
Dollars ($2,200,000). The term “Rentals” means, as of the date of determination,
all payments which the lessee is required to make by the terms of any lease.

 

8.3

Specific Financial Covenants.

During the Term, and thereafter for so long as there are any Obligations
outstanding, Borrowers covenant that, unless otherwise consented to by Majority
Lenders, in writing, they shall comply with all of the financial covenants set
forth in Exhibit 8.3 hereto. If at any time MFRI shall, in its reasonable
judgment and after consulting with its independent certified accountants,
determine that a change in GAAP shall have occurred after the Closing Date and
that such change will have a Material Adverse Effect on the ability of Borrowers
to comply with any one or more of the financial covenants in this Agreement,
Agent will, upon the written request of MFRI, negotiate in good faith with
Borrowers, to attempt to reach agreement within a reasonable period of time as
to the terms of one or more mutually agreeable amendments, in accordance with
Section 11.10, with respect to such financial covenants (or the definitions
utilized therein) such that the Material Adverse Effect of such change in GAAP
on the ability of Borrowers to comply with such financial covenants is fairly
and equitably adjustment for, taking into account the nature of such change and
the original purpose of such financial covenants (or the definitions utilized
therein). Each written request by MFRI pursuant to the second sentence of this
Section 8.3 shall be accompanied by (i) a statement from the independent
certified public accountants of MFRI describing the applicable change in GAAP
and demonstrating, on a pro forma basis and in reasonable detail, the effect
that such change would have in respect of the computations or statements, as the
case may be, required by the applicable covenants herein if such change had been
effective throughout the financial year of MFRI then most recently ended and
(ii) a statement of one or more specific amendment provisions then proposed by
MFRI in connection with such change in GAAP. Unless and until such mutually
agreeable amendments shall have become effective in accordance with
Section 11.10, such financial covenants (and the definitions used therein) shall
remain unchanged and in full force and effect.

SECTION 9. CONDITIONS PRECEDENT

Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Agent or any Lender
under the other sections of this Agreement, no Lender shall be required to make
any Loan, nor shall Agent be required to or issue or procure any Letter of
Credit or LC Guaranty unless and until each of the following conditions has been
and continues to be satisfied:

 

9.1

Documentation.

Agent shall have received, in form and substance satisfactory to Agent and its
counsel, a duly executed copy of this Agreement and the other Loan Documents,
together with such additional documents, instruments, opinions and certificates
as Agent and its counsel shall

 

41

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

require in connection therewith from time to time, all in form and substance
satisfactory to Agent and its counsel.

 

9.2

No Default.

No Default or Event of Default shall exist.

 

9.3

Other Conditions.

Each of the conditions precedent set forth in the Loan Documents shall have been
satisfied.

SECTION 10. EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON DEFAULT

 

10.1

Events of Default.

The occurrence of one or more of the following events shall constitute an “Event
of Default”:

10.1.1     Payment of Obligations. Borrowers shall fail to pay any of the
Obligations hereunder or under any Note on the due date thereof (whether due at
stated maturity, on demand, upon acceleration or otherwise).

10.1.2     Misrepresentations. Any representation, warranty or other statement
made or furnished to Agent or any Lender by or on behalf of any Borrower, any
Subsidiary of any Borrower or any Guarantor in this Agreement, any of the other
Loan Documents or any instrument, certificate or financial statement furnished
in compliance with or in reference thereto proves to have been false or
misleading in any material respect when made, furnished or reaffirmed pursuant
to Section 7.2 hereof.

10.1.3     Breach of Specific Covenants. Any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in Section or subsection 5.2,
5.3, 6.1.2, 6.2.4, 6.2.5, 8.1.1, 8.1.2, 8.1.4, 8.1.8, 8.2 or 8.3 hereof on the
date that any Borrower is required to perform, keep or observe such covenant or
shall fail or neglect to perform, keep or observe any covenant contained in
Section 6.1.1, 8.1.3 or 8.1.7 hereof within 5 days following the date on which
such Borrower is required to perform, keep or observe such covenant.

10.1.4     Breach of Other Covenants. Any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in Section 10.1 hereof) and
the breach of such other covenant is not cured to Agent’s satisfaction within 30
days after the sooner to occur of such Borrower’s receipt of notice of such
breach from Agent or the date on which such failure or neglect first becomes
known to any officer of any Borrower.

10.1.5     Default Under Security Documents or Other Agreements. Any event of
default shall occur under, or any Borrower, any of its Subsidiaries or any other
Guarantor shall default in the performance or observance of any term, covenant,
condition or agreement

 

42

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

contained in, any of the Security Documents or the Other Agreements and such
default shall continue beyond any applicable grace period.

10.1.6     Other Defaults. There shall occur any default or event of default on
the part of any Borrower, any Subsidiary of any Borrower or any other Guarantor
under any agreement, document or instrument to which any Borrower, such
Subsidiary of any Borrower or such Guarantor is a party or by which any
Borrower, such Subsidiary of any Borrower or such Guarantor or any of its
Property is bound, evidencing or relating to any Indebtedness (other than the
Obligations) with an outstanding principal balance in excess of One Million
Dollars ($1,000,000), if the payment or maturity of such Indebtedness is or
could be accelerated in consequence of such event of default or demand for
payment of such Indebtedness is made or could be made in accordance with the
terms thereof.

10.1.7     Uninsured Losses. Any material loss, theft, damage or destruction of
any portion of the Collateral having a fair market value of One Hundred Thousand
($100,000), in the aggregate, if not fully covered (subject to such deductibles
and self-insurance retentions as Agent shall have permitted) by insurance.

10.1.8     Insolvency and Related Proceedings. Any Borrower, any Subsidiary of
any Borrower or any other Guarantor shall cease to be Solvent or shall suffer
the appointment of a receiver, trustee, custodian or similar fiduciary, or shall
make an assignment for the benefit of creditors, or any petition for an order
for relief shall be filed by or against any Borrower, any Subsidiary of any
Borrower or any other Guarantor under U.S. federal bankruptcy laws (if against
Borrower, any Subsidiary of any Borrower or any other Guarantor the continuation
of such proceeding for more than 60 days), or any Borrower, any Subsidiary of
any Borrower or any other Guarantor shall make any offer of settlement,
extension or composition to their respective unsecured creditors generally.

10.1.9     Business Disruption; Condemnation. There shall occur a cessation of a
substantial part of the business of any Borrower, any Subsidiary of any Borrower
or any other Guarantor which could reasonably be expected to have a Material
Adverse Effect, or any Borrower, any Subsidiary of any Borrower or any other
Guarantor shall suffer the loss or revocation of any material license or permit
now held or hereafter acquired by such Borrower, any Subsidiary of any Borrower
or any other Guarantor which is necessary to the continued or lawful operation
of its business; or any Borrower, any Subsidiary of any Borrower or any other
Guarantor shall be enjoined, restrained or in any way prevented by court,
governmental or administrative order from conducting all or any material part of
its business affairs; or any material lease or agreement pursuant to which any
Borrower, any Subsidiary of any Borrower or any other Guarantor leases, uses or
occupies any Property shall be canceled or terminated prior to the expiration of
its stated term, except any such lease or agreement the cancellation or
termination of which could not reasonably be expected to have a Material Adverse
Effect; or any material portion of the Collateral shall be taken through
condemnation or the value of such Property shall be impaired through
condemnation.

10.1.10   Change of Ownership. (a) A Change of Control shall have occurred or
(b) MFRI shall cease to own and control, beneficially and of record (directly or
indirectly), one

 

43

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

hundred percent (100%) of the issued and outstanding Securities and Voting Stock
of each other Borrower and each of their other Subsidiaries.

10.1.11   ERISA. A Reportable Event shall occur which, in Agent’s determination,
constitutes grounds for the termination by the Pension Benefit Guaranty
Corporation of any Plan or for the appointment by the appropriate United States
district court of a trustee for any Plan, or any Plan shall be terminated or any
such trustee shall be requested or appointed, or if any Borrower, any Subsidiary
of any Borrower or any other Guarantor is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
resulting from any such Borrower’s, such Subsidiary’s or such Guarantor’s
complete or partial withdrawal from such Plan and any such event could
reasonably be expected to have a Material Adverse Effect.

10.1.12   Challenge to Agreement. Any Borrower, any Subsidiary of any Borrower
or any other Guarantor, or any Affiliate of any of them, shall challenge or
contest in any action, suit or proceeding the validity or enforceability of this
Agreement or any of the other Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any Lien granted to
Agent.

10.1.13   Repudiation of or Default Under Guaranty Agreement. Any Guarantor
shall revoke or attempt to revoke the Guaranty Agreement signed by such
Guarantor, or shall repudiate such Guarantor’s liability thereunder or shall be
in default under the terms thereof.

10.1.14   Criminal Forfeiture. Any Borrower, any Subsidiary of any Borrower or
any other Guarantor shall be criminally indicted or convicted under any law that
could lead to a forfeiture of any Property of any Borrower, any Subsidiary of
any Borrower or any other Guarantor.

10.1.15   Judgments. Any money judgments, writ of attachment or similar
processes (collectively, “Judgments”) are issued or rendered against any
Borrower, any Subsidiary of any Borrower or any other Guarantor, or any of their
respective Property (i) in the case of money judgments, in an amount of One
Hundred Thousand Dollars ($100,000) or more for any single judgment, attachment
or process or Three Hundred Thousand Dollars ($300,000) or more for all such
judgments, attachments or processes in the aggregate, in each case in excess of
any applicable insurance with respect to which the insurer has admitted
liability, and (ii) in the case of non-monetary Judgments, such Judgment or
Judgments (in the aggregate) could reasonably be expected to have a Material
Adverse Effect, in each case which Judgment is not stayed, released or
discharged within 30 days.

10.1.16   Material Adverse Effect. Any event occurs which would reasonably be
expected to have a Material Adverse Effect.

 

10.2

Acceleration of the Obligations.

Upon or at any time after the occurrence and during the continuance of an Event
of Default, (i) the Revolving Loan Commitments and the Equipment Loan
Commitments shall, at the option of Agent or Majority Lenders be terminated
and/or (ii) Agent or Majority Lenders may declare all or any portion of the
Obligations at once due and payable without presentment, demand protest or
further notice by Agent or any Lender, and Borrowers shall forthwith pay to

 

44

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Agent, the full amount of such Obligations, provided, that upon the occurrence
of an Event of Default specified in subsection 10.1.8 hereof, the Revolving Loan
Commitments and the Equipment Loan Commitments shall automatically be terminated
and all of the Obligations shall become automatically due and payable, in each
case without declaration, notice or demand by Agent or any Lender.

 

10.3

Other Remedies.

Upon the occurrence and during the continuance of an Event of Default, Agent
shall have and may exercise from time to time the following other rights and
remedies:

10.3.1     All of the rights and remedies of a secured party under the UCC or
under other applicable law, and all other legal and equitable rights to which
Agent or Lenders may be entitled, all of which rights and remedies shall be
cumulative and shall be in addition to any other rights or remedies contained in
this Agreement or any of the other Loan Documents, and none of which shall be
exclusive.

10.3.2     The right to take immediate possession of the Collateral, and to
(i) require each Borrower and each of its Subsidiaries to assemble the
Collateral, at Borrowers’ expense, and make it available to Agent at a place
designated by Agent which is reasonably convenient to both parties, and
(ii) enter any premises where any of the Collateral shall be located and to keep
and store the Collateral on said premises until sold (and if said premises be
the Property of a Borrower or any Subsidiary of a Borrower, such Borrower agrees
not to charge, or permit any of its Subsidiaries to charge, Agent for storage
thereof).

10.3.3     The right to sell or otherwise dispose of all or any Collateral in
its then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, all as Agent, in its sole discretion,
may deem advisable. Agent may, at Agent’s option, disclaim any and all
warranties regarding the Collateral in connection with any such sale. Each
Borrower agrees that 10 days’ written notice to Borrowers or any of their
Subsidiaries of any public or private sale or other disposition of Collateral
shall be reasonable notice thereof, and such sale shall be at such locations as
Agent may designate in said notice. Agent shall have the right to conduct such
sales on any Borrower’s or any of their Subsidiaries’ premises, without charge
therefor, and such sales may be adjourned from time to time in accordance with
applicable law. Agent shall have the right to sell, lease or otherwise dispose
of the Collateral, or any part thereof, for cash, credit or any combination
thereof, and Agent, on behalf of Lenders, may purchase all or any part of the
Collateral at public or, if permitted by law, private sale and, in lieu of
actual payment of such purchase price, may set off the amount of such price
against the Obligations. The proceeds realized from the sale of any Collateral
may be applied, after allowing two (2) Business Days for collection, first to
the costs, expenses and attorneys’ fees incurred by Agent in collecting the
Obligations, in enforcing the rights of Agent and Lenders under the Loan
Documents and in collecting, retaking, completing, protecting, removing,
storing, advertising for sale, selling and delivering any Collateral, second to
the interest due upon any of the Obligations; and third, to the principal of the
Obligations. If any deficiency shall arise, each Borrower and each Guarantor
shall remain jointly and severally liable to Agent and Lenders therefor.

 

45

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

10.3.4     Agent is hereby granted a license or other right to use, without
charge, each Borrower’s and each of its Subsidiary’s labels, patents,
copyrights, licenses, rights of use of any name, trade secrets, trade names,
trademarks and advertising matter, or any Property of a similar nature, as it
pertains to the Collateral, in completing, advertising for sale and selling any
Collateral and each Borrower’s and each of its Subsidiary’s rights under all
licenses and all franchise agreements shall inure to Agent’s benefit.

10.3.5     Agent may, at its option, require Borrowers to deposit with Agent
funds equal to the LC Amount and, if Borrowers fail to promptly make such
deposit, Agent may advance such amount as a Revolving Credit Loan (whether or
not an Overadvance is created thereby). Each such Revolving Credit Loan shall be
secured by all of the Collateral and shall constitute a Base Rate Portion. Any
such deposit or advance shall be held by Agent as a reserve to fund future
payments on such LC Guaranties and future drawings against such Letters of
Credit. At such time as all LC Guaranties have been paid or terminated and all
Letters of Credit have been drawn upon or expired, any amounts remaining in such
reserve shall be applied against any outstanding Obligations, or, if all
Obligations have been indefeasibly paid in full, returned to Borrowers.

 

10.4

Set Off and Sharing of Payments.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, during the continuance of any Event of
Default, each Lender is hereby authorized by Borrowers at any time or from time
to time, with prior written consent of Agent and with reasonably prompt
subsequent notice to Borrowers (any prior or contemporaneous notice to Borrowers
being hereby expressly waived) to set off and to appropriate and to apply any
and all (i) balances held by such Lender at any of its offices for the account
of any Borrower or any of its Subsidiaries (regardless of whether such balances
are then due to such Borrowers or its Subsidiaries), and (ii) other property at
any time held or owing by such Lender to or for the credit or for the account of
any Borrower or any of its Subsidiaries, against and on account of any of the
Obligations. Any Lender exercising a right to set off shall, to the extent the
amount of any such set off exceeds its Revolving Loan Percentage of the amount
set off, purchase for cash (and the other Lenders shall sell) interests in each
such other Lender’s pro rata share of the Obligations as would be necessary to
cause such Lender to share such excess with each other Lender in accordance with
their respective Revolving Loan Percentages. Borrowers agree, to the fullest
extent permitted by law, that any Lender may exercise its right to set off with
respect to amounts in excess of its pro rata share of the Obligations and upon
doing so shall deliver such excess to Agent for the benefit of all Lenders in
accordance with the Revolving Loan Percentages.

 

10.5

Remedies Cumulative; No Waiver.

All covenants, conditions, provisions, warranties, guaranties, indemnities, and
other undertakings of Borrowers contained in this Agreement and the other Loan
Documents, or in any document referred to herein or contained in any agreement
supplementary hereto or in any schedule or in any Guaranty Agreement given to
Agent or any Lender or contained in any other agreement between any Lender and
any Borrower or between Agent and any Borrower heretofore, concurrently, or
hereafter entered into, shall be deemed cumulative to and not in

 

46

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

derogation or substitution of any of the terms, covenants, conditions, or
agreements of Borrowers herein contained. The failure or delay of Agent or any
Lender to require strict performance by Borrowers of any provision of this
Agreement or to exercise or enforce any rights, Liens, powers, or remedies
hereunder or under any of the aforesaid agreements or other documents or
security or Collateral shall not operate as a waiver of such performance, Liens,
rights, powers and remedies, but all such requirements, Liens, rights, powers,
and remedies shall continue in full force and effect until all Loans and other
Obligations owing or to become owing from Borrowers to Agent and each Lender
have been fully satisfied. None of the undertakings, agreements, warranties,
covenants and representations of Borrowers contained in this Agreement or any of
the other Loan Documents and no Default or Event of Default by Borrowers under
this Agreement or any other Loan Documents shall be deemed to have been
suspended or waived by Lenders, unless such suspension or waiver is by an
instrument in writing specifying such suspension or waiver and is signed by a
duly authorized representative of Agent and directed to Borrowers.

SECTION 11. AGENT

 

11.1

Authorization and Action.

Each Lender hereby appoints and authorizes Agent to take such action on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Each Lender hereby
acknowledges that Agent shall not have by reason of this Agreement assumed a
fiduciary relationship in respect of any Lender. In performing its functions and
duties under this Agreement, Agent shall act solely as agent of Lenders and
shall not assume, or be deemed to have assumed, any obligation toward, or
relationship of agency or trust with or for, any Borrower. As to any matters not
expressly provided for by this Agreement and the other Loan Documents (including
without limitation enforcement and collection of the Notes), Agent may, but
shall not be required to, exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders,
whenever such instruction shall be requested by Agent or required hereunder, or
a greater or lesser number of Lenders if so required hereunder, and such
instructions shall be binding upon all Lenders; provided, that Agent shall be
fully justified in failing or refusing to take any action which exposes Agent to
any liability or which is contrary to this Agreement, the other Loan Documents
or applicable law, unless Agent is indemnified to its satisfaction by the other
Lenders against any and all liability and expense which it may incur by reason
of taking or continuing to take any such action. If Agent seeks the consent or
approval of the Majority Lenders (or a greater or lesser number of Lenders as
required in this Agreement), with respect to any action hereunder, Agent shall
send notice thereof to each Lender and shall notify each Lender at any time that
the Majority Lenders (or such greater or lesser number of Lenders) have
instructed Agent to act or refrain from acting pursuant hereto.

 

11.2

Agent’s Reliance, Etc.

Neither Agent, any Affiliate of Agent, nor any of their respective directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them

 

47

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

under or in connection with this Agreement or the other Loan Documents, except
for its or their own gross negligence or willful misconduct. Without limitation
of the generality of the foregoing, Agent: (i) may treat each Lender party
hereto as the holder of Obligations until Agent receives written notice of the
assignment or transfer or such lender’s portion of the Obligations signed by
such Lender and in form reasonably satisfactory to Agent; (ii) may consult with
legal counsel, independent public accountants and other experts selected by it
and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts, (iii) makes no warranties or representations to any Lender and shall
not be responsible to any Lender for any recitals, statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Documents; (iv) shall not have any duty beyond Agent’s customary practices in
respect of loans in which Agent is the only lender, to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or the other Loan Documents on the part of Borrower, to
inspect the property (including the books and records) of any Borrower, to
monitor the financial condition of Borrowers or to ascertain the existence or
possible existence or continuation of any Default or Event of Default; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; (vi) shall not be liable to any Lender for any action taken, or
inaction, by Agent upon the instructions of Majority Lenders pursuant to
Section 11.1 hereof or refraining to take any action pending such instructions;
(vii) shall not be liable for any apportionment or distributions of payments
made by it in good faith pursuant to Section 3 hereof; (viii) shall incur no
liability under or in respect of this Agreement or the other Loan Documents by
acting upon any notice, consent, certificate, message or other instrument or
writing (which may be by telephone, facsimile, telegram, cable or telex)
believed in good faith by it to be genuine and signed or sent by the proper
party or parties; and (ix) may assume that no Event of Default has occurred and
is continuing, unless Agent has actual knowledge of the Event of Default, has
received notice from any Borrower or Borrowers’ independent certified public
accounts stating the nature of the Event of Default, or has received notice from
a Lender stating the nature of the Event of Default and that such Lender
considers the Event of Default to have occurred and to be continuing. In the
event any apportionment or distribution described in clause (vii) above is
determined to have been made in error, the sole recourse of any Person to whom
payment was due but not made shall be to recover from the recipients of such
payments any payment in excess of the amount to which they are determined to
have been entitled.

 

11.3

Bank of America and Affiliates.

With respect to its commitment hereunder to make Loans, Bank of America shall
have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise the same as though it were not
Agent; and the terms “Lender,” “Lenders” or “Majority Lenders” shall, unless
otherwise expressly indicated, include Bank of America in its individual
capacity as a Lender. Bank of America and its Affiliates may lend money to, and
generally engage in any kind of business with, Borrowers, and any Person who may
do business with or own Securities of any Borrower all as if Bank of America
were not Agent and without any duty to account therefor to any other Lender.

 

48

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

 

11.4

Lender Credit Decision.

Each Lender acknowledges that it has, independently and without reliance upon
Agent or any other Lender and based on the financial statements referred to
herein and such other documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement. Each
Lender also acknowledges that it will, independently and without reliance upon
Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Agent shall not have any duty
or responsibility, either initially or on an ongoing basis, to provide any
Lender with any credit or other similar information regarding Borrowers.

 

11.5

Indemnification.

Lenders agree to indemnify Agent (to the extent not reimbursed by any Borrower),
in accordance with their respective Aggregate Percentages, from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against Agent in
any way relating to or arising out of this Agreement or any other Loan Document
or any action taken or omitted by Agent under this Agreement; provided that no
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agent’s gross negligence or willful misconduct. Without
limitation of the foregoing, each Lender agrees to reimburse Agent promptly upon
demand for its ratable share, as set forth above, of any out-of-pocket expenses
(including attorneys’ fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiation, legal proceedings or otherwise) of, or
legal advice in respect of rights or responsibilities under, this Agreement and
each other Loan Document, to the extent that Agent is not reimbursed for such
expenses by Borrowers. The obligations of Lenders under this Section 11.5 shall
survive the payment in full of all Obligations and the termination of this
Agreement. If after payment and distribution of any amount by Agent to Lenders,
any Lender or any other Person, including any Borrower, any creditor of any
Borrower, a liquidator, administrator or trustee in bankruptcy, recovers from
Agent any amount found to have been wrongfully paid to Agent or disbursed by
Agent to Lenders, then Lenders, in accordance with their respective Aggregate
Percentages, shall reimburse Agent for all such amounts.

 

11.6

Rights and Remedies to be Exercised by Agent Only.

Each Lender agrees that, except as set forth in Section 10.4, no Lender shall
have any right individually (i) to realize upon the security created by this
Agreement or any other Loan Document, (ii) to enforce any provision of this
Agreement or any other Loan Document, or (iii) to make demand under this
Agreement or any other Loan Document.

 

11.7

Agency Provisions Relating to Collateral.

Each Lender authorizes and ratifies Agent’s entry into this Agreement and the
Security Documents for the benefit of Lenders. Each Lender agrees that any
action taken by Agent with

 

49

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

respect to the Collateral in accordance with the provisions of this Agreement or
the Security Documents, and the exercise by Agent of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders. Agent is hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender to take any action with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected Agent’s Liens upon the Collateral, for its benefit and the ratable
benefit of Lenders. Lenders hereby irrevocably authorize Agent, at its option
and in its discretion, to release any Lien granted to or held by Agent upon any
Collateral (i) upon termination of the Agreement and payment and satisfaction of
all Obligations; or (ii) constituting property being sold or disposed of if
Borrowers certify to Agent that the sale or disposition is made in compliance
with subsection 8.2.9 hereof (and Agent may rely conclusively on any such
certificate, without further inquiry); or (iii) constituting property in which
any Borrower owned no interest at the time the Lien was granted or at any time
thereafter; or (iv) in connection with any foreclosure sale or other disposition
of Collateral after the occurrence and during the continuation of an Event of
Default or (v) if approved, authorized or ratified in writing by Agent at the
direction of all Lenders. Upon request by Agent at any time, Lenders will
confirm in writing Agent’s authority to release particular types or items of
Collateral pursuant hereto. Agent shall have no obligation whatsoever to any
Lender or to any other Person to assure that the Collateral exists or is owned
by any Borrower or is cared for, protected or insured or has been encumbered or
that the Liens granted to Agent herein or pursuant to the Security Documents
have been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise at all or in
any particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of its rights, authorities and powers granted or
available to Agent in this Section 11.7 or in any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, but consistent with the provisions of this
Agreement, including given Agent’s own interest in the Collateral as a Lender
and that Agent shall have no duty or liability whatsoever to any Lender.

 

11.8

Agent’s Right to Purchase Commitments.

Agent shall have the right, but shall not be obligated, at any time upon written
notice to any Lender and with the consent of such Lender, which may be granted
or withheld in such Lender’s sole discretion, to purchase for Agent’s own
account all of such Lender’s interests in this Agreement, the other Loan
Documents and the Obligations, for the face amount of the outstanding
Obligations owed to such Lender, including without limitation all accrued and
unpaid interest and fees.

 

11.9

Right of Sale, Assignment, Participations.

Borrowers hereby consent to any Lender’s participation, sale, assignment,
transfer or other disposition, at any time or times hereafter, of this Agreement
and any of the other Loan Documents, or of any portion hereof or thereof,
including, without limitation, such Lender’s rights, title, interests, remedies,
powers, and duties hereunder or thereunder subject to the terms and conditions
set forth below:

 

50

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

11.9.1     Sales, Assignments. Each Lender hereby agrees that, with respect to
any sale or assignment (i) no such sale or assignment shall be for an amount of
less than $5,000,000, (ii) each such sale or assignment shall be made on terms
and conditions which are customary in the industry at the time of the
transaction, (iii) Agent and, in the absence of a Default or Event of Default,
MFRI, must consent, such consent not to be unreasonably withheld, to each such
assignment to a Person that is not an original signatory to this Agreement,
(iv) the assigning Lender shall pay to Agent a processing and recordation fee of
$3,500 and any out-of-pocket attorneys’ fees and expenses incurred by Agent in
connection with any such sale or assignment and (v) Agent, the assigning Lender
and the assignee Lender shall each have executed and delivered an Assignment and
Acceptance Agreement. After such sale or assignment has been consummated (x) the
assignee Lender thereupon shall become a “Lender” for all purposes of this
Agreement and (y) the assigning Lender shall have no further liability for
funding the portion of Revolving Loan Commitments or Equipment Loan Commitments
assumed by such other Lender.

11.9.2     Participations. Any Lender may grant participations in its extensions
of credit hereunder to any other Lender or other lending institution (a
“Participant”), provided that (i) no such participation shall be for an amount
of less than $5,000,000, (ii) no Participant shall thereby acquire any direct
rights under this Agreement, (iii) no Participant shall be granted any right to
consent to any amendment, except to the extent any of the same pertain to
(1) reducing the aggregate principal amount of, or interest rate on, or fees
applicable to, any Loan or (2) extending the final stated maturity of any Loan
or the stated maturity of any portion of any payment of principal of, or
interest or fees applicable to, any of the Loans; provided, that the rights
described in this subclause (2) shall not be deemed to include the right to
consent to any amendment with respect to or which has the effect of requiring
any mandatory prepayment of any portion of any Loan or any amendment or waiver
of any Default or Event of Default, (iv) no sale of a participation in
extensions of credit shall in any manner relieve the originating Lender of its
obligations hereunder, (v) the originating Lender shall remain solely
responsible for the performance of such obligations, (vi) Borrowers and Agent
shall continue to deal solely and directly with the originating Lender in
connection with the originating Lender’s rights and obligations under this
Agreement and the other Loan Documents, (vii) in no event shall any financial
institution purchasing the participation grant a participation in its
participation interest in the Loans without the prior written consent of Agent,
and, in the absence of a Default or an Event of Default, MFRI, which consents
shall not unreasonably be withheld and (viii) all amounts payable by Borrowers
hereunder shall be determined as if the originating Lender had not sold any such
participation.

11.9.3     Certain Agreements of Borrowers. Borrowers agree that (i) each of
them will use its best efforts to assist and cooperate with each Lender in any
manner reasonably requested by such Lender to effect the sale of participation
in or assignments of any of the Loan Documents or any portion thereof or
interest therein, including, without limitation, assisting in the preparation of
appropriate disclosure documents and making members of management available at
reasonable times to meet with and answer questions of potential assignees and
Participants; and (ii) subject to the provisions of Section 12.14 hereof, such
Lender may disclose credit information regarding Borrowers to any potential
Participant or assignee.

11.9.4     Non U.S. Resident Transferees. If, pursuant to this Section 11.9, any
interest in this Agreement or any Loans is transferred to any transferee which
is organized under

 

51

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

the laws of any jurisdiction other than the United States or any state thereof,
the transferor Lender shall cause such transferee (other than any Participant),
and may cause any Participant, concurrently with and as a condition precedent to
the effectiveness of such transfer, to (i) represent to the transferor Lender
(for the benefit of the transferor Lender, Agent, and Borrowers) that under
applicable law and treaties no taxes will be required to be withheld by Agent,
Borrowers or the transferor Lender with respect to any payments to be made to
such transferee in respect of the interest so transferred, (ii) furnish to the
transferor Lender, Agent and MFRI either United States Internal Revenue Service
Form W-8BEN or United States Internal Revenue Service Form W-8ECI (wherein such
transferee claims entitlement to complete exemption from United States federal
withholding tax on all interest payments hereunder), and (iii) agree (for the
benefit of the transferor Lender, Agent and Borrowers) to provide the transferor
Lender, Agent and MFRI a new Form W-8BEN or Form W-8ECI upon the obsolescence of
any previously delivered form and comparable statements in accordance with
applicable United States laws and regulations and amendments duly executed and
completed by such transferee, and to comply from time to time with all
applicable United States laws and regulations with regard to such withholding
tax exemption.

 

11.10

Amendment.

No amendment or waiver of any provision of this Agreement or any other Loan
Document (including without limitation any Note), nor consent to any departure
by Borrowers therefrom, shall in any event be effective unless the same shall be
in writing and signed by the Majority Lenders and Borrowers, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment, waiver or consent
shall be effective, unless (i) in writing and signed by each Lender, do any of
the following: (1) increase or decrease the aggregate Loan Commitments, or any
Lender’s Revolving Loan Commitment or Equipment Loan Commitment (2) reduce the
principal of, or interest on, any amount payable hereunder or under any Note,
other than those payable only to Bank of America in its capacity as Agent, which
may be reduced by Bank of America unilaterally, (3) increase or decrease any
interest rate payable hereunder, (4) postpone any date fixed for any payment of
principal of, or interest on, any amounts payable hereunder or under any Note,
other than those payable only to Bank of America in its capacity as Agent, which
may be postponed by Bank of America unilaterally, (5) increase any advance
percentage contained in the definition of the term Borrowing Base, (6) reduce
the number of Lenders that shall be required for Lenders or any of them to take
any action hereunder, (7) release or discharge any Person liable for the
performance of any obligations of Borrowers hereunder or under any of the Loan
Documents, (8) amend any provision of this Agreement that requires the consent
of all Lenders or consent to or waive any breach thereof, (9) amend the
definition of the term “Majority Lenders”, (10) amend this Section 11.10 or
(11) release any substantial portion of the Collateral, unless otherwise
permitted pursuant to Section 11.7 hereof; or (ii) in writing and signed by
Agent in addition to the Lenders required above to affect the rights or duties
of Agent under this Agreement, any Note or any other Loan Document.

 

11.11

Resignation of Agent; Appointment of Successor.

Agent may resign as Agent by giving not less than thirty (30) days’ prior
written notice to Lenders and Borrowers. If Agent shall resign under this
Agreement, then, (i) subject to the

 

52

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

consent of MFRI (which consent shall not be unreasonably withheld and which
consent shall not be required during any period in which a Default or an Event
of Default exists), Majority Lenders shall appoint from among Lenders a
successor agent for Lenders or (ii) if a successor agent shall not be so
appointed and approved within the thirty (30) day period following Agent’s
notice to Lenders and Borrowers of its resignation, then Agent shall appoint a
successor agent who shall serve as Agent until such time as Majority Lenders
appoint a successor agent, subject to MFRI’s consent as set forth above. Upon
its appointment, such successor agent shall succeed to the rights, powers and
duties of Agent and the term “Agent” shall mean such successor effective upon
its appointment, and the former Agent’s rights, powers and duties as Agent shall
be terminated without any other or further act or deed on the part of such
former Agent or any of the parties to this Agreement. After the resignation of
any Agent hereunder, the provisions of this Section 11 shall inure to the
benefit of such former Agent and such former Agent shall not by reason of such
resignation be deemed to be released from liability for any actions taken or not
taken by it while it was an Agent under this Agreement.

 

11.12

Audit and Examination Reports; Disclaimer by Lenders.

By signing this Agreement, each Lender:

(a)          is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each audit or examination report
(each a “Report” and collectively, “Reports”) prepared by or on behalf of Agent;

(b)          expressly agrees and acknowledges that Agent (i) does not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;

(c)          expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
audit or examination will inspect only specific information regarding Borrowers
and will rely significantly upon Borrowers’ books and records, as well as on
representations of Borrowers’ personnel;

(d)          agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner, in accordance with the provisions of Section 12.14;
and

(e)          without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Agent and any such
other Lender preparing a Report harmless from any action the indemnifying Lender
may take or conclusion the indemnifying Lender may reach or draw from any Report
in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers; and (ii) to pay and protect, and indemnify, defend and hold
Agent and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses and other amounts
(including attorney’s fees and expenses) incurred by Agent

 

53

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

SECTION 12. MISCELLANEOUS

 

12.1

Power of Attorney.

Each Borrower hereby irrevocably designates, makes, constitutes and appoints
Agent (and all Persons designated by Agent) as each such Borrower’s true and
lawful attorney (and agent-in-fact), solely with respect to the matters set
forth in this Section 12.1, and Agent, or Agent’s agent, may, without notice to
any Borrower and in any Borrower’s or Agent’s name, but at the cost and expense
of Borrowers:

12.1.1     At such time or times as Agent or said agent, in its sole discretion,
may determine, endorse any Borrower’s name on any checks, notes, acceptances,
drafts, money orders or any other evidence of payment or proceeds of the
Collateral which come into the possession of Agent or under Agent’s control.

12.1.2     At such time or times upon or after the occurrence and during the
continuance of an Event of Default (provided that the occurrence of an Event of
Default shall not be required with respect to clauses (iv), (vi), (viii) and
(ix) below), as Agent or its agent in its sole discretion may determine:
(i) demand payment of the Accounts from the Account Debtors, enforce payment of
the Accounts by legal proceedings or otherwise, and generally exercise all of
any Borrower’s rights and remedies with respect to the collection of the
Accounts; (ii) settle, adjust, compromise, discharge or release any of the
Accounts or other Collateral or any legal proceedings brought to collect any of
the Accounts or other Collateral; (iii) sell or assign any of the Accounts and
other Collateral upon such terms, for such amounts and at such time or times as
Agent deems advisable, and at Agent’s option, with all warranties regarding the
Collateral disclaimed; (iv) take control, in any manner, of any item of payment
or proceeds relating to any Collateral; (v) prepare, file and sign any
Borrower’s name to a proof of claim in bankruptcy or similar document against
any Account Debtor or to any notice of lien, assignment or satisfaction of lien
or similar document in connection with any of the Collateral; (vi) receive, open
and dispose of all mail addressed to any Borrower and notify postal authorities
to change the address for delivery thereof to such address as Agent may
designate; (vii) endorse the name of any Borrower upon any of the items of
payment or proceeds relating to any Collateral and deposit the same to the
account of Agent on account of the Obligations; (viii) endorse the name of any
Borrower upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to the Accounts,
Inventory and any other Collateral; (ix) use any Borrower’s stationery and sign
the name of any Borrower to verifications of the Accounts and notices thereof to
Account Debtors; (x) use the information recorded on or contained in any data
processing equipment and Computer Hardware and Software relating to the
Accounts, Inventory, Equipment and any other Collateral; (xi) make and adjust
claims under policies of insurance; and (xii) do all other acts and things
necessary, in Agent’s determination, to fulfill any Borrower’s obligations under
this Agreement.

The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.

 

54

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

 

12.2

Indemnity.

Each Borrower hereby agrees to indemnify Agent and each Lender (and each of
their Affiliates) and hold Agent and each Lender (and each of their Affiliates)
harmless from and against any liability, loss, damage, suit, action or
proceeding ever suffered or incurred by any such Person (including reasonable
attorneys fees and legal expenses) as the result of any Borrower’s failure to
observe, perform or discharge any Borrower’s duties hereunder. In addition,
Borrowers shall defend Agent and each Lender (and each of their Affiliates)
against and save it harmless from all claims of any Person with respect to the
Collateral (except those resulting from the gross negligence or intentional
misconduct of any such Person). Without limiting the generality of the
foregoing, these indemnities shall extend to any claims asserted against Agent
or any Lender (and each of their Affiliates) by any Person under any
Environmental Laws by reason of any Borrower’s or any other Person’s failure to
comply with laws applicable to solid or hazardous waste materials or other toxic
substances. Notwithstanding any contrary provision in this Agreement, the
obligation of any Borrower under this Section 12.2 shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

12.3

Sale of Interest.

No Borrower may sell, assign or transfer any interest in this Agreement, any of
the other Loan Documents, or any of the Obligations, or any portion thereof,
including, without limitation, any Borrower’s rights, title, interests,
remedies, powers, and duties hereunder or thereunder.

 

12.4

Severability.

Wherever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited by or invalid under applicable law, such
provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

 

12.5

Successors and Assigns.

This Agreement, the Other Agreements and the Security Documents shall be binding
upon and inure to the benefit of the successors and assigns of each Borrower,
Agent and each Lender permitted under Section 11.9 hereof.

 

12.6

Cumulative Effect; Conflict of Terms.

The provisions of the Other Agreements and the Security Documents are hereby
made cumulative with the provisions of this Agreement. Except as otherwise
provided in any of the other Loan Documents by specific reference to the
applicable provision of this Agreement, if any provision contained in this
Agreement is in direct conflict with, or inconsistent with, any provision in any
of the other Loan Documents, the provision contained in this Agreement shall
govern and control.

 

55

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

 

12.7

Execution in Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.

 

12.8

Notice.

Except as otherwise provided herein, all notices, requests and demands to or
upon a party hereto, to be effective, shall be in writing, and shall be sent by
certified or registered mail, return receipt requested, by personal delivery
against receipt, by overnight courier or by facsimile and, unless otherwise
expressly provided herein, shall be deemed to have been validly served, given,
delivered or received immediately when delivered against receipt, three (3)
Business Days after deposit in the mail, postage prepaid, one (1) Business Day
after deposit with an overnight courier or, in the case of facsimile notice,
when sent, with receipt confirmed, addressed as follows:

If to Agent:

Bank of America, N.A.
One South Wacker Drive
Suite 3400
Chicago, Illinois 60606
Attention: Loan Administration Manager
Facsimile No.: (312) 827-4222

 

With a copy to:

Vedder, Price, Kaufman & Kammholz

222 North LaSalle Street

Suite 2600

Chicago, Illinois 60601

Attention: John T. McEnroe

Facsimile No.: (312) 609-5005

 

If to Borrowers

c/o MFRI, Inc.
7720 North Lehigh Avenue
Niles, Illinois 60714
Attention: David Unger
Facsimile No.: (847) 929-1310

 

With a copy to:

Piper Rudnick Gray Cary US LLP
203 N. LaSalle Street
Suite 1800
Chicago, Illinois 60601
Attention: Hal M. Brown
Facsimile No.: (312) 236-7516

 

 

or to such other address as each party may designate for itself by notice given
in accordance with this Section 12.8; provided, however, that any notice,
request or demand to or upon Agent or a

 

56

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Lender pursuant to subsection 3.1.1 or 4.2.2 hereof shall not be effective until
received by Agent or such Lender.

 

12.9

Consent.

Whenever Agent’s, Majority Lenders’ or all Lenders’ consent is required to be
obtained under this Agreement, any of the Other Agreements or any of the
Security Documents as a condition to any action, inaction, condition or event,
except as otherwise specifically provided herein, Agent, Majority Lenders or all
Lenders, as applicable, shall be authorized to give or withhold such consent in
their sole and absolute discretion and to condition its consent upon the giving
of additional Collateral security for the Obligations, the payment of money or
any other matter.

 

12.10

Credit Inquiries.

Borrowers hereby authorize and permit Agent and each Lender to respond to usual
and customary credit inquiries from third parties concerning any Borrower or any
of its Subsidiaries.

 

12.11

Time of Essence.

Time is of the essence of this Agreement, the Other Agreements and the Security
Documents.

 

12.12

Entire Agreement.

This Agreement and the other Loan Documents, together with all other
instruments, agreements and certificates executed by the parties in connection
therewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supersede all prior agreements, understandings and
inducements, whether express or implied, oral or written.

 

 

12.13

Interpretation.

No provision of this Agreement or any of the other Loan Documents shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental r judicial authority by reason of such party having
or being deemed to have structured or dictated such provision.

 

12.14

Confidentiality.

Agent and each Lender shall hold all nonpublic information obtained pursuant to
the requirements of this Agreement in accordance with Agent’s and such Lender’s
customary procedures for handling confidential information of this nature and in
accordance with safe and sound banking practices and in any event may make
disclosure reasonably required by a prospective participant or assignee in
connection with the contemplated participation or assignment or as required or
requested by any governmental authority or representative thereof or pursuant to
legal process and shall require any such participant or assignee to agree to
comply with this Section 12.14.

 

57

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

 

12.15

GOVERNING LAW; CONSENT TO FORUM.

THIS AGREEMENT HAS BEEN NEGOTIATED, EXECUTED AND DELIVERED IN AND SHALL BE
DEEMED TO HAVE BEEN MADE IN CHICAGO, ILLINOIS. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS; PROVIDED,
HOWEVER, THAT IF ANY OF THE COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION
OTHER THAN ILLINOIS, THE LAWS OF SUCH JURISDICTION SHALL GOVERN THE METHOD,
MANNER AND PROCEDURE FOR FORECLOSURE OF AGENT’S LIEN UPON SUCH COLLATERAL AND
THE ENFORCEMENT OF AGENT’S OTHER REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE
EXTENT THAT THE LAWS OF SUCH JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT
WITH THE LAWS OF ILLINOIS. AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED,
AND REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS
OF ANY BORROWER, AGENT OR ANY LENDER, EACH BORROWER HEREBY CONSENTS AND AGREES
THAT THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS, OR, AT AGENT’S OPTION, THE
UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN
DIVISION, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN ANY BORROWER ON THE ONE HAND AND AGENT OR ANY LENDER ON THE
OTHER HAND PERTAINING TO THIS AGREEMENT OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT. EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH BORROWER HEREBY WAIVES ANY OBJECTION WHICH SUCH BORROWER MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH
IN THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF SUCH BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO AFFECT THE RIGHT OF AGENT OR ANY LENDER TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE
ENFORCEMENT BY AGENT OR ANY LENDER OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH
FORUM OR THE TAKING OF ANY ACTION UNDER THIS AGREEMENT TO ENFORCE SAME IN ANY
OTHER APPROPRIATE FORUM OR JURISDICTION.

 

58

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

 

12.16

WAIVERS BY BORROWERS.

EACH BORROWER WAIVES (i) THE RIGHT TO TRIAL BY JURY (WHICH AGENT AND EACH LENDER
HEREBY ALSO WAIVE) IN ANY ACTION, SUIT, PROCEEDING OR COUNTERCLAIM OF ANY KIND
ARISING OUT OF OR RELATED TO ANY OF THE LOAN DOCUMENTS, THE OBLIGATIONS OR THE
COLLATERAL; (ii) PRESENTMENT, DEMAND AND PROTEST AND NOTICE OF PRESENTMENT,
PROTEST, DEFAULT, NON PAYMENT, MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL PAPER, ACCOUNTS, CONTRACT RIGHTS,
DOCUMENTS, INSTRUMENTS , CHATTEL PAPER AND GUARANTIES AT ANY TIME HELD BY AGENT
OR ANY LENDER ON WHICH SUCH BORROWER MAY IN ANY WAY BE LIABLE AND HEREBY
RATIFIES AND CONFIRMS WHATEVER AGENT OR ANY LENDER MAY DO IN THIS REGARD;
(iii) NOTICE PRIOR TO AGENT’S TAKING POSSESSION OR CONTROL OF THE COLLATERAL OR
ANY BOND OR SECURITY WHICH MIGHT BE REQUIRED BY ANY COURT PRIOR TO ALLOWING
AGENT TO EXERCISE ANY OF AGENT’S REMEDIES; (iv) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAWS; (v) NOTICE OF ACCEPTANCE HEREOF AND (vi) EXCEPT
AS PROHIBITED BY LAW, ANY RIGHT TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. EACH BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A
MATERIAL INDUCEMENT TO AGENT’S AND EACH LENDER’S ENTERING INTO THIS AGREEMENT
AND THAT AGENT AND EACH LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS
FUTURE DEALINGS WITH BORROWERS. EACH BORROWER WARRANTS AND REPRESENTS THAT IT
HAS REVIEWED THE FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND
VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

 

12.17

Advertisement.

Each Borrower hereby authorizes Agent to publish the name of any Borrower and
the amount of the credit facility provided hereunder in any “tombstone” or
comparable advertisement which Agent elects to publish.

 

12.18

Reimbursement.

The undertaking by Borrowers to repay the Obligations and each representation,
warranty or covenant of each Borrower are and shall be joint and several. To the
extent that any Borrower shall be required to pay a portion of the Obligations
which shall exceed the amount of loans, advances or other extensions of credit
received by such Borrower and all interest, costs, fees and expenses
attributable to such loans, advances or other extensions of credit, then such
Borrower shall be reimbursed by the other Borrowers for the amount of such
excess. This Section 12.18 is intended only to define the relative rights of
Borrowers, and nothing set forth in Section 12.18 is

 

59

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

intended or shall impair the obligations of each Borrower, jointly and
severally, to pay to Agent and Lenders the Obligations as and when the same
shall become due and payable in accordance with the terms hereof.

 

12.19

Effect of Amendment and Restatement.

(a)          This Agreement is an amendment and restatement of the terms and
provisions of the Original Loan Agreement. The indebtedness of the Borrowers
outstanding under the Original Loan Agreement and the Notes outstanding
thereunder immediately prior to the effectiveness hereof (“Restatement Effective
Time”) is called the “Existing Indebtedness.” Neither the execution and delivery
of this Agreement by Borrowers, Agent or any Lender, nor any of the terms or
provisions contained herein, shall be construed (i) other than as specifically
contemplated herein, to be a payment on or with respect to the Existing
Indebtedness or any accrued interest thereon or (ii) to release, terminate or
otherwise adversely affect all or any part of any lien, claim or right or
security interest heretofore granted to or retained by Agent with respect to any
Collateral. Without limiting the foregoing, Borrowers and each of their
Subsidiaries hereby ratifies and confirms each Loan Document to which such
Person is a party and the grant of a security interest pursuant to, and all
other terms and provisions of, the Security Documents.

(b)          Notwithstanding any provision of this Agreement to the contrary,
all LIBOR Portions (as defined in the Original Loan Agreement) which are
outstanding at the Restatement Effective Time (each an “Existing LIBOR
Borrowing”) shall continue to be maintained by Lenders until the last day of the
current Interest Period therefor (except to the extent prepaid or converted by
Borrowers prior to such date).

(Signature Page Follows)

 

60

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(Signature Page to Loan and Security Agreement)

IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.

 

MFRI, INC.


By:                    
           Name:    
           Title:      

 

MIDWESCO FILTER RESOURCES, INC.


By:                    
           Name:    
           Title:      

 

PERMA-PIPE, INC.

 

 

By:                    
           Name:    
           Title:      

 

 

THERMAL CARE, INC.

 

 

By:                    
           Name:    
           Title:      

 

 

TDC FILTER MANUFACTURING, INC.

 

 

By:                    
           Name:    
           Title:      

 

 

 

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

 

 

BANK OF AMERICA, N.A., as Agent and
as a Lender

 

 

By:                    
           Name:    
           Title:      

 

Revolving Loan Commitment: up to $38,000,000

 


Principal Amount of the Loan as of the Closing Date: $2,672,000

 

 

Equipment Loan Commitment: $1,000,000

 

 

2

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

APPENDIX A

GENERAL DEFINITIONS

When used in the Amended and Restated Loan and Security Agreement dated as of
December 15, 2006, by and among Bank of America, N.A., individually and as
Agent, the other financial institutions which are or become parties thereto and
MFRI, INC., MIDWESCO FILTER RESOURCES, INC., PERMA-PIPE, INC., THERMAL CARE,
INC., and TDC FILTER MANUFACTURING, INC., (a) the terms Account, Certificated
Security, Chattel Paper, Commercial Tort Claims, Deposit Account, Document,
Electronic Chattel Paper, Equipment, Financial Asset, Fixture, General
Intangibles, Goods, Instruments, Inventory, Investment Property,
Letter-of-Credit Rights, Payment Intangibles, Proceeds, Security, Security
Entitlement, Software, Supporting Obligations, Tangible Chattel Paper and
Uncertificated Security have the respective meanings assigned thereto under the
UCC; (b) all terms reflecting Collateral having the meanings assigned thereto
under the UCC shall be deemed to mean such Property, whether now owned or
hereafter created or acquired by any Borrower or in which any Borrower now has
or hereafter acquires any interest; (c) capitalized terms which are not
otherwise defined have the respective meanings assigned thereto in said Loan and
Security Agreement; and (d) the following terms shall have the following
meanings (terms defined in the singular to have the same meaning when used in
the plural and vice versa):

Account Debtor – any Person who is or may become obligated under or on account
of any Account, Contract Right, Chattel Paper or General Intangible.

Affiliate – a Person (other than a Subsidiary): (i) which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, a Person; (ii) which beneficially owns or holds 5% or more
of any class of the Voting Stock of a Person; or (iii) 5% or more of the Voting
Stock (or in the case of a Person which is not a corporation, 5% or more of the
equity interest) of which is beneficially owned or held by a Person or a
Subsidiary of a Person.

Agent – Bank of America, N.A. in its capacity as agent for the Lenders under the
Agreement and any successor in that capacity appointed pursuant to
subsection 11.11 of the Agreement.

Agent Loans – as defined in subsection 1.1.4 of the Agreement.

Aggregate Percentage – with respect to each Lender, the percentage equal to the
quotient of (i) such Lender’s Loan Commitment divided by (ii) the aggregate of
all Loan Commitments.

Agreement – the Amended and Restated Loan and Security Agreement referred to in
the first sentence of this Appendix A, all Exhibits and Schedules thereto and
this Appendix A, as each of the same may be amended from time to time.

Applicable Margin – from November 1, 2006 to, but not including, the first
Adjustment Date (as hereinafter defined) the percentages set forth below with
respect to the Base Rate Revolving Portion, the Base Rate Equipment Portion, the
Base Rate Term Portion, the LIBOR

 

A-1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Equipment Portions, the LIBOR Revolving Portions, the LIBOR Term Portions and
the Unused Line Fee:

Base Rate Equipment Portion

0.00%

Base Rate Revolving Portion

0.00%

Base Rate Term Portion

0.00%

LC Fees

1.50%

LIBOR Equipment Portions

2.00%

LIBOR Revolving Portions

1.75%

LIBOR Term Portions

2.00%

Unused Line Fee

0.25%

 

The percentages set forth above with respect to the Base Rate Equipment Portion,
Base Rate Revolving Portion, Base Rate Term Portion, LIBOR Revolving Portions,
LIBOR Equipment Portions, LIBOR Term Portions and Unused Line Fee will be
adjusted on the first day of the month following delivery by Borrowers to Agent
of the financial statements required to be delivered pursuant to
subsection 8.1.3(ii) of the Agreement for each January 31, April 30, July 31 and
October 31 during the Term, commencing with the month ending January 31, 2007
(each such date an “Adjustment Date”), effective prospectively, by reference to
the applicable “Financial Measurement” (as defined below) for the four quarters
most recently ending in accordance with the following table.

 

Financial Measurement

Base Rate Equipment Portion

Base Rate Revolving Portion

Base Rate Term Portion

LC Fees

LIBOR Equipment Portions

LIBOR Revolving Portions

LIBOR Term Portions

Unused Line Fee

 

 

 

 

 

 

 

 

 

 

Level I

< 1.20 to 1

0.50%

0.25%

0.50%

2.00%

2.50%

2.25%

2.50%

0.375%

 

Level II

> 1.20 to 1, but < 1.40 to 1

 

0.25%

0.00%

0.25%

1.75%

2.25%

2.00%

2.25%

0.375%

Level III

> 1.40 to 1

0.0%

0.00%

0.00%

1.50%

2.00%

1.75%

2.00%

0.25%

 

provided that, (i) if MFRI’s audited financial statements for any fiscal year
delivered pursuant to subsection 8.1.3(i) of the Agreement reflect a Financial
Measurement that yields a higher Applicable Margin than that yielded by the
monthly financial statements previously delivered pursuant to
subsection 8.1.3(ii) of the Agreement for the last month of such fiscal year,
the Applicable Margin shall be readjusted retroactively for the period that was
incorrectly calculated and (ii) if Borrowers fail to deliver the financial
statements required to be delivered pursuant to subsection 8.1.3(i) or
subsection 8.1.3(ii) of the Agreement on or before the due date thereof,
including any applicable grace period, the interest rate shall automatically
adjust to the highest interest rate set forth above, effective prospectively
from such due date until the next Adjustment Date. For purposes hereof,
“Financial Measurement” shall mean the Fixed Charge Coverage Ratio (as such term
is defined in Exhibit 8.3 to the Agreement).

 

A-2

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

Assignment and Acceptance Agreement – an assignment and acceptance agreement in
form and content reasonably acceptable to Agent pursuant to which a Lender
assigns to another Lender all or any portion of any of such Lender’s Revolving
Loan Commitment, as permitted pursuant to the terms of this Agreement.

Availability – the amount of additional money which Borrowers are entitled to
borrow from time to time as Revolving Credit Loans, such amount being the
difference derived when the sum of the principal amount of Revolving Credit
Loans then outstanding (including any amounts which Agent or any Lender may have
paid for the account of any Borrower pursuant to any of the Loan Documents and
which have not been reimbursed by any Borrower), the LC Amount and any reserves
is subtracted from the Borrowing Base. If the amount outstanding is equal to or
greater than the Borrowing Base, Availability is 0.

Bank – Bank of America, N.A.

Base Rate – the rate of interest announced or quoted by Bank from time to time
as its prime rate for commercial loans, whether or not such rate is the lowest
rate charged by Bank to its most preferred borrowers; and, if such prime rate
for commercial loans is discontinued by Bank as a standard, a comparable
reference rate designated by Bank as a substitute therefor shall be the Base
Rate.

Base Rate Equipment Portion – that portion of the Equipment Loans that is not
subject to a LIBOR Option.

Base Rate Portion – the Base Rate Term Portion, the Base Rate Equipment Portion
and/or the Base Rate Revolving Portion.

Base Rate Revolving Portion – that portion of the Revolving Credit Loans that is
not subject to a LIBOR Option.

Base Rate Term Portion – that portion of the Term Loan that is not subject to a
LIBOR Option.

Borrowing Base – as at any date of determination thereof, an amount equal to the
lesser of:

(i)           the Revolving Credit Maximum Amount minus the sum of (x) unpaid
principal balance of the Term Loan plus (y) the unpaid principal balance of the
Equipment Loans; or

 

(ii)

an amount equal to:

 

(x)

the sum of:

 

(a)          eighty-five percent (85%) of the net amount of Eligible Accounts
(other than Eligible Accounts arising from Short Term Projects) outstanding at
such date; plus

 

A-3

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(b)          the lesser of Six Million Dollars ($6,000,000) or eighty-five
percent (85%) of the next amount of Eligible Accounts arising from Short Term
Projects outstanding at such date; plus

(c)          the lesser of (1) Fourteen Million Dollars ($14,000,000) or
(2) fifty-five percent (55%) of the value of Eligible Inventory at such date;

MINUS (subtract from the sum of (a) plus (b) plus (c)),

 

(y)

$1,000,000.

The limitations set forth in the immediately preceding sentence and each of the
advance rates set forth above may be adjusted downward by Agent, as Agent shall
deem necessary or appropriate in its reasonable credit judgment. For purposes
hereof, (1) the net amount of Eligible Accounts at any time shall be the face
amount of such Eligible Accounts less any and all returns, rebates, discounts
(which may, at Agent’s option, be calculated on shortest terms), credits,
allowances or excise taxes of any nature at any time issued, owing, claimed by
Account Debtors, granted, outstanding or payable in connection with such
Accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP. Further, Borrowers acknowledge that Agent shall conduct an Inventory
appraisal on or before January 31, 2007. In the event that such appraisal shows
that [85%] of the net orderly liquidation value of the Borrower’s Inventory is
less than 55% of the value of Eligible Inventory as of the date of the
appraisal, then Agent shall have the right to adjust downward the advance rate
against Eligible Inventory. In the event that the amount of the Borrowing Base
were to decrease by more than $250,000 as a result of such downward adjustment
in the advance rate, then Agent and Lenders agree to increase the principal
amount of the Term Loan by such decrease. In such event, Borrowers agree to
execute and deliver to Agent and Lenders an amended and restated Term Note
reflecting such revised Term Loan and corresponding revised monthly
amortization.

Borrowing Base Certificate – a certificate by a responsible officer of MFRI,
substantially in the form of Exhibit 8.1.4 (or another form acceptable to Agent)
setting forth the calculation of the Borrowing Base, including a calculation of
each component thereof, all in such detail as shall be satisfactory to Agent.
All calculations of the Borrowing Base in connection with the preparation of any
Borrowing Base Certificate shall originally be made by MFRI and certified to
Agent; provided, that Agent shall have the right to review and adjust, in the
exercise of its sole judgment, any such calculation after giving notice thereof
to MFRI, (1) to reflect its reasonable estimate of declines in value of any of
the Collateral described therein, and (2) to the extent that Agent determines
that such calculation is not in accordance with this Agreement.

Business Day – any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the State of Wisconsin or the State of Illinois or is
a day on which banking institutions located in either of such states are closed.

Capital Expenditures – expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a

 

A-4

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

useful life of more than one year, including the total principal portion of
Capitalized Lease Obligations.

Capitalized Lease Obligation – any Indebtedness represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.

Change of Control - means the occurrence of any of the following events: (i) any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act),
other than one or more Permitted Holders, is or becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a person
shall be deemed to have “beneficial ownership” of all shares that any such
person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of more than thirty
percent (30%) of the total voting power of the Voting Stock of MFRI (or its
successor by merger, consolidated or purchase of all or substantially all of its
assets); and the Permitted Holders “beneficially own” (as defined in Rules 13d-3
and 13d-5 under the Exchange Act), directly or indirectly, in the aggregate a
lesser percentage of the total voting power of the Voting Stock of MFRI (or its
successor by merger, consolidated or purchase of all or substantially all of its
assets) than such other person and do not have the right or ability by voting
power, contract or otherwise to elect or designate for election a majority; of
the board of directors of MFRI or such successor; or (ii) during any period of
two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of MFRI (together with any new directors
whose election by such Board of Directors or whose nomination for election by
the shareholders of MFRI was approved by a vote of at least a majority of the
directors of MFRI then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved or is a designee of the Permitted Holders or was
nominated or elected by such Permitted Holders or any of their designees) cease
for any reason to constitute a majority of the Board of Directors of MFRI then
in office; or (iii) the sale, lease, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the assets of MFRI and the other
Borrowers taken as a whole; or (iv) the adoption by the stockholders of MFRI of
a plan for the liquidation or dissolution of MFRI.

Closing Date – the date on which all of the conditions precedent in Section 9 of
the Agreement are satisfied or waived and the initial Loan is made or the
initial Letter of Credit or LC Guaranty is issued under the Agreement.

Collateral – all of the Property and interests in Property described in
Section 5 of the Agreement, and all other Property and interests in Property
that now or hereafter secure the payment and performance of any of the
Obligations.

Compliance Certificate – as defined in subsection 8.1.3 of the Agreement.

Computer Hardware and Software – all of any Borrower’s rights (including rights
as licensee and lessee) with respect to (i) computer and other electronic data
processing hardware, including all integrated computer systems, central
processing units, memory units, display terminals, printers, computer elements,
card readers, tape drives, hard and soft disk drives, cables, electrical supply
hardware, generators, power equalizers, accessories, peripheral devices

 

A-5

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

and other related computer hardware; (ii) all Software and all software programs
designed for use on the computers and electronic data processing hardware
described in clause (i) above, including all operating system software,
utilities and application programs in any form (source code and object code in
magnetic tape, disk or hard copy format or any other listings whatsoever);
(iii) any firmware associated with any of the foregoing; and (iv) any
documentation for hardware, Software and firmware described in clauses (i), (ii)
and (iii) above, including flow charts, logic diagrams, manuals, specifications,
training materials, charts and pseudo codes.

Computer Sale and Leaseback – a sale and leaseback transaction pursuant to which
Borrowers shall sell and lease back certain of their computer Equipment;
provided that the terms and conditions of such sale and leaseback transaction,
including without limitation, the computer Equipment subject thereto and rental
rates thereon, are acceptable to Agent in its discretion.

Consolidated – the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.

Contract Right – any right of any Borrower to payment under a contract for the
sale or lease of goods or the rendering of services, which right is at the time
not yet earned by performance.

Current Assets – at any date means the amount at which all of the current assets
of a Person would be properly classified as current assets shown on a balance
sheet at such date in accordance with GAAP.

Default – an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.

Default Rate – as defined in subsection 2.1.2 of the Agreement.

Derivative Obligations – every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.

Distribution – in respect of any Person means and includes: (i) the payment of
any dividends or other distributions on Securities (except distributions in such
Securities) and (ii) the redemption or acquisition of Securities of such Person,
as the case may be, unless made contemporaneously from the net proceeds of the
sale of Securities.

Dominion Account – a special bank account or accounts of Agent established by
Borrowers or any one of them pursuant to subsection 6.2.4 of the Agreement at
banks selected by MFRI, but acceptable to Agent in its sole discretion, and over
which Agent shall have sole and exclusive access and control for withdrawal
purposes.

EBITDA – with respect to any period, the sum of Consolidated Net Income (Loss)
before (x) Interest Expense, income taxes, depreciation and amortization for
such period (but excluding any extraordinary gains for such period) and (y) with
respect to fiscal periods ending on or prior to April 30, 2007, to the extent
not included in clause (x), any non-cash expense for

 

A-6

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

such period for capitalized leasehold expense of TDC in an amount not to exceed
$1,500,000, all as determined for Borrowers and their Subsidiaries on a
Consolidated basis and in accordance with GAAP.

Eligible Account – an Account arising in the ordinary course of the business of
any Borrower from the sale of goods or rendition of services which Agent, in its
sole judgment, exercised in a commercially reasonable manner, deems to be an
Eligible Account. Without limiting the generality of the foregoing, no Account
shall be an Eligible Account if:

(i)           it arises out of a sale made or services rendered by a Borrower to
a Subsidiary of any Borrower or an Affiliate of any Borrower or to a Person
controlled by an Affiliate of any Borrower; or

(ii)          it remains unpaid more than 90 days after the original invoice
date shown on the invoice; or

(iii)        the total unpaid Accounts of the Account Debtor exceed 20% of the
net amount of all Eligible Accounts, but only to the extent of such excess; or

(iv)         any covenant, representation or warranty contained in the Agreement
with respect to such Account has been breached; or

(v)          the Account Debtor is also a creditor or supplier of a Borrower or
any Subsidiary of any Borrower, or the Account Debtor has disputed liability
with respect to such Account, or the Account Debtor has made any claim with
respect to any other Account due from such Account Debtor to any Borrower or any
Subsidiary of any Borrower, or the Account otherwise is or may become subject to
right of setoff by the Account Debtor, provided, that any such Account shall be
eligible to the extent such amount thereof exceeds such contract, dispute,
claim, setoff or similar right; or

(vi)         the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, as now constituted or hereafter amended, or made an assignment
for the benefit of creditors, or a decree or order for relief has been entered
by a court having jurisdiction in the premises in respect of the Account Debtor
in an involuntary case under the federal bankruptcy laws, as now constituted or
hereafter amended, or any other petition or other application for relief under
the federal bankruptcy laws, as now constituted or hereafter amended, has been
filed against the Account Debtor, or if the Account Debtor has failed, suspended
business, ceased to be Solvent, or consented to or suffered a receiver, trustee,
liquidator or custodian to be appointed for it or for all or a significant
portion of its assets or affairs; or

(vii)       it arises from a sale made or services rendered to an Account Debtor
outside the United States, unless the sale is either (1) to an Account Debtor
located in Ontario or any other province of Canada in which the Personal
Property Security Act has been adopted in substantially the same form as
currently in effect in Ontario or (2) on letter of credit, foreign credit
insurance (assigned to Agent), guaranty or acceptance terms, in each case
acceptable to Agent in its sole judgment, exercised in a commercially reasonable
manner; or

 

A-7

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(viii)      (1) it arises from a sale to the Account Debtor on a guaranteed
sale, sale-or-return, sale-on-approval, consignment, or any other repurchase or
return basis; (2) it is subject to a reserve established by any Borrower for
potential returns or refunds, to the extent of such reserve; or (3) it arises
from a sale to the Account Debtor on a bill-and-hold basis unless (x) such
Account Debtor has requested in writing that such sale be on a bill-and-hold
basis, which writing shall contain an acknowledgement by such Account Debtor
that it is obligated to pay for the subject Inventory, (y) such Inventory is
delivered to the Account Debtor not later than 30 days after the original
invoice date and (z) the aggregate of all such Accounts arising from
bill-and-hold sales by all Borrowers, at any point in time, does not exceed One
Million Five Hundred Thousand Dollars ($1,500,000); or

(ix)         the Account Debtor is the United States of America or any
department, agency or instrumentality thereof, unless Borrower assigns its right
to payment of such Account to Agent, in a manner satisfactory to Agent, in its
sole judgment, so as to comply with the Assignment of Claims Act of 1940
(31 U.S.C. §203 et seq., as amended); or

(x)          it is not at all times subject to Agent’s duly perfected, first
priority security interest or is subject to a Lien that is not a Permitted Lien;
or

(xi)         the goods giving rise to such Account have not been delivered to
and accepted by the Account Debtor or the services giving rise to such Account
have not been performed by the applicable Borrower and accepted by the Account
Debtor or the Account otherwise does not represent a final sale; or

(xii)       the Account is evidenced by chattel paper or an instrument of any
kind, or has been reduced to judgment; or

(xiii)      any Borrower or a Subsidiary of any Borrower has made any agreement
with the Account Debtor for any extension, compromise, settlement or
modification of the Account or deduction therefrom, except for discounts or
allowances which are made in the ordinary course of business for prompt payment
and which discounts or allowances are reflected in the calculation of the face
value of each invoice related to such Account; or

(xiv)      25% or more of the Accounts owing from the Account Debtor are not
Eligible Accounts hereunder or with respect to Accounts arising from Short Term
Projects, 25% or more of the Accounts owing from the Account Debtor remain
unpaid 60 days after the original invoice date shown on the invoice; or

(xv)        any Borrower has made an agreement with the Account Debtor to extend
the time of payment thereof; or

 

(xvi)

it represents service charges, late fees or similar charges; or

(xvii)     it is an Account of Perma-Pipe that is subject to a performance bond
or represents retention billings; or

 

(xviii)

Accounts which represent retention payments; or

 

 

A-8

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(xix)      it is not otherwise acceptable to Agent in its sole judgment,
exercised in a commercially reasonable manner.

Eligible Inventory – Inventory of any Borrower (other than work-in-process,
packaging materials and supplies, tooling, samples and literature) which Agent,
in its sole judgment, exercised in a commercially reasonable manner, deems to be
Eligible Inventory. Without limiting the generality of the foregoing, no
Inventory shall be Eligible Inventory if:

(i)           it is not raw materials or finished goods which meet the
specifications of the purchase order or contract for such Inventory, if any; or

 

(ii)

it is not in good, new and saleable condition; or

 

 

(iii)

it is slow-moving, obsolete or unmerchantable; or

(iv)         it does not meet all standards imposed by any governmental agency
or authority; or

(v)          it does not conform in all respects to any covenants, warranties
and representations set forth in the Agreement; or

(vi)         it is not at all times subject to Agent’s duly perfected, first
priority security interest or is subject to a Lien that is not a Permitted Lien;
or

(vii)       it is not situated at a location in compliance with the Agreement,
provided that Inventory situated at a location not owned by a Borrower will be
Eligible Inventory only if Agent has received a satisfactory landlord’s
agreement or bailee letter, as applicable, with respect to such location; or

 

(viii)

it is in transit; or

(ix)         it is not otherwise acceptable to Agent in its sole judgment,
exercised in a commercially reasonable manner.

Environmental Laws – all federal, state and local laws, rules, regulations,
ordinances, orders and consent decrees relating to health, safety and
environmental matters.

Equipment Loans - the Loans described in Section 1.4 of the Agreement.

Equipment Loan Commitment - with respect to any Lender, the amount of such
Lender’s Equipment Loan Commitment pursuant to Section 1.4 of the Loan
Agreement, as set forth below such Lender’s name on the signature pages to the
Seventh Amendment or any Assignment and Acceptance Agreement executed by such
Lender, minus all Equipment Loan payments paid to such Lender.

Equipment Loan Notes - the Secured Promissory Notes to be executed by Borrowers
on or about May 10, 2006 in favor of each applicable Lender to evidence its
Equipment Loan

 

A-9

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Percentage of any Equipment Loans, which shall be in the form of Exhibit 1.4,
together with any replacement or successor notes therefor.

Equipment Loan Percentage - with respect to each Lender, the percentage equal to
the quotient of such Lender’s Equipment Loan Commitment divided by the aggregate
of all Equipment Loan Commitments.

ERISA – the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.

Event of Default – as defined in Section 10.1 of the Agreement.

Existing Mortgage Indebtedness – Money Borrowed owed by Borrowers in the
aggregate principal amount of Seven Million One Hundred Six Thousand Dollars
($7,106,000) as of the closing date of the Original Loan Agreement and Money
Borrowed outstanding with respect to the Lebanon Refinancing.

Fee Letter – as defined in Section 2.3 of the Agreement.

Final Billings Accounts – Accounts owed to Perma-Pipe if arising out of projects
for which ninety-five percent (95%) or more of billings to be made on such
project have occurred.

GAAP – generally accepted accounting principles in the United States of America
in effect from time to time.

Indebtedness – as applied to a Person means, without duplication:

(i)           all items which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such Person as at the date as of which Indebtedness is to be determined,
including, without limitation, Capitalized Lease Obligations;

 

(ii)

all obligations of other Persons which such Person has guaranteed;

(iii)         all reimbursement obligations in connection with letters of credit
or letter of credit guaranties issued for the account of such Person;

 

(iv)

Derivative Obligations; and

 

 

(v)

in the case of Borrowers (without duplication), the Obligations.

Intellectual Property - means: all past, present and future: trade secrets,
know-how and other proprietary information; trademarks, internet domain names,
service marks, trade dress, trade names, business names, designs, logos, slogans
(and all translations, adaptations, derivations and combinations of the
foregoing) indicia and other source and/or business identifiers, and the
goodwill of the business relating thereto and all registrations or applications
for registrations which have heretofore been or may hereafter be issued thereon
throughout the world; copyrights (including copyrights for computer programs)
and copyright registrations or

 

A-10

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

applications for registrations which have heretofore been or may hereafter be
issued throughout the world and all tangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patent applications and
patents; industrial design applications and registered industrial designs;
license agreements related to any of the foregoing and income therefrom; books,
records, writings, computer tapes or disks, flow diagrams, specification sheets,
computer software, source codes, object codes, executable code, data, databases
and other physical manifestations, embodiments or incorporations of any of the
foregoing; the right to sue for all past, present and future infringements of
any of the foregoing; all other intellectual property; and all common law and
other rights throughout the world in and to all of the foregoing.

Intercreditor Agreement – that certain Intercreditor Agreement of even date
hereof by and between Agent and the holders of the Term Notes, as the same may
be amended or modified from time to time.

Interest Period – as applicable to any LIBOR Portion, a period commencing on the
date such LIBOR Portion is advanced, continued or converted, and ending on the
date which is one (1) month, two (2) months, three (3) months, or six (6) months
later, as may then be requested by MFRI, on its own behalf and on behalf of all
other Borrowers; provided that (i) any Interest Period which would otherwise end
on a day which is not a Business Day shall end in the next preceding or
succeeding Business Day as is Agent’s custom in the market to which such LIBOR
Portion relates; (ii) there remains a minimum of one (1) month, two (2) months,
three (3) months or six (6) months (depending upon which Interest Period MFRI
selects) in the Term, unless Borrowers and Lenders have agreed to an extension
of the Term beyond the expiration of the Interest Period in question; and
(iii) all Interest Periods of the same duration which commence on the same date
shall end on the same date.

IRB Indebtedness – shall mean all Indebtedness outstanding with respect to
(i) those certain Industrial Revenue Bonds Series 1995 (Perma-Pipe) issued by
the Industrial Board of Wilson County, Tennessee in the initial amount of Three
Million One Hundred Fifty Thousand Dollars ($3,150,000) (ii) that certain Trust
Indenture dated September 1, 1995 by and between The Industrial Board of Wilson
County, Tennessee and Perma-Pipe and (iii) all indentures, mortgages, security
agreements, notes, loan agreements, schedules, exhibits, amendments,
modifications and other documents related thereto (collectively, the “Tennessee
IRB Indebtedness”).

Lebanon Refinancing – any Money Borrowed incurred by Borrowers secured by a Lien
on Perma-Pipe’s real property located at 1310 Quarles Drive, Lebanon, Tennessee;
provided that the terms and conditions of such Money Borrowed, including without
limitation, interest rates, amortization schedules, and collateral therefor are
acceptable to Agent in its sole discretion and if the proceeds of any such Money
Borrowed are used to repay outstanding Revolving Credit Loans (subject to
Borrowers’ rights to reborrow such amounts in accordance with the terms of this
Agreement).

LC Amount – at any time, the aggregate undrawn face amount of all Letters of
Credit and LC Guaranties then outstanding.

 

A-11

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

LC Guaranty – any guaranty pursuant to which Agent or any Affiliate of Agent
shall guaranty the payment or performance by Borrowers of their reimbursement
obligation under any letter of credit.

LC Obligations – Any Obligations that arise from any draw against any Letter of
Credit or against any Letter of Credit supported by an LC Guaranty.

Letter of Credit – any standby or documentary letter of credit issued by Agent
or any Affiliate of Agent for the account of any Borrower.

LIBOR – as applicable to any LIBOR Portion, for the applicable Interest Period,
the rate per annum (rounded upward, if necessary, to the nearest 1/8 of one
percent) as determined on the basis of the offered rates for deposits in U.S.
dollars, for a period of time comparable to such Interest Period which appears
on the Telerate page 3750 as of 11:00 a.m. (London time) on the day that is two
(2) London Banking Days preceding the first day of such Interest Period;
provided, however, if the rate described above does not appear on the Telerate
System on any applicable interest determination date, the LIBOR shall be the
rate (rounded upwards as described above, if necessary) for deposits in U.S.
dollars for a period substantially equal to the Interest Period on the Reuters
Page “LIBO” (or such other page as may replace the LIBO Page on that service for
the purpose of displaying such rates), as of 11:00 a.m. (London Time), on the
day that is two (2) London Banking Days prior to the first day of such Interest
Period. If both the Telerate and Reuters systems are unavailable, then the rate
for that date will be determined on the basis of the offered rates for deposits
in U.S. dollars for a period of time comparable to such Interest Period which
are offered by four (4) major banks in the London interbank market at
approximately 11:00 a.m. (London time), on the day that is two (2) London
Banking Days preceding the first day of such Interest Period as selected by
Agent. The principal London office of each of the major London banks so selected
will be requested to provide a quotation of its U.S. dollar deposit offered
rate. If at least two (2) such quotations are provided, the rate for that date
will be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate for that date will be determined on the basis of
the rates quoted for loans in U.S. dollars to leading European banks for a
period of time comparable to such Interest Period offered by major banks in New
York City at approximately 11:00 a.m. (New York City time), on the day that is
two (2) London Banking Days preceding the first day of such Interest Period. In
the event that Agent is unable to obtain any such quotation as provided above,
it will be determined that LIBOR pursuant to a Interest Period cannot be
determined. In the event that the Board of Governors of the Federal Reserve
System shall impose a Reserve Percentage with respect to LIBOR deposits of Bank
then for any period during which such Reserve Percentage shall apply, LIBOR
shall be equal to the amount determined above divided by an amount equal to 1
minus the Reserve Percentage.

LIBOR Equipment Portion – that portion of the Equipment Loans specified in a
LIBOR Request which, as of the date of the LIBOR Request specifying such LIBOR
Equipment Portion, has met the conditions for basing interest on the LIBOR in
Section 3.1 of the Agreement and the Interest Period of which has not
terminated.

LIBOR Interest Payment Date – the first day of each calendar month during and
immediately following the applicable Interest Period.

 

A-12

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

LIBOR Option – the option granted pursuant to Section 3.1 of the Agreement to
have the interest on all or any portion of the principal amount of the Revolving
Credit Loans the Term Loan and the Equipment Loan based on the LIBOR.

LIBOR Portion – a LIBOR Revolving Portion, a LIBOR Equipment Portion and/or a
LIBOR Term Portion.

LIBOR Request - a notice in writing (or by telephone confirmed electronically or
by telecopy or other facsimile transmission on the same day as the telephone
request) from MFRI, on its own behalf and on behalf of all other Borrowers, to
Agent requesting that interest on a Revolving Credit Loan, a portion of the
LIBOR Equipment Portion or a portion of the Term Loan be based on LIBOR,
specifying: (i) the first day of the Interest Period (which shall be a Business
Day); (ii) the length of the Interest Period; (iii) whether the LIBOR Portion is
a new Loan, a conversion of a Base Rate Portion, or a continuation of a LIBOR
Portion, and (iv) the dollar amount of the LIBOR Revolving Portion, LIBOR
Equipment Portion or LIBOR Term Portion, which shall be in an amount not less
than One Million Dollars ($1,000,000) or an integral multiple of One Hundred
Thousand Dollars ($100,000) in excess thereof.

LIBOR Revolving Portion – that portion of the Revolving Credit Loans specified
in a LIBOR Request (including any portion of Revolving Credit Loans which is
being borrowed by Borrower concurrently with such LIBOR Request) which, as of
the date of the LIBOR Request specifying such LIBOR Revolving Portion, has met
the conditions for basing interest on the LIBOR in Section 3.1 of the Agreement
and the Interest Period of which has not terminated.

LIBOR Term Portion – that portion of the Term Loan specified in a LIBOR Request
which, as of the date of the LIBOR Request specifying such LIBOR Term Portion,
has met the conditions for basing interest on the LIBOR in Section 3.1 of the
Agreement and the Interest Period of which has not terminated.

Lien – any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract. The term “Lien” shall also include rights of
seller under conditional sales contracts or title retention agreements,
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property. For the purpose of the Agreement, a Borrower shall be deemed
to be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.

Loan Account – the loan account established on the books of Agent pursuant to
Section 3.6 of the Agreement.

Loan Commitment – with respect to any Lender, the amount of such Lender’s
Revolving Loan Commitment plus such Lender’s Term Loan plus such Lender’s
Equipment Loan Commitment.

Loan Documents – the Agreement, the Other Agreements and the Security Documents.

 

A-13

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

Loans – all loans and advances of any kind made by Agent, any Lender, or any
Affiliate of Agent or any Lender, pursuant to the Agreement.

London Banking Day – any date on which commercial banks are open for business in
London, England.

Majority Lenders – as of any date, Lenders holding 51% of the Term Loan,
Equipment Loan Commitments and Revolving Loan Commitments determined on a
combined basis and following the termination of the Revolving Loan Commitments,
Lenders holding 51% or more of the outstanding Loans, LC Amounts and LC
Obligations not yet reimbursed by Borrowers or funded with a Revolving Credit
Loan; provided, that (i) in each case, if there are 2 or more Lenders with
outstanding Loans, LC Amounts, unfunded and unreimbursed LC Obligations or
Revolving Loan Commitments, at least 2 Lenders shall be required to constitute
Majority Lenders; and (ii) prior to termination of the Revolving Loan
Commitments, if any Lender breaches its obligation to fund any requested
Revolving Credit Loan, for so long as such breach exists, its voting rights
hereunder shall be calculated with reference to its outstanding Loans, LC
Amounts and unfunded and unreimbursed LC Obligations, rather than its Revolving
Loan Commitment.

Material Adverse Effect – (i) a material adverse effect on the business,
financial condition, operation, performance or properties of Borrowers and their
Subsidiaries taken as a whole, (ii) a material adverse effect on the rights and
remedies of Agent or Lenders under the Loan Documents, or (iii) the material
impairment of the ability of Borrowers or any of their Subsidiaries to perform
their obligations hereunder or under any Loan Document.

Money Borrowed – means, (i) Indebtedness arising from the lending of money by
any Person to any Borrower or any of its Subsidiaries; (ii) Indebtedness,
whether or not in any such case arising from the lending by any Person of money
to any Borrower or any of its Subsidiaries, (1) which is represented by notes
payable or drafts accepted that evidence extensions of credit, (2) which
constitutes obligations evidenced by bonds, debentures, notes or similar
instruments, or (3) upon which interest charges are customarily paid (other than
accounts payable) or that was issued or assumed as full or partial payment for
Property; (iii) Indebtedness that constitutes a Capitalized Lease Obligation;
(iv) reimbursement obligations with respect to letters of credit or guaranties
of letters of credit and (v) Indebtedness of any Borrower or any of its
Subsidiaries under any guaranty of obligations that would constitute
Indebtedness for Money Borrowed under clauses (i) through (iii) hereof, if owed
directly by such Borrower or any of its Subsidiaries. Money Borrowed shall not
include trade payables or accrued expenses.

Mortgage – the deed of trust executed by Perma-Pipe on or about the Closing Date
in favor of Agent, for the benefit of itself and Lenders, by which Perma-Pipe
has granted to Agent, as security for the Obligations, a Lien upon the real
Property of Perma-Pipe located at 1310 Quarles Drive, Lebanon, Tennessee,
together with all mortgages, deeds of trust and comparable documents now or at
any time hereafter securing the whole or any part of the Obligations.

Multiemployer Plan – has the meaning set forth in Section 4001(a)(3) of ERISA.

New Mortgages – as defined in Section 5.4 of the Agreement.

 

A-14

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

New South African Foreign Subsidiary – Nordi Midwesco (Pty) Ltd.

New UAE Foreign Subsidiary – Perma-Pipe Middle East FZE.

New VI Foreign Subsidiary – MFRI Holdings (B.V.I) Ltd.

Notes – the Revolving Notes, the Equipment Notes and the Term Notes.

Obligations – all Loans, all LC Obligations and all other advances, debts,
liabilities, obligations, covenants and duties, together with all interest, fees
and other charges thereon, owing, arising, due or payable from any Borrower to
Agent, for its own benefit, from any Borrower to Agent for the benefit of any
Lender, from any Borrower to any Lender or from any Borrower to Bank or any
other Affiliate of Agent, of any kind or nature, present or future, whether or
not evidenced by any note, guaranty or other instrument, whether arising under
the Agreement or any of the other Loan Documents or otherwise, whether direct or
indirect (including those acquired by assignment), absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising
and however acquired, including without limitation any Product Obligations owing
to Agent, any Lender, Bank or any Affiliate of Bank or Agent.

Organizational I.D. Number – with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.

Other Agreements – any and all agreements, instruments and documents (other than
the Agreement and the Security Documents), heretofore, now or hereafter executed
by any Borrower, any Subsidiary of any Borrower or any other third party and
delivered to Agent or any Lender in respect of the transactions contemplated by
the Agreement.

Overadvance – as defined in subsection 1.1.2 of the Agreement.

Patent Security Agreement – the Patent and Security Agreement executed by
Borrowers on or about the Closing Date in favor of Agent for its benefit and the
ratable benefit of Lenders, as such Patent and License Agreement has been or
will be amended from time to time.

Perma-Pipe Equipment Loan – Money Borrowed incurred by Perma-Pipe in favor of
General Electric Capital Corporation (or an affiliate thereof) in a principal
amount not to exceed Nine Hundred Thousand Dollars ($900,000).

Permitted Holders – any Person, who as of the Closing Date, beneficially owns
five percent (5%) or more (on a fully diluted basis) of the outstanding common
stock of MFRI.

Permitted Liens – any Lien of a kind specified in subsection 8.2.5 of the
Agreement.

Permitted Purchase Money Indebtedness – Purchase Money Indebtedness of Borrowers
incurred after the date hereof which is secured by a Purchase Money Lien and the
principal amount of which, when aggregated with the principal amount of all
other such Indebtedness and Capitalized Lease Obligations of Borrowers and their
Subsidiaries at the time outstanding, does

 

A-15

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

not exceed One Million Five Hundred Thousand Dollars ($1,500,000). For the
purposes of this definition, the principal amount of any Purchase Money
Indebtedness consisting of capitalized leases (as opposed to operating leases)
shall be computed as a Capitalized Lease Obligation.

Person – an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.

Plan – an employee benefit plan now or hereafter maintained for employees of any
Borrower or any of its Subsidiaries that is covered by Title IV of ERISA.

Pledge Agreement – the Stock Pledge Agreement executed by MFRI on or about the
Closing Date in favor of Agent for its benefit and the ratable benefit of
Lenders, as such Stock Pledge Agreement has or will be amended from time to
time.

Pledge Agreement (Subsidiaries) – the Stock Pledge Agreement executed by
Midwesco on or about the Closing Date in favor of Agent for its benefit and the
ratable benefit of Lenders, as such Stock Pledge Agreement has been or will be
amended from time to time.

Product Obligations – every obligation of any Borrower under and in respect of
any one or more of the following types of services or facilities extended to any
Borrower by Bank, Agent, any Lender or any Affiliate of Bank or Agent:
(i) credit cards, (ii) cash management or related services including the
automatic clearing house transfer of funds for the account of any Borrower
pursuant to agreement or overdraft, (iii) cash management, including controlled
disbursement services and (iv) Derivative Obligations.

Projections –MFRI’s projected Consolidated and consolidating (i) balance sheets,
(ii) profit and loss statements, (iii) cash flow statements, and
(iv) capitalization statements, all prepared on a consistent basis with the
historical financial statements of MFRI and its Subsidiaries, together with
appropriate supporting details and a statement of underlying assumptions.

Property – any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.

Purchase Money Indebtedness – means and includes (i) Indebtedness (other than
the Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Indebtedness (other than the Obligations) incurred at the
time of or within 10 days prior to or after the acquisition of any fixed assets
for the purpose of financing all or any part of the purchase price thereof, and
(iii) any renewals, extensions or refinancings thereof, but not any increases in
the principal amounts thereof outstanding at the time.

Purchase Money Lien – a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.

Rentals – as defined in subsection 8.2.18 of the Agreement.

 

A-16

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

Reportable Event – any of the events set forth in Section 4043(c) of ERISA.

Reserve Percentage – the maximum aggregate reserve requirement (including all
basic, supplemental, marginal and other reserves) which is imposed on member
banks of the Federal Reserve System against “Euro-currency Liabilities” as
defined in Regulation D.

Restricted Investment – any investment made in cash or by delivery of Property
to any Person, whether by acquisition of stock, Indebtedness or other obligation
or Security, or by loan, advance or capital contribution, or otherwise, or in
any Property except the following:

(i)           investments by any Borrower, to the extent existing on the Closing
Date, in one or more Subsidiaries of such Borrower;

 

(ii)

Property to be used in the ordinary course of business;

(iii)         Current Assets arising from the sale of goods and services in the
ordinary course of business of any Borrower or any of its Subsidiaries;

(iv)         investments in direct obligations of the United States of America,
or any agency thereof or obligations guaranteed by the United States of America,
provided that such obligations mature within one year from the date of
acquisition thereof;

(v)          investments in certificates of deposit maturing within one year
from the date of acquisition and fully insured by the Federal Deposit Insurance
Corporation;

(vi)         investments in commercial paper given the highest rating by a
national credit rating agency and maturing not more than 270 days from the date
of creation thereof;

(vii)       investments in money market, mutual or similar funds having assets
in excess of $100,000,000 and the investments of which are limited to investment
grade securities;

 

(viii)

intercompany advances permitted under Section 8.2.2(v) of the Agreement;

 

 

(ix)

investments existing on the date hereof and listed on Exhibit 8.2.12 hereto; and

 

(x)

investments otherwise expressly permitted pursuant to the Agreement.

 

Revolving Credit Loan – a Loan made by any Lender pursuant to Section 1.1 of the
Agreement.

Revolving Credit Maximum Amount – Thirty-Eight Million Dollars ($38,000,000);
provided that upon three (3) Business Days’ notice, Borrowers may reduce the
Revolving Credit Maximum Amount by amounts not exceeding Two Million Dollars
($2,000,000) within any calendar year. Any such reduction shall be n a minimum
amount of One Million Dollars ($1,000,000) and shall be an integral multiple of
One Million Dollars ($1,000,000). The Revolving Credit Maximum Amount may not,
however, be reduced below _____ Million Dollars ($_______). Once the Revolving
Credit Maximum Amount has been so reduced, it may not be subsequently increased.

 

A-17

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

Revolving Loan Commitment – with respect to any Lender, the amount of such
Lender’s Revolving Loan Commitment pursuant to subsection 1.1.1 of the
Agreement, as set forth below such Lender’s name on the signature page hereof or
any Assignment and Acceptance Agreement executed by such Lender.

Revolving Loan Percentage – with respect to each Lender, the percentage equal to
the quotient of such Lender’s Revolving Loan Commitment divided by the aggregate
of all Revolving Loan Commitments.

Revolving Notes – the amended and restated Secured Promissory Notes to be
executed by Borrowers on or about the Closing Date in favor of each Lender to
evidence the Revolving Credit Loans, which shall be in the form of Exhibit 1.1
to the Agreement, together with any replacement or successor notes therefor.

Security – all shares of stock, partnership interests, membership interests,
membership units or other ownership interests in any other Person and all
warrants, options or other rights to acquire the same.

Security Documents –the Guaranty Agreements, the Mortgages, any New Mortgage,
the Patent Security Agreement, the Pledge Agreement, the Pledge Agreement
(Subsidiaries), the Trademark Security Agreement, instruments and agreements now
or at any time hereafter securing the whole or any part of the Obligations.

Short Term Projects – projects of Perma-Pipe that are subject to a written
contract between Perma-Pipe and the applicable Account Debtor, which contract
provides for multiple billings and requires the applicable Account Debtor to pay
for interim shipments prior to final shipment and billing.

Solvent – as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures and (iii) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.

Subordinated Debt – Indebtedness of any Borrower or any Subsidiary of any
Borrower that is subordinated to the Obligations in a manner satisfactory to
Agent, and contains terms, including without limitation, payment terms,
satisfactory to Agent.

Subsidiary – any Person of which another Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.

Tennessee IRB Indebtedness – as defined in the definition of IRB Indebtedness.

Term – as defined in Section 4.1 of the Agreement.

Term Loan Commitment – with respect to any Lender, the amount of such Lender’s
Term Loan Commitment pursuant to subsection 1.3.1 of the Agreement, as set forth
below such

 

A-18

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

Lender’s name on the signature pages hereof or any Assignment and Acceptance
Agreement executed by such Lender, minus all Term Loan payments paid to such
Lender.

Term Loan Notes – the Secured Promissory Notes executed by Borrowers on or about
March 28, 2005 in favor of each applicable Lender to evidence its Term Loan,
which shall be in the form of Exhibit 1.3A, together with any replacement or
successor notes therefor.

Term Loan Percentage – with respect to each Lender, the percentage equal to the
quotient of such Lender’s Term Loan Commitment divided by the aggregate of all
Term Loan Commitment.”

Term Notes – those certain notes issued by MFRI pursuant to the Note Purchase
Agreements.

Term Noteholders – the holders of the Term Notes.

Total Credit Facility – Thirty-Eight Million Dollars ($38,000,000), as reduced
from time to time pursuant to the terms of the Agreement.

Trademark Security Agreement – the Trademark and License Security Agreement
executed by Borrowers on or about the Closing Date in favor of Agent of its
benefit and the ratable benefit of Lenders, as such Trademark and License
Security Agreement has been or will be amended from time to time.

Type of Organization – with respect to any Person, the kind or type of entity by
which such Person is organized, such as a corporation or limited liability
company.

UCC – the Uniform Commercial Code as in effect in the State of Illinois on the
date of this Agreement, as it may be amended or otherwise modified.

Unused Line Fee – as defined in Section 2.5 of the Agreement.

Virginia IRB Indebtedness – as defined in the definition of IRB Indebtedness.

Voting Stock – Securities of any class or classes of a corporation, limited
partnership or limited liability company or any other entity the holders of
which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of corporate directors (or Persons performing similar
functions).

Other Terms. All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein.

Certain Matters of Construction. The terms “herein”, “hereof” and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision. Any pronoun used shall be
deemed to cover all genders. The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement. All references to statutes and related
regulations shall

 

A-19

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

include any amendments of same and any successor statutes and regulations. All
references to any of the Loan Documents shall include any and all modifications
thereto and any and all extensions or renewals thereof.

 

A-20

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

LIST OF EXHIBITS AND SCHEDULES

Exhibit 1.1

Form of Revolving Note

Exhibit 1.3

Form of Term Note

Exhibit 1.4

Form of Equipment Note

Exhibit 6.1.1

Business Locations

Exhibit 7.1.1

Jurisdictions in which each Borrower and each Subsidiary is Authorized to do
Business

Exhibit 7.1.4

Capital Structure of each Borrower and each Subsidiary

Exhibit 7.1.5

Names; Organization

Exhibit 7.1.13

Surety Obligations

Exhibit 7.1.14

Tax Identification Numbers of Subsidiaries

Exhibit 7.1.15

Brokers’ Fees

Exhibit 7.1.16

Patents, Trademarks, Copyrights and Licenses

Exhibit 7.1.19

Contracts Restricting Right to Incur Debts

Exhibit 7.1.20

Litigation

Exhibit 7.1.21

Certain Defaults

Exhibit 7.1.22

Capitalized and Operating Leases

Exhibit 7.1.23

Pension Plans

Exhibit 7.1.25

Labor Relations

Exhibit 8.1.3

Form of Compliance Certificate

Exhibit 8.1.4

Form of Borrowing Base Certificate

Exhibit 8.2.3

Existing Indebtedness

Exhibit 8.2.5

Permitted Liens and Property Securing Perma-Pipe Equipment Loan

Exhibit 8.2.12

Permitted Investments

Exhibit 8.3

Financial Covenants

 

 

List of Exhibits and Schedules

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1.1

FORM OF REVOLVING CREDIT NOTE

SECURED PROMISSORY NOTE

(AMENDED AND RESTATED)

 

$38,000,000

Amended and Restated as of

December 15, 2006
Chicago, Illinois

 

 

FOR VALUE RECEIVED, the undersigned (individually a “Borrower” and collectively
“Borrowers”) promises to pay to the order of Bank of America, N.A. (“Lender”),
at the principal office of Bank of America, N.A., as agent for said Lender, or
at such other place in the United States of America as the holder of this Note
may designate from time to time in writing, in lawful money of the United States
of America and in immediate available funds, the principal amount of
Thirty-Eight Million Dollars ($38,000,000) or such lesser principal amount as
may be outstanding pursuant to the Loan Agreement (as hereinafter defined) with
respect to the Revolving Credit Loan, together with interest on the unpaid
principal amount of this Note outstanding from time to time.

This Revolving Note (the “Note”) is one of the Revolving Notes referred to in,
and is issued pursuant to, that certain Amended and Restated Loan and Security
Agreement among Borrowers, the lender signatures thereto (including Lender) and
Bank of America, N.A. (“B of A”) as agent for such lenders (B of A, in such
capacity, “Agent”) dated as of December 15, 2006 (hereinafter, as amended from
time to time, the “Loan Agreement”), and is entitled to all of the benefits and
security of the Loan Agreement. All of the terms, covenants and conditions of
the Loan Agreement and the other Loan Documents are hereby made a part of this
Note and are deemed incorporated herein in full. All capitalized terms used
herein, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.

The rate of interest in effect hereunder shall be calculated with reference to
the Base Rate or LIBOR, as applicable, as more specifically provided in the Loan
Agreement. The interest due shall be computed in the manner provided in the Loan
Agreement.

Except as otherwise expressly provided in the Loan Agreement, if any payment on
this Note becomes due and payable on a day other than a Business Day, the
maturity there of shall be extended to the next succeeding Business Day, and
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension. Notwithstanding the foregoing, if
any portion of the Revolving Credit Loans evidenced by this promissory note is
subject to a LIBOR Option, and an extension of the maturity of any payment
hereon would cause the maturity thereof to occur during the next calendar month,
then such payment shall mature on the next preceding Business Day.

 

Exhibit 1.1 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrowers may also terminate
the Loan Agreement and, in connection with such termination, prepay this Note in
the manner provided in Section 4 of the Loan Agreement.

Upon the occurrence and continuation of any one or more of the Events of Default
specified in the Loan Agreement which have not been cured by Borrowers or waived
by Lenders or Majority Lenders (as required by the Loan Agreement) may declare
all Obligations evidenced hereby to be immediately due and payable (except with
respect to any Event of Default set forth in subsection 10.1.8 of the Loan
Agreement, in which case all Obligations evidenced hereby shall automatically
become immediately due and payable without the necessity of any notice or other
demand) without presentment, demand, protest or any other action or obligation
of Majority Lenders or Agent.

Time is of the essence of this Note. Each Borrower hereby waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note. No delay or failure on the part of Agent or Lenders in the exercise of any
right or remedy hereunder shall operate as a waiver thereof, nor as an
acquiescence in any default, nor shall any single or partial exercise by Agent
or Lenders of any right or remedy preclude any other right or remedy. Agent
and/or Lenders, at its or their option, may enforce its or their rights against
any collateral securing this Note without enforcing its or their rights against
Borrowers, any guarantor of the indebtedness evidenced hereby or any other
property or indebtedness due or to become due to Borrowers. Each Borrower agrees
that, without releasing or impairing such Borrower’s liability hereunder, Agent
and/or Lenders may at any time release, surrender, substitute or exchange any
collateral securing this Note and may at any time release any party primarily or
secondarily liable for the indebtedness evidenced by this Note.

 

Exhibit 1.1 - Page 2

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

The validity, interpretation and enforcement of this promissory note shall be
governed by the internal laws of the state of Illinois without giving effect to
the conflict of laws principles thereof.

 

 

BORROWERS:

 

MFRI, INC.


By:                    
           Name:    
           Title:      

 

MIDWESCO FILTER RESOURCES, INC.


By:                    
           Name:    
           Title:      

 

PERMA-PIPE, INC.

By:                    
           Name:    
           Title:      

 

 

THERMAL CARE, INC.

By:                    
           Name:    
           Title:      

 

 

TDC FILTER MANUFACTURING, INC.

By:                    
           Name:    
           Title:      

 

 

 

Exhibit 1.1 - Page 3

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1.3A

FORM OF TERM LOAN NOTE

(SECURED PROMISSORY NOTE)

[Aggregate of $3,225,000 as of December __, 2006]

______________ __, 20__
Chicago, Illinois

 

 

FOR VALUE RECEIVED, the undersigned (“Borrowers”), hereby jointly and severally
promises to pay to the order of _______________________, a ________________
corporation (hereinafter “Lender”), or its registered assigns at the office of
Bank of America, N.A., as agent for such Lender, or at such other place in the
United States of America as the holder of this Note may designate from time to
time in writing, in lawful money of the United States, in immediately available
funds, at the time of payment, the principal sum of ______________________
Dollars ($_______________), together with interest from and after the date
hereof on the unpaid principal balance outstanding from time to time.

This Secured Promissory Note (the “Note”) is one of the Term Loan Notes referred
to in, and is issued pursuant to, that certain Amended and Restated Loan and
Security Agreement dated as of December __, 2006, by and among Borrowers, the
lender signatories thereto (including Lender), and Bank of America, N.A. (“Bank
of America”) as Agent for said lenders (Bank of America in such capacity
“Agent”) (hereinafter, as amended from time to time, the “Loan Agreement”), and
is entitled to all of the benefits and security of the Loan Agreement. All of
the terms, covenants and conditions of the Loan Agreement and the Security
Documents are hereby made a part of this Note and are deemed incorporated herein
in full. All capitalized terms used herein, unless otherwise specifically
defined in this Note, shall have the meanings ascribed to them in the Loan
Agreement.

For so long as no Event of Default shall have occurred and be continuing, the
principal amount and accrued interest of this Note shall be due and payable on
the dates and in the manner hereinafter set forth:

(a)          interest on the unpaid principal balance outstanding from time to
time shall be paid at such interest rates and at such times as are specified in
the Loan Agreement;

(b)          principal shall be due and payable quarterly commencing on [June 1,
2005] and continuing on each [September 1, December 1, March 1 and June 1]
thereafter in installments equal to $________________ [aggregate amount of
quarterly installments to all Lenders equal to $215,000]; and

(c)          the entire remaining principal amount then outstanding, together
with any and all other amounts due hereunder, shall be due and payable on the
last day of the Term.

Notwithstanding the foregoing, the entire unpaid principal balance and accrued
interest on this Note shall be due and payable immediately upon any termination
of the Loan Agreement pursuant to Section 4 thereof.

 

Exhibit 1.3A - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrowers may also prepay this
Note in the manner provided in subsection 3.3.5 or Section 4 of the Loan
Agreement.

Upon the occurrence, and during the continuation, of an Event of Default, this
Note shall or may, as provided in the Loan Agreement, become or be declared
immediately due and payable.

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrowers.

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois.

 

 

MFRI, INC.

By:                    
       Name:        
       Title:          

 

MIDWESCO FILTER RESOURCES, INC.

By:                    
       Name:        
       Title:          

 

PERMA-PIPE, INC.

By:                    
       Name:        
       Title:          

 

THERMAL CARE, INC.

By:                    
       Name:        
       Title:          

 

 

Exhibit 1.3A - Page 2

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

 

 

TDC FILTER MANUFACTURING, INC.

By:                    
       Name:        
       Title:          

 

 

Exhibit 1.3A - Page 3

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 1.4

FORM OF EQUIPMENT NOTE

 

[Aggregate of $1,000,000]

As of __________, 200_

Chicago, Illinois

 

FOR VALUE RECEIVED, the undersigned (hereinafter “Borrowers”), hereby promises
to pay to the order of Bank of America, N.A., a National Banking Corporation
(hereinafter “Lender”), or its registered assigns at the office of Bank of
America, N.A., as agent for such Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States, in immediately available funds,
at the time of payment, the principal sum of _____________________ Dollars
($________________) or such lesser principal amount of as may be outstanding
pursuant to the Loan Agreement (as hereinafter defined) with respect to
Equipment Loans, together with interest from and after the date hereof on the
unpaid principal balance outstanding from time to time.

This Secured Promissory Note (the “Note”) is one of the Equipment Notes referred
to in, and is issued pursuant to, that certain Amended and Restated Loan and
Security Agreement dated as of December __, 2006, by and among Borrowers, the
lender signatories thereto and Bank of America, N.A. (“B of A”) as Agent for
said lenders (B of A in such capacity “Agent”) (hereinafter, as amended from
time to time, the “Loan Agreement”), and is entitled to all of the benefits and
security of the Loan Agreement. All of the terms, covenants and conditions of
the Loan Agreement and the Security Documents are hereby made a part of this
Note and are deemed incorporated herein in full. All capitalized terms used
herein, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.

For so long as no Event of Default shall have occurred and be continuing the
principal amount and accrued interest of this Note shall be due and payable on
the dates and in the manner hereinafter set forth:

(a)          Interest on the unpaid principal balance outstanding from time to
time shall be paid at such interest rates and at such times as are specified in
the Loan Agreement; and

(b)          Principal shall be due and payable monthly commencing on the first
day of the month in which the first Equipment Loan is made and continuing on the
first day of each month thereafter, in installments equal to one sixtieth (1/60)
of the aggregate amount of all Equipment Loans made by Lender to Borrowers on or
after May 10, 2006; and

(c)          The entire remaining principal amount then outstanding, together
with any and all other amounts due hereunder, shall be due and payable on the
last day of the Term.

Notwithstanding the foregoing, the entire unpaid principal balance and accrued
interest on this Note shall be due and payable immediately upon any termination
of the Loan Agreement pursuant to Section 4 thereof.

 

Exhibit 1.4 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement. Borrowers may also prepay this
Note in the manner provided in subsection 3.3.5 or Section 4 of the Loan
Agreement.

Upon the occurrence and during the continuation of an Event of Default, this
Note shall or may, as provided in the Loan Agreement, become or be declared
immediately due and payable.

The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.

Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.

(Signature Page Follows)

 

Exhibit 1.4 - Page 2

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

(Signature Page to Equipment Note)

This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois.

 

BANK OF AMERICA, N.A., (“Agent” and a “Lender”)

By:                    
       Name:        
       Title:          

 

MFRI, INC. (a “Borrower”)

By:                    
       Name:        
       Title:          

 

MIDWESCO FILTER RESOURCES, INC. (a “Borrower”)

By:                    
       Name:        
       Title:          

 

PERMA-PIPE, INC. (a “Borrower”)

By:                    
       Name:        
       Title:          

 

THERMAL CARE, INC. (a “Borrower”)

By:                    
       Name:        
       Title:          

 

 

Exhibit 1.4 - Page 3

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

 

 

TDC FILTER MANUFACTURING, INC. (a “Borrower”)

By:                    
       Name:        
       Title:          

 

 

Exhibit 1.4 - Page 4

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 6.1.1

BUSINESS LOCATIONS

1.

Each Borrower currently has the following business locations, and no others:

Chief Executive Office:

Other Locations:

2.

Each Borrower maintains its books and records relating to Accounts and General
Intangibles at:

3.

Each Borrower has had no office, place of business or agent for process located
in any county other than as set forth above, except:

4.

Each Subsidiary currently has the following business locations, and no others:

Chief Executive Office:

Other Locations:

5.

Each Subsidiary maintains its books and records relating to Accounts and General
Intangibles at:

6.

Each Subsidiary has had no office, place of business or agent for process
located in any county other than as set forth above, except:

7.

The following bailees, warehouseman, similar parties and consignees hold
Inventory of each Borrower or one of its Subsidiaries:

Name and Address of Party

Nature of Relationship

Amount of Inventory

Owner of Inventory

 

 

 

 

 

 

 

 

 

Name and Address of Party

Nature of Relationship

Amount of Inventory

Owner of Inventory

 

 

 

 

 

 

 

 

 

 

Exhibit 6.1.1 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.1

JURISDICTIONS IN WHICH EACH BORROWER

AND ITS SUBSIDIARIES

ARE AUTHORIZED TO DO BUSINESS

Name of Entity

Jurisdiction

 

 

Exhibit 7.1.1 - Page 1

HICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.4

CAPITAL STRUCTURE

1.

The classes and the number of authorized and issued Securities of each Borrower
and each of its Subsidiaries and the record owner of such Securities of each
Borrower are as follows:

Each Borrower:

Class of Securities

Number of Securities Issued and Outstanding

Record Owners

Number of Securities Authorized but Unissued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Subsidiaries:

Class of Securities

Number of Securities Issued and Outstanding

Record Owners

Number of Securities Authorized but Unissued

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

The number, nature and holder of all other outstanding Securities of each
Borrower and each Subsidiary are as follows:

3.

The correct name and jurisdiction of incorporation or organization of each
Subsidiary of each Borrower and the percentage of its issued and outstanding
Voting Stock owned by each Borrower are as follows:

Name

Jurisdiction of Incorporation/Organization

Percentage of Voting
Stock Owned by Each Borrower 

 

 

 

 

 

 

 

 

 

 

4.

The name of each of each Borrower’s and each Subsidiary’s corporate or joint
venture Affiliates and the nature of the affiliation are as follows:

5.

The agreements or instruments binding upon the partners, members or shareholders
of each Borrower or any of its Subsidiaries and relating to the ownership of its
Securities, are as follows:

 

Exhibit 7.1.4 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.5

NAMES; ORGANIZATION

1.

Each Borrower’s correct name, as registered with the Secretary of State of the
State of ____________________ is:

2.

In the conduct of its business, each Borrower has used the following names:

3.

Each Subsidiary’s correct name, as registered with the Secretary of State of the
State of its incorporation or formation, is:

4.

In the conduct of its business, each Subsidiary has used the following names:

5.

Each Borrower’s Organizational I.D. Number is:

6.

Each Subsidiary’s Organizational I.D. Number is:

7.

Each Borrower’s Type of Organization is:

8.

Each Subsidiary’s Type of Organization is:

9.

Each Borrower has not been the surviving entity of a merger or consolidation nor
has it acquired substantially all the assets of any person.

10.

No Subsidiary has been the surviving entity of a merger or consolidation nor has
it acquired substantially all the assets of any person.

 

Exhibit 7.1.5 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.13

SURETY OBLIGATIONS

 

 

Exhibit 7.1.13 - Page 1

 

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.14

TAX IDENTIFICATION NUMBERS OF EACH BORROWER (OTHER THAN MFRI) AND SUBSIDIARIES

Subsidiary

Number

 

 

Exhibit 7.1.14 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.15

BROKERS’ FEES

 

Exhibit 7.1.15 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.16

PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES

1.

Each Borrower’s and its Subsidiaries’ patents:

Patent

Owner

Status in
Patent Office 

Federal Registration Number

Registration Date 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

Each Borrower’s and its Subsidiaries’ trademarks:

Patent

Owner

Status in
Patent Office 

Federal Registration Number

Registration Date 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

Each Borrower’s and its Subsidiaries’ copyrights:

Patent

Owner

Status in
Patent Office 

Federal Registration Number

Registration Date 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

Each Borrower’s and its Subsidiaries’ licenses (other than routine business
licenses, authorizing them to transact business in local jurisdictions):

Name of License

Nature of License

Licensor

Term of License

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

Infringement Activities:

6.

Unregistered material trademarks, service marks and copyrights:

7.

Material license agreements that do not permit assignment or limit the use of
license after default:

 

Exhibit 7.1.16 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.19

CONTRACTS RESTRICTING RIGHT TO INCUR DEBT

Contracts that restrict the right of any Borrower or any of its Subsidiaries to
incur Indebtedness:

Title of Contract

Identity of Parties

Nature of Restriction

Term of Contract

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 7.1.19 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.20

LITIGATION

1.

Actions, suits, proceedings and investigations pending against any Borrower or
any Subsidiary:

Title of Action

Nature of Action

Complaining Parties

Jurisdiction or Tribunal

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

The only threatened actions, suits, proceedings or investigations of which any
Borrower or any Subsidiary is aware are as follows:

 

Exhibit 7.1.20 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.22

CAPITALIZED AND OPERATING LEASES

Each Borrower and its Subsidiaries have the following capitalized and operating
leases:

Lessee

Lessor

Term of Lease

Property Covered

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 7.1.22 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.23

PENSION PLANS

Each Borrower and its Subsidiaries have the following Plans:

Party

Type of Plan

Borrowers

 

 

 

Subsidiaries

 

 

 

 

 

Exhibit 7.1.23 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 7.1.25

COLLECTIVE BARGAINING AGREEMENTS; LABOR CONTROVERSIES

1.

Each Borrower and its Subsidiaries are parties to the following collective
bargaining agreements:

Type of Agreement

Parties

Term of Agreement

 

 

 

 

 

 

 

 

 

 

2.

Material grievances, disputes of controversies with employees of any Borrower or
any of its Subsidiaries are as follows:

Parties Involved

Nature of Grievance, Dispute or Controversy

 

 

 

 

 

 

 

3.

Threatened strikes, work stoppages and asserted pending demands for collective
bargaining with respect to any Borrower or any of its Subsidiaries are as
follows:

Parties Involved

Nature of Matter

 

 

 

 

 

 

 

 

Exhibit 7.1.25 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 8.1.3

COMPLIANCE CERTIFICATE

[________________________]

__________________, ___

Bank of America Capital Corporation, as Agent

One South Wacker Drive

Suite 1400

Chicago, Illinois 60606

The undersigned, the chief financial officer of MFRI, Inc. (“MFRI”), gives this
certificate to Bank of America Capital Corporation, in its capacity as Agent
(“Agent”) in accordance with the requirements of subsection 8.1.3 of that
certain Amended and Restated Loan and Security Agreement dated December 15, 2006
among MFRI, Midwesco Filter Resources, Inc., Perma-Pipe, Inc., Thermal Care,
Inc., TDC Filter, Inc., Agent and the Lenders party thereto (“Loan Agreement”).
Capitalized terms used in this Certificate, unless otherwise defined herein,
shall have the meanings ascribed to them in the Loan Agreement.

1.            Based upon my review of the balance sheets and statements of
income of MFRI and its Subsidiaries for the [__________] period ending
_______________, ____, copies of which are attached hereto, I hereby certify
that:

(i)          Fixed Change Coverage Ratio for the ______ month period ended
_______________ is to 1;

2.            No Default exists on the date hereof, other than:
__________________ ________________________________________________ [if none, so
state]; and

3.            No Event of Default exists on the date hereof, other than
__________ ____________________________________________________ [if none, so
state].

Very truly yours,

 

 

_______________________________

Chief Financial Officer

 

 

Exhibit 8.1.3 - Page 1

 

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 8.1.4

FORM OF BORROWING BASE CERTIFICATE

[to come]

 

Exhibit 8.1.4 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 8.2.3

EXISTING INDEBTEDNESS

Applicable Borrower

Lender

Amount

Maturity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 8.2.3 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 8.2.5

PERMITTED LIENS AND EQUIPMENT SECURING PERMA-PIPE EQUIPMENT LOAN

Secured Party

Applicable Borrower

Nature of Lien

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit 8.2.5 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 8.2.12

PERMITTED INVESTMENTS

 

Exhibit 8.2.12 - Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

EXHIBIT 8.3

FINANCIAL COVENANTS

DEFINITIONS

Cash Flow – with respect to any fiscal period, EBITDA for such period minus
(i) Capital Expenditures (excluding, however, Capital Expenditures financed by
third party financing) made within such period, (ii) income taxes paid in cash
in such period, (iii) Interest Expense paid in cash within such period and (iv)
principal payments of Money Borrowed (other than Revolving Credit Loans) made
within such period.

Consolidated Net Income (Loss) – with respect to any fiscal period, the net
income (or loss) of MFRI determined in accordance with GAAP on a Consolidated
basis; provided, however, Consolidated Net Income shall not include: (a) the
income (or loss) of any Person (other than a Subsidiary of any Borrower) in
which a Borrower or any of its wholly-owned subsidiaries has an ownership
interest unless received in a cash distribution or requiring the payment of
cash; (b) the income (or loss) of any Person accrued prior to the date it became
a Subsidiary of a Borrower or is merged into or consolidated with a Borrower;
(c) all amounts included in determining net income (or loss) in respect of the
write-up of assets on or after the Closing Date, including the subsequent
amortization or expensing of the written-up portion of the assets; (d)
extraordinary gains as defined under GAAP; and (e) gains from asset dispositions
(other than sales of inventory); and any increase or decrease in expenses
resulting from the implementation of FASB 146.

EBITDA – with respect to any fiscal period, the sum of Consolidated Net Income
(Loss) before Interest Expense, income taxes, depreciation and amortization for
such period (but excluding any extraordinary gains for such period), all as
determined for Borrowers and their Subsidiaries on a Consolidated basis and in
accordance with GAAP.

Fixed Charge Coverage Ratio – with respect to any fiscal period, the ratio of
(i) EBITDA for such period minus Capital Expenditures (excluding, however,
Capital Expenditures financed by third party financing) made within such period
minus income taxes paid in cash in such period to (ii) the sum of Interest
Expense paid in cash within such period plus principal payments of Money
Borrowed (other than Revolving Credit Loans) made within such period.

Interest Coverage Ratio – with respect to any fiscal period, the ratio of
(i) EBITDA for such period to (ii) Interest Expense paid in cash in such period,
all as defined for MFRI and its subsidiaries on a Consolidated basis in
accordance with GAAP.

Interest Expense – with respect to any fiscal period, interest expense paid or
accrued for such period, including without limitation the interest portion of
Capitalized Lease Obligations, plus the Letter of Credit and LC Guaranty fees
owing for such period, all as determined for MFRI and its Subsidiaries on a
Consolidated basis and in accordance with GAAP.

 

Schedule 8.3 – Page 1

CHICAGO/#1571873.4

 


--------------------------------------------------------------------------------



 

 

The foregoing notwithstanding, there shall be excluded from the calculations of
Cash Flow, Consolidated Net Income (Loss), EBITDA, Fixed Charges, Interest
Coverage Ratio and Interest Expense, all amounts that would otherwise be
included in such items that are generated or incurred by, or result from the
operations of, Midwesco Filter Resources Denmark A/S, Nordic Air Filtration A/S
and Boe-Therm A/S, Borrowers’ Danish Subsidiaries.

COVENANTS

Minimum Fixed Charge Coverage Ratio. Borrowers shall not permit Fixed Charge
Coverage Ratio for any period set forth below to be less than the amount set
forth below opposite such period:

 

Period

Amount

 

9 Months Ended 10/31/06

1.10 to 1

12 Months ended 1/31/07 and the last day of each fiscal quarter thereafter

1.10 to 1

 

 

 

Exhibit 8.3 – Page 2

CHICAGO/#1571873.4

 

 

 